
	
		II
		Calendar No. 104
		110th CONGRESS
		1st Session
		S. 556
		IN THE SENATE OF THE UNITED
		  STATES
		
			February 12, 2007
			Mr. Kennedy (for
			 himself, Mr. Enzi,
			 Mr. Dodd, Mr.
			 Alexander, Mr. Harkin,
			 Mr. Hatch, and Ms. Mikulski) introduced the following bill; which
			 was read twice and referred to the
			 Committee on Health, Education, Labor,
			 and Pensions
		
		
			March 29, 2007
			Reported by Mr. Kennedy,
			 with an amendment
			Strike out all after the enacting clause and insert
			 the part printed in italic
		
		A BILL
		To reauthorize the Head Start Act, and for
		  other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Head Start for School Readiness
			 Act.
		2.Statement of purposeSection 636 of the
			 Head Start Act (42 U.S.C. 9831) is
			 amended to read as follows:
			
				636.Statement of purposeIt is the purpose of this subchapter to
				promote the school readiness of low-income children by enhancing their
				cognitive and social development—
					(1)with a learning environment that supports
				cognitive development (including the growth of language, pre-literacy, and
				premathematics skills) and the growth of social, emotional, and physical
				skills; and
					(2)through the provision to low-income
				children and their families of health, educational, nutritional, social, and
				other services that are determined, based on family needs assessments, to be
				necessary.
					.
		3.DefinitionsSection 637 of the
			 Head Start Act (42 U.S.C. 9832) is
			 amended—
			(1)in paragraph (2), by inserting
			 (including a community-based organization, as defined in section 9101 of
			 the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7801))
			 after nonprofit;
			(2)in paragraph (3)(C), by inserting ,
			 including financial literacy, after Parent
			 literacy;
			(3)in paragraph (17), by striking
			 Mariana Islands, and all that follows and inserting
			 Mariana Islands.; and
			(4)by adding at the end the following:
				
					(18)The term deficiency
				means—
						(A)a systemic or substantial material failure
				of an agency in an area of performance that the Secretary determines
				involves—
							(i)a threat to the health, safety, or civil
				rights of children or staff;
							(ii)a denial to parents of the exercise of
				their full roles and responsibilities related to program operations;
							(iii)a failure to comply with standards related
				to early childhood development and health services, family and community
				partnerships, or program design and management;
							(iv)the misuse of funds under this
				subchapter;
							(v)loss of legal status or financial
				viability, loss of permits, debarment from receiving Federal grants or
				contracts, or the improper use of Federal funds; or
							(vi)failure to meet any other Federal or State
				requirement that the agency has shown an unwillingness or inability to correct,
				after notice from the Secretary, within the period specified;
							(B)systemic failure of the board of directors
				of an agency to fully exercise its legal and fiduciary responsibilities;
						(C)substantial failure of an agency to meet
				the administrative requirements of section 644(b);
						(D)failure of an agency to demonstrate that
				the agency attempted to meet the coordination and collaboration requirements
				with entities described in section 640(a)(5)(D)(ii)(I); or
						(E)having an unresolved area of
				noncompliance.
						(19)The term homeless child means
				a child described in section 725(2) of the McKinney-Vento Homeless Assistance
				Act (42 U.S.C. 11434a(2)).
					(20)The term institution of higher
				education has the meaning given the term in section 101(a) of the Higher
				Education Act of 1965 (20 U.S.C. 1001(a)).
					(21)The term interrater
				reliability means the extent to which 2 or more independent raters or
				observers consistently obtain the same result when using the same assessment
				tool.
					(22)The term limited English
				proficient, used with respect to a child, means a child—
						(A)who is enrolled or preparing to enroll in a
				Head Start program, Early Head Start program, or other early care and education
				program;
						(B)(i)who was not born in the United States or
				whose native language is a language other than English;
							(ii)(I)who is a Native American, Alaska Native, or
				a native resident of an outlying area (as defined in section 9101 of the
				Elementary and Secondary Education Act of 1965 (20 U.S.C. 7801)); and
								(II)who comes from an environment where a
				language other than English has had a significant impact on the child’s level
				of English language proficiency; or
								(iii)who is migratory, whose native language is
				a language other than English, and who comes from an environment where a
				language other than English is dominant; and
							(C)whose difficulties in speaking or
				understanding the English language may be sufficient to deny such child—
							(i)the ability to successfully achieve in a
				classroom in which the language of instruction is English; or
							(ii)the opportunity to participate fully in
				society.
							(23)The term unresolved area of
				noncompliance means failure to correct a noncompliance item within 120
				days, or within such additional time (if any) authorized by the Secretary,
				after receiving from the Secretary notice of such noncompliance item, pursuant
				to section
				641A(d).
					.
			4.Financial assistance for Head Start
			 programsSection 638 of the
			 Head Start Act (42 U.S.C. 9833) is
			 amended by inserting for a period of 5 years after
			 provide financial assistance to such agency.
		5.Authorization of
			 appropriationsSection 639 of
			 the Head Start Act (42 U.S.C. 9834) is
			 amended to read as follows:
			
				639.Authorization of appropriations
					(a)In GeneralThere are authorized to be appropriated for
				carrying out the provisions of this subchapter $7,350,000,000 for fiscal year
				2008, $7,650,000,000 for fiscal year 2009, $7,995,000,000 for fiscal year 2010,
				and such sums as may be necessary for each of fiscal years 2011 and
				2012.
					(b)Specific ProgramsFrom the amount appropriated under
				subsection (a), the Secretary shall make available to carry out research,
				demonstration, and evaluation activities, including longitudinal studies under
				section 649, not more than $20,000,000 for fiscal year 2008, and such sums as
				may be necessary for each of fiscal years 2009 through 2012, of which not more
				than $7,000,000 for each of fiscal years 2008 through 2012 shall be available
				to carry out impact studies under section
				649(g).
					.
		6.Allotment of funds
			(a)AllotmentSection 640(a) of the
			 Head Start Act (42 U.S.C. 9835(a)) is
			 amended—
				(1)in paragraph (2)—
					(A)by striking subparagraph (A) and inserting
			 the following:
						
							(A)Indian Head Start programs, services for
				children with disabilities, and migrant and seasonal Head Start programs,
				except that the Secretary shall reserve for each fiscal year for use by Indian
				Head Start and migrant and seasonal Head Start programs (referred to in this
				paragraph as covered programs), on a nationwide basis, a sum
				that is the total of a percentage specified by the Secretary that is not less
				than 4 percent of the amount appropriated under section 639 for that fiscal
				year (for Indian Head Start programs) and a percentage specified by the
				Secretary that is not less than 5 percent of that appropriated amount (for
				migrant and seasonal Head Start programs) (referred to in this paragraph as the
				specified percentages), except that—
								(i)if reserving the specified percentages
				would reduce the number of children served by Head Start programs, relative to
				the number of children served on the date of enactment of the Head Start for
				School Readiness Act, taking into consideration an appropriate adjustment for
				inflation, the Secretary shall reserve percentages that approach, as closely as
				practicable, the specified percentages and that do not cause such a reduction;
				and
								(ii)notwithstanding any other provision of this
				subparagraph, the Secretary shall reserve for each fiscal year for use by
				Indian Head Start programs and by migrant and seasonal Head Start programs, on
				a nationwide basis, not less than the amount that was obligated for use by
				Indian Head Start programs and by migrant and seasonal Head Start programs for
				the previous fiscal
				year;
								;
					(B)by striking subparagraph (C) and inserting
			 the following:
						
							(C)training and technical assistance
				activities that are sufficient to meet the needs associated with program
				expansion and to foster program and management improvement activities as
				described in section 648, in an amount for each fiscal year that is not less
				than 2 percent of the amount appropriated under section 639 for such fiscal
				year, of which—
								(i)50 percent shall be made available to Head
				Start agencies to use directly, or by establishing local or regional agreements
				with community experts, institutions of higher education, or private
				consultants, for any of the following training and technical assistance
				activities, including—
									(I)activities that ensure that Head Start
				programs meet or exceed the program performance standards described in section
				641A(a)(1);
									(II)activities that ensure that Head Start
				programs have adequate numbers of trained, qualified staff who have skills in
				working with children and families, including children and families who are
				limited English proficient and children with disabilities;
									(III)activities to pay expenses, including
				direct training for expert consultants working with any staff, to improve the
				management and implementation of Head Start services and systems;
									(IV)activities that help ensure that Head Start
				programs have qualified staff who can promote language skills and literacy
				growth of children and who can provide children with a variety of skills that
				have been identified as predictive of later reading achievement, school
				success, and the skills, knowledge, abilities, development, and progress
				described in section 641A(a)(1)(B)(ii);
									(V)activities to improve staff qualifications
				and to assist with the implementation of career development programs and to
				encourage the staff to continually improve their skills and expertise,
				including developing partnerships with programs that recruit, train, place, and
				support college students in Head Start centers to deliver an innovative early
				learning program to preschool children;
									(VI)activities that help local programs ensure
				that the arrangement, condition, and implementation of the learning
				environments in Head Start programs are conducive to providing effective
				program services to children and families;
									(VII)activities to provide training necessary to
				improve the qualifications of Head Start staff and to support staff training,
				child counseling, health services, and other services necessary to address the
				needs of children enrolled in Head Start programs, including children from
				families in crises, children who experience chronic violence or homelessness,
				children who experience substance abuse in their families, and children under 3
				years of age, where applicable;
									(VIII)activities to provide classes or
				in-service-type programs to improve or enhance parenting skills, job skills,
				adult and family literacy, including financial literacy, or training to become
				a classroom aide or bus driver in a Head Start program;
									(IX)additional activities deemed appropriate to
				the improvement of Head Start agencies’ programs, as determined by the
				agencies’ technical assistance and training plans; or
									(X)any other activities regarding the use of
				funds as determined by the Secretary;
									(ii)50 percent shall be made available to the
				Secretary—
									(I)to provide directly early childhood
				education training and technical assistance or to support, through grants or
				other arrangements, a State system of early childhood education training and
				technical assistance (which may include such a system for a consortium of
				States within a region); and
									(II)to assist local programs (including Indian
				Head Start programs and migrant and seasonal Head Start programs) in meeting
				the standards described in section 641A(a)(1); and
									(iii)not less than $3,000,000 of the amount in
				clause (ii) appropriated for such fiscal year shall be made available to carry
				out activities described in section
				648(d)(4);
								;
					(C)in subparagraph (D), by striking
			 agencies; and inserting agencies);; and
					(D)by adding at the end of the flush matter at
			 the end the following: In no case shall the Secretary use funds
			 appropriated under this subchapter to expand or create additional slots or
			 services in non-Indian and non-migrant and seasonal Head Start programs until
			 the amounts based on the specified percentages for Indian Head Start programs
			 and migrant and seasonal Head Start programs pursuant to subparagraph (A) are
			 reached. The Secretary shall require each Head Start agency to report at the
			 end of each budget year on how funds provided to carry out subparagraph (C)(i)
			 were used.;
					(2)in paragraph (3)—
					(A)in subparagraph (A)(i)(I)—
						(i)by striking 60 percent of such
			 excess amount for fiscal year 1999 and all that follows through
			 2003;; and
						(ii)by inserting the following: 30
			 percent of such excess amount for fiscal year 2008, and 40 percent of such
			 excess amount for each of fiscal years 2009 through 2012;;
						(B)in subparagraph (B)—
						(i)in clause (i), by striking
			 performance standards and all that follows and inserting
			 standards and measures pursuant to section 641A.;
						(ii)by striking clause (ii) and inserting the
			 following:
							
								(ii)Ensuring that such programs have adequate
				numbers of qualified staff, and that such staff is furnished adequate training,
				including training to promote the development of language, pre­math­e­mat­ics,
				and pre-literacy skills in young children and in working with limited English
				proficient children, children in foster care, children referred by child
				welfare services, and children with disabilities, when
				appropriate.
								;
						(iii)by striking clause (iii) and inserting the
			 following:
							
								(iii)Developing and financing the salary scales
				and benefits standards under section 644(a) and section 653, in order to ensure
				that salary levels and benefits are adequate to attract and retain qualified
				staff for such
				programs.
								;
						(iv)by striking clause (iv) and inserting the
			 following:
							
								(iv)Using salary increases to—
									(I)assist with the implementation of quality
				programs and improve staff qualifications;
									(II)ensure that staff can promote the language
				skills and literacy growth of children and can provide children with a variety
				of skills that have been identified, through scientifically based early reading
				research, as predictive of later reading achievement, as well as the skills,
				knowledge, abilities, development, and progress described in section
				641A(a)(1)(B)(ii); and
									(III)encourage the staff to continually improve
				their skills and expertise—
										(aa)through the implementation of career
				development programs; and
										(bb)through the completion of postsecondary
				coursework in early childhood
				education.
										;
						(v)in clause (v)—
							(I)by striking community-wide
			 and inserting communitywide; and
							(II)by inserting , including
			 collaborations to increase program participation by underserved populations of
			 eligible children before the period; and
							(vi)by striking clauses (vii) and (viii) and
			 inserting the following:
							
								(vii)Providing assistance to complete
				postsecondary coursework, to enable Head Start teachers to improve competencies
				and the resulting child outcomes, including informing the teachers of the
				availability of Federal and State incentive and loan forgiveness
				programs.
								(viii)Promoting the regular attendance and
				stability of all Head Start children with particular attention to highly mobile
				children, including children from migrant and seasonal farmworking families
				(where appropriate), homeless children, and children in foster care.
								(ix)Making such other improvements in the
				quality of such programs as the Secretary may
				designate.
								;
						(C)in subparagraph (C)—
						(i)in clause (i)(I), by striking the last
			 sentence and inserting Salary increases, in excess of cost-of-living
			 allowances, provided with such funds shall be subject to the specific standards
			 governing salaries and salary increases established pursuant to section
			 644(a).;
						(ii)in clause (ii)—
							(I)in the matter preceding subclause (I), by
			 striking education performance and all that follows through
			 641A(a)(1)(B) and inserting standards and measures
			 described in section 641A;
							(II)in subclause (I), by inserting ,
			 pre-literacy, after language;
							(III)by striking subclause (II) and inserting
			 the following:
								
									(II)to help limited English proficient children
				attain the knowledge, skills, abilities, and development specified in section
				641A(a)(1)(B)(ii) and to promote the acquisition of the English language by
				such children and families;
									;
				and
							(IV)by striking subclause (IV) and inserting
			 the following:
								
									(IV)to provide education and training necessary
				to improve the qualifications of Head Start staff, particularly assistance to
				enable more instructors to be fully competent and to meet the degree
				requirements under section 648A(a)(2)(A), and to support staff training, child
				counseling, and other services necessary to address the challenges of children
				participating in Head Start programs, including children from immigrant,
				refugee, and asylee families, children from families in crisis, homeless
				children, children in foster care, children referred to Head Start programs by
				child welfare agencies, and children who are exposed to chronic violence or
				substance
				abuse.
									;
							(iii)in clause (iii), by inserting ,
			 educational staff who have the qualifications described in section
			 648A(a), after ratio;
						(iv)in clause (v), by striking programs,
			 including and all that follows and inserting
			 programs.;
						(v)by redesignating clause (vi) as clause (x);
			 and
						(vi)by inserting after clause (v) the
			 following:
							
								(vi)To conduct outreach to homeless families in
				an effort to increase the program participation of eligible homeless
				children.
								(vii)To conduct outreach to migrant and seasonal
				farmworking families and families with limited English proficient
				children.
								(viii)To partner with institutions of higher
				education and nonprofit organizations, including community-based organizations,
				that recruit, train, place, and support college students, to serve as mentors
				and reading partners to preschool children in Head Start programs.
								(ix)To upgrade the qualifications and skills of
				educational personnel to meet the professional standards described in section
				648A(a)(1), including certification and licensure as bilingual education
				teachers, teachers of English as a second language, and for other educational
				personnel who serve limited English proficient
				students.
								;
						(3)in paragraph (4), in the first
			 sentence—
					(A)in subparagraph (A), by striking
			 1998 and inserting 2007; and
					(B)by striking subparagraph (B) and inserting
			 the following:
						
							(B)any amount available after all allotments
				are made under subparagraph (A) for such fiscal year shall be distributed as
				follows:
								(i)Each State shall receive an amount
				sufficient to serve the same number of children in Head Start programs in each
				State as were served on the date of enactment of the Head Start for School
				Readiness Act, taking into consideration an appropriate adjustment for
				inflation.
								(ii)After ensuring that each State has received
				the amount described in clause (i), the Secretary shall distribute the
				remaining balance, by—
									(I)distributing 65 percent of the balance
				among the States serving less than 60 percent (as determined by the Secretary)
				of children who are 3 or 4 years of age from families whose income is below the
				poverty line, by allotting to each of those States an amount that bears the
				same relationship to that 65 percent as the number of children who are less
				than 5 years of age from families whose income is below the poverty line
				(referred to in this clause as young low-income children) in
				that State bears to the number of young low-income children in all those
				States; and
									(II)distributing 35 percent of the balance
				among the States, by allotting to each State an amount that bears the same
				relationship to that 35 percent as the number of young low-income children in
				that State bears to the number of young low-income children in all the
				States.
									;
					(4)in paragraph (5)—
					(A)by redesignating subparagraphs (E) and (F)
			 as subparagraphs (G) and (H), respectively; and
					(B)by striking subparagraphs (B), (C), and (D)
			 and inserting the following:
						
							(B)(i)From the reserved sums, the Secretary shall
				award a collaboration grant to each State and to each national administrative
				office serving Indian Head Start programs and migrant and seasonal Head Start
				programs to facilitate collaboration between Head Start agencies and entities
				(including the State or national administrative office) that carry out other
				activities designed to benefit low-income families and children from birth to
				school entry. The national administrative offices shall use the funds made
				available through the grants to carry out the authorities and responsibilities
				described in subparagraphs (B) and (C).
								(ii)Grants described in clause (i) shall be
				used to—
									(I)assist Head Start agencies to collaborate
				with entities involved in State and local planning processes to better meet the
				needs of low-income families and children from birth to school entry;
									(II)assist Head Start agencies to coordinate
				activities with the State agency responsible for administering the State
				program carried out under the Child Care and
				Development Block Grant Act of 1990 (42 U.S.C. 9858 et seq.) and
				entities providing resource and referral services in the State, to make
				full-working-day and full calendar year services available to children;
									(III)promote alignment of Head Start services
				with State early learning standards, as appropriate, and the Head Start Child
				Outcomes Framework;
									(IV)promote better linkages between Head Start
				agencies and other child and family agencies, including agencies that provide
				health, mental health, or family services, or other child or family supportive
				services, such as services provided under section 619 or part C of the
				Individuals with Disabilities Education Act (20 U.S.C. 1419, 1431 et seq.);
				and
									(V)carry out the activities of the State
				Director of Head Start Collaboration authorized in subparagraph (D).
									(C)In order to improve coordination and
				delivery of early education services to children in the State, a State that
				receives a collaboration grant under subparagraph (B) shall—
								(i)appoint or designate an individual to serve
				as, or carry out the responsibilities of, the State Director of Head Start
				Collaboration;
								(ii)ensure that the State Director of Head
				Start Collaboration holds a position with sufficient authority and access to
				ensure that the collaboration described in subparagraph (B) is effective and
				involves a range of State agencies; and
								(iii)involve the State Head Start Association in
				the selection of the Director and involve the Association in determinations
				relating to the ongoing direction of the collaboration office.
								(D)The State Director of Head Start
				Collaboration, reporting to the State Advisory Council described in
				subparagraph (E), shall—
								(i)not later than 1 year after the State
				receives a collaboration grant under subparagraph (B), conduct an assessment
				that—
									(I)addresses the needs of Head Start agencies
				in the State with respect to collaboration, coordination of services, and
				alignment of services with State early learning standards, as appropriate, and
				the Head Start Child Outcomes Framework;
									(II)shall be updated on an annual basis;
				and
									(III)shall be made available to the general
				public within the State;
									(ii)develop a strategic plan that is based on
				the assessment described in clause (i) that will—
									(I)enhance collaboration and coordination of
				Head Start services with other entities providing early childhood programs and
				services (such as child care or services offered by museums), health care,
				mental health care, welfare, child protective services, education and community
				service activities, family literacy services, reading readiness programs
				(including such programs offered by public and school libraries), services
				relating to children with disabilities, other early childhood programs and
				services for limited English proficient children and homeless children, and
				services provided for children in foster care and children referred to Head
				Start programs by child welfare agencies, including agencies and State
				officials responsible for such services;
									(II)assist Head Start agencies to develop a
				plan for the provision of full-working-day, full calendar year services for
				children enrolled in Head Start programs who need such care;
									(III)assist Head Start agencies to align
				services with State early learning standards, as appropriate, and the Head
				Start Child Outcomes Framework; and
									(IV)enable Head Start agencies in the State to
				better access professional development opportunities for Head Start staff, such
				as by—
										(aa)working with local Head Start agencies to
				meet the degree requirements described in section 648A(a)(2)(A), including
				providing distance learning opportunities for Head Start staff, where needed to
				make higher education more accessible to Head Start staff; and
										(bb)enabling the State Head Start agencies to
				better conduct outreach to eligible families;
										(iii)promote partnerships between Head Start
				agencies, State and local governments, and the private sector to help ensure
				that children from low-income families, who are in Head Start programs or are
				preschool age, are receiving comprehensive services to prepare the children to
				enter school ready to learn;
								(iv)consult with the chief State school
				officer, local educational agencies, and providers of early childhood education
				and care, regarding early care and education services at both the State and
				local levels;
								(v)promote partnerships (such as the
				partnerships involved with the Free to Grow initiative) between Head Start
				agencies, schools, law enforcement, relevant community-based organizations, and
				substance abuse and mental health treatment agencies to strengthen family and
				community environments and to reduce the impact on child development of
				substance abuse, child abuse, domestic violence, and other high risk behaviors
				that compromise healthy development;
								(vi)promote partnerships between Head Start
				agencies and other organizations in order to enhance the Head Start curriculum,
				including partnerships to promote inclusion of more books in Head Start
				classrooms and partnerships to promote coordination of activities with the
				Ready-to-Learn Television program carried out under subpart 3 of part D of
				title II of the Elementary and Secondary
				Education Act of 1965 (20 U.S.C. 6775 et seq.); and
								(vii)identify other resources and organizations
				(both public and private) for the provision of in-kind services to Head Start
				agencies in the State.
								(E)(i)The Governor of the State shall—
									(I)designate or establish a council to serve
				as the State advisory council on collaboration on early care and education
				activities for children from birth to school entry (in this subchapter referred
				to as the State Advisory Council); and
									(II)designate an individual to coordinate
				activities of the State Advisory Council, as described in clause
				(iv)(I).
									(ii)The Governor may designate an existing
				entity to serve as the State Advisory Council, if the entity includes
				representatives consistent with clause (iii).
								(iii)Members of the State Advisory Council shall
				include, to the maximum extent possible—
									(I)the State Director of Head Start
				Collaboration;
									(II)a representative of the appropriate
				regional office of the Administration for Children and Families;
									(III)a representative of the State educational
				agency and local educational agencies;
									(IV)a representative of institutions of higher
				education;
									(V)a representative (or representatives) of
				the State agency (or agencies) responsible for health or mental health
				care;
									(VI)a representative of the State agency
				responsible for professional standards, certification, and licensing for early
				childhood educators;
									(VII)a representative of the State agency
				responsible for child care;
									(VIII)early childhood educators, including
				professionals with expertise in second language acquisition and instructional
				strategies in teaching limited English proficient children;
									(IX)kindergarten teachers and teachers in
				grades 1 through 3;
									(X)health care professionals;
									(XI)child development specialists, including
				specialists in prenatal, infant, and toddler development;
									(XII)a representative of the State agency
				responsible for assisting children with developmental disabilities;
									(XIII)a representative of the State agency
				responsible for programs under section 619 or part C of the Individuals with
				Disabilities Education Act (20 U.S.C. 1419, 1431 et seq.);
									(XIV)a representative of the State interagency
				coordinating councils established under section 641 of the Individuals with
				Disabilities Education Act (20 U.S.C. 1441);
									(XV)a representative of the State Head Start
				Association (where appropriate), and other representatives of Head Start
				programs in the State;
									(XVI)a representative of the State network of
				child care resource and referral agencies;
									(XVII)a representative of community-based
				organizations;
									(XVIII)a representative of State and local
				providers of early childhood education and child care;
									(XIX)a representative of Indian Head Start
				programs (where appropriate) and a representative of migrant and seasonal Head
				Start programs (where appropriate);
									(XX)parents;
									(XXI)religious and business leaders;
									(XXII)the head of the State library
				administrative agency;
									(XXIII)representatives of State and local
				organizations and other entities providing professional development to early
				care and education providers;
									(XXIV)a representative from the Office of
				Coordinator for Education of Homeless Children and Youths in the State;
									(XXV)a State legislator; and
									(XXVI)a representative of other entities
				determined to be relevant by the Governor of the State.
									(iv)(I)The State Advisory Council shall be
				responsible for, in addition to responsibilities assigned to the council by the
				Governor of the State—
										(aa)conducting a periodic statewide needs
				assessment concerning early care and education programs for children from birth
				to school entry;
										(bb)identifying barriers to, and opportunities
				for, collaboration and coordination among entities carrying out
				federally-funded and State-funded child development, child care, and early
				childhood education programs;
										(cc)developing recommendations regarding means
				of establishing a unified data collection system for early care and education
				programs throughout the State;
										(dd)developing a statewide professional
				development and career ladder plan for early care and education in the
				State;
										(ee)reviewing and approving the strategic plan,
				regarding collaborating and coordinating services to better serve children
				enrolled in Head Start programs, developed by the State Director of Head Start
				Collaboration under subparagraph (D)(iii);
										(ff)assessing the availability of high quality
				prekindergarten services for low-income children in the State;
										(gg)assisting 2- and 4-year public and private
				institutions of higher education to develop articulation agreements;
										(hh)awarding grants to assist institutions of
				higher education to develop model early childhood education programs, including
				practica or internships for students to spend time in a Head Start or
				prekindergarten program; and
										(ii)undertaking collaborative efforts to
				develop, and make recommendations for improvements in, State early learning
				standards.
										(II)The State Advisory Council shall hold
				public hearings and provide an opportunity for public comment on the activities
				described in subclause (I). The State Advisory Council shall submit a statewide
				strategic report addressing the activities described in subclause (I) to the
				State Director of Head Start Collaboration and the Governor of the
				State.
									(III)After submission of a statewide strategic
				report under subclause (II), the State Advisory Council shall meet periodically
				to review any implementation of the recommendations in such report and any
				changes in State and local needs.
									(F)(i)(I)Prior to carrying out paragraph (4), the
				Secretary shall reserve a portion to carry out this subparagraph for a fiscal
				year. The Secretary shall reserve the portion from the amount (if any) by which
				the funds appropriated under section 639(a) for the fiscal year exceed the
				adjusted prior year appropriation (as defined in paragraph (3)(A)(ii)), without
				reducing the share available for quality improvement funds described in
				paragraph (3)(B).
									(II)To the extent consistent with subclause
				(I), the Secretary shall reserve $100,000,000 for fiscal year 2008. Funds
				reserved under this subclause shall remain available for obligation through
				fiscal year 2012.
									(ii)The Secretary shall use the portion
				reserved under clause (i) to award, on a competitive basis, one-time startup
				grants of not less than $500,000 to eligible States to enable such States to
				pay for the Federal share of the cost of further developing and implementing
				the recommendations and plans for which the State's State Advisory Council is
				responsible under subparagraph (E)(iv)(I). Such grants shall—
									(I)facilitate the development of high-quality
				systems of early care and early education programs and activities designed to
				improve school preparedness;
									(II)increase and make effective use of existing
				and new delivery systems and funds for early care and early education;
				and
									(III)enhance existing early care and early
				education services (in existence on the date on which the grant involved is
				awarded).
									(iii)To be eligible to receive a grant under
				this subparagraph, a State shall prepare and submit to the Secretary an
				application, for a 3-year period, at such time, in such manner, and containing
				such information as the Secretary shall require, including—
									(I)a description of the State's State Advisory
				Council’s responsibilities under subparagraph (E)(iv)(I);
									(II)a description, for each fiscal year, of how
				the State will make effective use of funds available under this subparagraph,
				with funds described in clause (iv), to create an early childhood education
				system, by developing or enhancing programs and activities described in
				subparagraph (E)(iv)(I);
									(III)a description of the State early learning
				standards and the State's goals for increasing the number of children entering
				kindergarten ready to learn;
									(IV)information identifying the agency or joint
				interagency office and individual designated to carry out the activities under
				this subparagraph, which may be the individual designated under subparagraph
				(E)(i)(II); and
									(V)a description of how the State plans to
				sustain activities under this subparagraph beyond the grant period.
									(iv)The Federal share of the cost described in
				clause (ii) shall be 30 percent, and the State shall provide the non-Federal
				share.
								(v)Funds made available under this
				subparagraph shall be used to supplement, and not supplant, other Federal,
				State, and local funds expended to carry out activities related to early
				childhood education and care in the State.
								(vi)Not later than 18 months after the date a
				State receives a grant under this subparagraph, the State shall submit an
				interim report to the Secretary. A State that receives a grant under this
				subparagraph shall submit a final report to the Secretary at the end of the
				grant period.
								;
				and
					(5)in paragraph (6)—
					(A)in subparagraph (A), by striking 7.5
			 percent and all that follows and inserting not less than 12
			 percent for fiscal year 2008, not less than 14 percent for fiscal year 2009,
			 not less than 16 percent for fiscal year 2010, not less than 18 percent for
			 fiscal year 2011, and not less than 20 percent for fiscal year 2012, of the
			 amount appropriated pursuant to section 639(a).;
					(B)by striking subparagraph (B);
					(C)in subparagraph (C)(i), by striking
			 required to be each place it appears; and
					(D)by redesignating subparagraph (C) as
			 subparagraph (B).
					(b)Service Delivery ModelsSection 640(f) of the
			 Head Start Act (42 U.S.C. 9835(f)) is
			 amended—
				(1)by striking (f) The and
			 inserting (f)(1) Not later than 1 year after the date of enactment of
			 the Head Start for School Readiness
			 Act, the;
				(2)by striking needs. and
			 inserting needs, including models that leverage the capacity and
			 capabilities of the delivery system of early childhood education and child
			 care.; and
				(3)by adding at the end the following:
					
						(2)In establishing the procedures the
				Secretary shall establish procedures to provide for—
							(A)the conversion of part-day programs to
				full-day programs or part-day slots to full-day slots; and
							(B)serving additional infants and toddlers
				pursuant to section
				645(a)(5).
							.
				(c)Additional FundsSection 640(g)(2) of the
			 Head Start Act (42 U.S.C. 9835(g)(2))
			 is amended—
				(1)by striking subparagraph (C) and inserting
			 the following:
					
						(C)the extent to which the applicant has
				undertaken communitywide strategic planning and needs assessments involving
				other community organizations and Federal, State, and local public agencies
				serving children and families (including organizations and agencies providing
				family support services and protective services to children and families and
				organizations serving families in whose homes English is not the language
				customarily spoken), and individuals, organizations, and public entities
				serving children with disabilities, children in foster care, and homeless
				children including the local educational agency liaison designated under
				section 722(g)(1)(J)(ii) of the McKinney-Vento Homeless Assistance Act (42
				U.S.C.
				11432(g)(1)(J)(ii));
						;
				(2)in subparagraph (D)—
					(A)by striking community and
			 inserting communitywide; and
					(B)by striking other local and
			 inserting the State and local;
					(3)in subparagraph (E), by inserting
			 would like to participate but after community
			 who;
				(4)in subparagraph (G), by inserting
			 leverage the existing delivery systems of such services and
			 after manner that will; and
				(5)in subparagraph (H), by inserting ,
			 including the local educational agency liaison designated under section
			 722(g)(1)(J)(ii) of the McKinney-Vento Homeless Assistance Act (42 U.S.C.
			 11432(g)(1)(J)(ii)), after community involved.
				(d)Vehicle safety requirementsSection 640(i) of the
			 Head Start Act (42 U.S.C. 9835(i)) is
			 amended by adding at the end the following: The regulations shall also
			 establish requirements to ensure the appropriate supervision of, and
			 appropriate background checks for, individuals with whom the agencies contract
			 to transport those children..
			(e)Migrant and Seasonal Head Start
			 ProgramsSection 640(l) of
			 the Head Start Act (42 U.S.C. 9835(l))
			 is amended by striking paragraph (3) and inserting the following:
				
					(3)In carrying out this subchapter, the
				Secretary shall continue the administrative arrangement at the national level
				for meeting the needs of Indian children and children of migrant and seasonal
				farmworkers and shall ensure—
						(A)that appropriate funding is provided to
				meet such needs, including training and technical assistance provided by staff
				with knowledge of and experience in working with such populations; and
						(B)the appointment of a national Indian Head
				Start collaboration director and a national migrant and seasonal Head Start
				program collaboration director.
						(4)(A)For the purposes of paragraph (3), the
				Secretary shall conduct an annual consultation in each affected Head Start
				region, with tribal governments operating Head Start and Early Head Start
				programs.
						(B)The consultations shall be for the purpose
				of better meeting the needs of American Indian and Alaska Native children and
				families pertinent to subsection (a)(2)(A), taking into consideration funding
				allocations, distribution formulas, and other issues affecting the delivery of
				Head Start services within tribal communities.
						(C)The Secretary shall publish a notification
				of the consultations in the Federal Register prior to conducting the
				consultations.
						(D)A detailed report of each consultation
				shall be prepared and made available, on a timely basis, to all tribal
				governments receiving funds under this subchapter.
						(5)(A)In order to increase access to Head Start
				services for children of migrant and seasonal farmworkers, the Secretary shall
				work in collaboration with providers of migrant and seasonal Head Start
				programs, the Secretary of Agriculture, the Secretary of Labor, and the
				Secretary of Education to—
							(i)collect, report, and share data on
				farmworkers and their families in order to adequately account for the number of
				children of migrant and seasonal farmworkers who are eligible for Head Start
				services and determine how many of such children receive the services;
				and
							(ii)identify barriers that prevent children of
				migrant and seasonal farmworkers who are eligible for Head Start services from
				accessing Head Start services, and develop a plan for eliminating such
				barriers, including certain requirements relating to tracking, health records,
				and educational documents.
							(B)Not later than 1 year after the date of
				enactment of the Head Start for School Readiness Act, the Secretary shall
				publish in the Federal Register a notice about how the Secretary plans to carry
				out the activities identified in subparagraph (A) and shall provide a period
				for public comment. To the extent practicable, the Secretary shall consider
				comments received before implementing any of the activities identified in
				subparagraph (A).
						(C)Not later than 18 months after the date of
				enactment of the Head Start for School Readiness Act, the Secretary shall
				submit a report to the Committee on Education and Labor of the House of
				Representatives and the Committee on Health, Education, Labor, and Pensions of
				the Senate detailing how the Secretary plans to carry out the activities
				identified in subparagraph (A).
						(D)The Secretary shall take appropriate
				caution to ensure the protection of the confidentiality of any personally
				identifiable data, information, and records collected or maintained regarding
				children and families served by migrant and seasonal Head Start
				programs.
						(E)Nothing in this paragraph shall be
				construed to authorize the development of a nationwide database of personally
				identifiable data, information, or records on individuals involved in studies
				or other collections of data under this
				paragraph.
						.
			(f)Homeless ChildrenSection 640 of the
			 Head Start Act (42 U.S.C. 9835) is
			 amended by adding at the end the following:
				
					(m)Enrollment of Homeless
				ChildrenThe Secretary shall
				issue regulations to remove barriers to the enrollment and participation of
				homeless children in Head Start programs. Such regulations shall require Head
				Start agencies to—
						(1)implement policies and procedures to ensure
				that homeless children are identified and receive appropriate priority for
				enrollment;
						(2)allow homeless children to apply to, enroll
				in, and attend Head Start programs while required documents, such as proof of
				residency, proof of immunization, and other medical records, birth
				certificates, and other documents, are obtained within a reasonable timeframe;
				and
						(3)coordinate individual Head Start programs
				with efforts to implement subtitle B of title VII of the McKinney-Vento
				Homeless Assistance Act (42 U.S.C. 11431 et seq.).
						(n)Rule of ConstructionNothing in this subchapter shall be
				construed to require a State to establish a program of early education for
				children in the State, to require any child to participate in a program of
				early education in order to attend preschool, or to participate in any initial
				screening prior to participation in such program, except as provided under
				section 612(a)(3) of the Individuals with Disabilities Education Act (20 U.S.C.
				1412(a)(3)) and consistent with section 635(a)(5) of such Act (20 U.S.C.
				1435(a)(5)).
					(o)CurriculaAll curricula funded under this subchapter
				shall be scientifically based, developmentally and linguistically based (to the
				extent practicable), and age appropriate. The curricula shall reflect all areas
				of child development and learning. Parents shall have the opportunity to
				examine any such curricula or instructional materials funded under this
				subchapter.
					.
			7.Designation of Head Start
			 agenciesSection 641 of the
			 Head Start Act (42 U.S.C. 9836) is
			 amended to read as follows:
			
				641.Designation of Head Start agencies
					(a)Designation
						(1)In generalThe Secretary is authorized to designate as
				a Head Start agency any local public or private nonprofit or for-profit agency,
				within a community, including a community-based organization that—
							(A)has power and authority to carry out the
				purpose of this subchapter and perform the functions set forth in section 642
				within a community; and
							(B)is determined to have the capacity to plan,
				conduct, administer, and evaluate, either directly or by other arrangements, a
				Head Start program.
							(2)Required goals for
				designationIn order to be
				designated as a Head Start agency, an entity described in paragraph (1)
				shall—
							(A)establish program goals for improving the
				school readiness of children participating in a program under this subchapter,
				including goals for meeting the performance standards and additional
				educational standards described in section 641A and shall establish
				results-based school readiness goals that are aligned with the Head Start Child
				Outcomes Framework, State early learning standards (as appropriate), and
				requirements and expectations for local public schools; and
							(B)have a governing body—
								(i)with legal and fiscal responsibility for
				administering and overseeing programs under this subchapter;
								(ii)that fully participates in the development,
				planning, and evaluation of the programs to ensure the operation of programs of
				high quality;
								(iii)that is responsible for ensuring compliance
				with Federal laws and regulations, including the performance standards
				described in section 641A, as well as applicable State, tribal, and local laws
				and regulations, including laws defining the nature and operations of the
				governing body; and
								(iv)that has procedures to facilitate
				meaningful consultation and collaboration about decisions of the governing body
				and the policy council established under paragraph (3).
								(3)Establishment of policy council upon
				designationUpon receiving
				designation as a Head Start agency, the agency shall establish a policy council
				that—
							(A)in accordance with paragraph (5)(C), shall
				make decisions that influence the character of programs consistent with
				paragraph (5)(F); and
							(B)with the governing body, shall establish
				processes to resolve internal disputes.
							(4)Eligibility for subsequent
				grantsIn order to receive a
				grant under this subchapter subsequent to the initial grant provided following
				the date of enactment of the Head Start for School Readiness Act, an entity
				described in paragraph (1) shall demonstrate that the entity has met or is
				making progress toward meeting the goals described in paragraph (2)(A).
						(5)Governing body and policy council
							(A)Establishment of governing
				bodyEach Head Start agency
				shall establish a governing body in accordance with paragraph (2)(B).
							(B)Composition of governing body
								(i)In generalThe governing body shall be composed as
				follows:
									(I)Not less than 1 member of the governing
				body shall have a background in fiscal management.
									(II)Not less than 1 member of the governing
				body shall have a background in early childhood development.
									(III)Not less than 1 member of the governing
				body shall be a licensed attorney familiar with issues that come before the
				governing body.
									(IV)Additional members shall reflect the
				community to be served, and include parents of children who are currently, or
				were formerly, enrolled in Head Start programs.
									(V)In the case in which the governing body is
				a part of a Head Start agency that is a public agency, members of the governing
				body shall include elected or appointed public officials.
									(ii)ConsultantsIn the case that persons described in
				clause (i) are not available to serve as members of the governing body, the
				governing body shall make use of consultants in the areas described in clause
				(i) to work directly with the governing body.
								(iii)Conflict of interestMembers of the governing body shall—
									(I)not have a conflict of interest with the
				Head Start agency or delegate agencies; and
									(II)not receive compensation for the purposes
				of serving on the governing body or for providing services to the Head Start
				agency.
									(C)Responsibilities of governing body
								(i)In generalThe governing body shall be responsible
				for—
									(I)the selection of delegate agencies and such
				agencies’ service areas;
									(II)establishing procedures and criteria for
				recruitment, selection, and enrollment;
									(III)all funding applications and amendments to
				funding applications for programs under this subchapter;
									(IV)establishing procedures and guidelines to
				access and collect the information described in paragraph (6);
									(V)review and approval of—
										(aa)the annual self-assessment, financial
				audit, and findings from the Federal monitoring review, of the Head Start
				agency or delegate agency; and
										(bb)such agency’s progress in carrying out the
				programmatic and fiscal intent of such agency’s grant application;
										(VI)developing procedures for how members of
				the policy council of the Head Start agency are selected, consistent with
				subparagraph (E)(ii);
									(VII)financial audits, accounting, and
				reporting;
									(VIII)personnel policies and procedures regarding
				hiring, termination, salary scales (and changes made to the scale), and
				salaries of the Executive Director, Head Start Director, the Director of Human
				Resources, the Chief Fiscal Officer, and any equivalent position; and
									(IX)review and approval of the community
				assessment, including any updates to such assessment.
									(ii)Conduct of responsibilitiesThe governing body shall ensure the
				development and approval of an internal control structure to facilitate those
				responsibilities in order to—
									(I)safeguard Federal funds;
									(II)comply with laws and regulations that have
				an impact on financial statements;
									(III)detect or prevent noncompliance with this
				subchapter; and
									(IV)receive financial audit reports and direct
				and monitor staff implementation of corrective actions.
									(iii)CommitteesThe governing body shall, to the extent
				practicable and appropriate, establish—
									(I)advisory committees to oversee
				responsibilities related to financial auditing and finances of the Head Start
				agency, as well as compliance with Federal, State, and local laws and
				regulations; and
									(II)at the discretion of the governing body,
				additional advisory committees to study and make recommendations on areas
				related to the improvement of the Head Start program.
									(D)Establishment of policy
				councilEach Head Start
				agency shall establish a policy council in accordance with paragraph
				(3).
							(E)Composition of policy council
								(i)In generalThe policy council shall consist of—
									(I)parents of children currently enrolled in
				the Head Start agency or delegate agency’s programs, which shall constitute a
				majority of the membership of the policy council; and
									(II)members at large of the community served by
				the Head Start agency, which may include parents of children previously
				enrolled in the Head Start agency or delegate agency's programs.
									(ii)SelectionParents serving on the policy council shall
				be elected by parents of children currently enrolled in the Head Start agency
				or delegate agency's programs and shall represent, proportionately, all program
				options and settings operated by the Head Start agency or delegate
				agency.
								(iii)Conflict of interestMembers of the policy council shall—
									(I)not have a conflict of interest with the
				Head Start agency or delegate agencies; and
									(II)not receive compensation for serving on the
				policy council or for providing services to the Head Start agency.
									(F)Responsibilities of policy
				councilThe policy council
				shall be responsible for—
								(i)program planning, including—
									(I)program design, including long- and
				short-term program goals, all funding applications and amendments to funding
				applications, and objectives based on the annual communitywide assessment and
				self-assessment;
									(II)program recruitment, selection, and
				enrollment priorities; and
									(III)budget planning for program expenditures
				consistent with subparagraph (C)(i)(VII), including polices for reimbursement
				and participation in policy council activities;
									(ii)program operation consistent with
				subparagraph (C)(i)(VIII), including implementation of standards of conduct for
				program staff, contractors, and volunteers and criteria for the employment and
				dismissal of program staff; and
								(iii)activities to support the active
				involvement of parents in supporting program operations, including policies to
				ensure that the Head Start program is responsive to community and parent
				needs.
								(6)Information sharingThe governing body and the policy council
				shall share with each other regular and accurate information for use by both
				entities about program planning, policies, and Head Start agency operations,
				including—
							(A)monthly financial statements (including
				detailed credit card account expenditures for any employee with a Head Start
				agency credit card or who seeks reimbursement for charged expenses);
							(B)monthly program information
				summaries;
							(C)program enrollment reports, including
				attendance reports for children whose care is partially subsidized by another
				public agency;
							(D)monthly reports of meals and snacks
				provided through programs of the Department of Agriculture;
							(E)the financial audit;
							(F)the annual self-assessment, including any
				findings related to the annual self-assessment;
							(G)the community assessment of the Head Start
				agency’s service area and any applicable updates;
							(H)communication and guidance from the
				Secretary; and
							(I)the program information reports.
							(7)Training and technical
				assistanceAppropriate
				training and technical assistance shall be provided to the members of the
				governing body and the policy council to ensure that the members understand the
				information the members receive and can effectively oversee and participate in
				the programs of the Head Start agency.
						(b)CommunitiesFor purposes of this subchapter, a
				community may be a city, county, or multicity or multicounty unit within a
				State, an Indian reservation (including Indians in any off-reservation area
				designated by an appropriate tribal government in consultation with the
				Secretary), or a neighborhood or other area (irrespective of boundaries or
				political subdivisions) that provides a suitable organizational base and
				possesses the commonality of interest needed to operate a Head Start
				program.
					(c)Redesignation
						(1)In generalIn administering the provisions of this
				section, the Secretary shall, in consultation with the Governor of the State
				involved, redesignate as a Head Start agency any Head Start agency or delegate
				agency that is high performing, as determined by meeting each of the following
				criteria:
							(A)Is receiving assistance under this
				subchapter.
							(B)Meets or exceeds program and financial
				management requirements or standards described in section 641A(a)(1).
							(C)Has no unresolved deficiencies, including
				having resolved any deficiencies found during the last triennial review under
				section 641A(c).
							(D)Can demonstrate, through agreements such as
				memoranda of understanding, active collaboration with the State or local
				community in the provision of services for children (such as the provision of
				extended day services, education, professional development and training for
				staff, and other types of cooperative endeavors).
							(E)Completes and submits the appropriate
				reapplication forms as required by the Secretary.
							(2)LimitationA Head Start agency with a triennial review
				under section 641A(c) scheduled not later than 18 months after the date of
				enactment of the Head Start for School Readiness Act shall not be subject to
				the criteria described in paragraph (1) for that review in order to be
				redesignated. The Head Start agency shall be subject to the criteria for any
				subsequent triennial review.
						(d)Designation when no entity is
				redesignatedIf no entity in
				a community is redesignated according to subsection (c), the Secretary shall,
				after conducting an open competition, designate a Head Start agency from among
				qualified applicants in such community.
					(e)Prohibition against non-indian head start
				agency receiving a grant for an indian head start program
						(1)In generalNotwithstanding any other provision of law
				except as provided in paragraph (2), under no condition may a non-Indian Head
				Start agency receive a grant to carry out an Indian Head Start program.
						(2)ExceptionIn a community in which there is no Indian
				Head Start agency available for designation to carry out an Indian Head Start
				program, a non-Indian Head Start agency may receive a grant to carry out an
				Indian Head Start program but only until such time as an Indian Head Start
				agency in such community becomes available and is designated pursuant to this
				section.
						(f)EffectivenessIn selecting from among qualified
				applicants for designation as a Head Start agency, the Secretary shall consider
				the effectiveness of each such applicant to provide Head Start services, based
				on—
						(1)any past performance of such applicant in
				providing services comparable to Head Start services, including how effectively
				such applicant provided such comparable services;
						(2)the plan of such applicant to provide
				comprehensive health, educational, nutritional, social, and other services
				needed to aid participating children in attaining their full potential, and to
				prepare children to succeed in school;
						(3)the capacity of such applicant to serve
				eligible children with programs that use scientifically based research that
				promote school readiness of children participating in the program;
						(4)the plan of such applicant to meet
				standards set forth in section 641A(a)(1), with particular attention to the
				standards set forth in subparagraphs (A) and (B) of such section;
						(5)the plan of such applicant to coordinate
				the Head Start program the applicant proposes to carry out with other preschool
				programs, including—
							(A)the Early Reading First and Even Start
				programs under subparts 2 and 3 of part B of title I of the
				Elementary and Secondary Education Act of
				1965 (20 U.S.C. 6371 et seq., 6381 et seq.);
							(B)other preschool program under title I of
				that Act (20 U.S.C. 6301 et seq.);
							(C)programs under section 619 and part C of
				the Individuals with Disabilities Education Act (20 U.S.C. 1419, 1431 et
				seq.);
							(D)State prekindergarten programs;
							(E)child care programs;
							(F)the educational programs that the children
				in the Head Start program involved will enter at the age of compulsory school
				attendance; and
							(G)reading readiness programs such as those
				conducted by public and school libraries;
							(6)the plan of such applicant to coordinate
				the Head Start program that the applicant proposes to carry out with public and
				private entities who are willing to commit resources to assist the Head Start
				program in meeting its program needs;
						(7)the plan of such applicant to collaborate
				with a local library, where available, that is interested in that
				collaboration, to—
							(A)develop innovative programs to excite
				children about the world of books, such as programs that involve—
								(i)taking children to the library for a story
				hour;
								(ii)promoting the use of library cards;
								(iii)developing a lending library or using a
				mobile library van; and
								(iv)providing fresh books in the Head Start
				classroom on a regular basis;
								(B)assist in literacy training for Head Start
				teachers; and
							(C)support parents and other caregivers in
				literacy efforts;
							(8)the plan of such applicant—
							(A)to seek the involvement of parents of
				participating children in activities (at home and in the center involved where
				practicable) designed to help such parents become full partners in the
				education of their children;
							(B)to afford such parents the opportunity to
				participate in the development and overall conduct of the program at the local
				level, including through providing transportation costs;
							(C)to offer (directly or through referral to
				local entities, such as entities carrying out Even Start programs under subpart
				3 of part B of title I of the Elementary and
				Secondary Education Act of 1965 (20 U.S.C. 6381 et seq.), public and
				school libraries, and entities carrying out family support programs) to such
				parents—
								(i)family literacy services; and
								(ii)parenting skills training;
								(D)to offer to parents of participating
				children substance abuse counseling (either directly or through referral to
				local entities), including information on the effect of drug exposure on
				infants and fetal alcohol syndrome;
							(E)at the option of such applicant, to offer
				(directly or through referral to local entities) to such parents—
								(i)training in basic child development
				(including cognitive development);
								(ii)assistance in developing literacy and
				communication skills;
								(iii)opportunities to share experiences with
				other parents (including parent mentor relationships);
								(iv)regular in-home visitation; or
								(v)any other activity designed to help such
				parents become full partners in the education of their children;
								(F)to provide, with respect to each
				participating family, a family needs assessment that includes consultation with
				such parents about the benefits of parent involvement and about the activities
				described in subparagraphs (C), (D), and (E) in which such parents may choose
				to become involved (taking into consideration their specific family needs, work
				schedules, and other responsibilities); and
							(G)to extend outreach to fathers, in
				appropriate cases, in order to strengthen the role of fathers in families, in
				the education of their young children, and in the Head Start program, by
				working directly with fathers and father figures through activities such
				as—
								(i)in appropriate cases, including fathers in
				home visits and providing opportunities for direct father-child interactions;
				and
								(ii)targeting increased male participation in
				the conduct of the program;
								(9)the ability of such applicant to carry out
				the plans described in paragraphs (2), (4), and (5);
						(10)other factors related to the requirements
				of this subchapter;
						(11)the plan of such applicant to meet the
				needs of limited English proficient children and their families, including
				procedures to identify such children, plans to provide trained personnel, and
				plans to provide services to assist the children in making progress toward the
				acquisition of the English language;
						(12)the plan of such applicant to meet the
				needs of children with disabilities;
						(13)the plan of such applicant who chooses to
				assist younger siblings of children who will participate in the Head Start
				program, to obtain health services from other sources;
						(14)the plan of such applicant to collaborate
				with other entities carrying out early childhood education and child care
				programs in the community;
						(15)the plan of such applicant to meet the
				needs of homeless children and children in foster care, including the
				transportation needs of such children; and
						(16)the plan of such applicant to recruit and
				retain qualified staff.
						(g)Interim BasisIf there is not a qualified applicant in a
				community for designation as a Head Start agency, the Secretary shall designate
				a qualified agency to carry out the Head Start program in the community on an
				interim basis until a qualified applicant from the community is so
				designated.
					(h)Involvement of Parents and Area
				ResidentsThe Secretary shall
				continue the practice of involving parents and area residents who are affected
				by programs under this subchapter in the selection of qualified applicants for
				designation as Head Start agencies.
					(i)PriorityIn selecting from among qualified
				applicants for designation as a Head Start agency, the Secretary shall give
				priority to applicants that have demonstrated capacity in providing effective,
				comprehensive, and well-coordinated early childhood services to children and
				their
				families.
					.
		8.Quality standards; monitoring of Head Start
			 agencies and programsSection
			 641A of the Head Start Act (42 U.S.C.
			 9836a) is amended—
			(1)in subsection (a)—
				(A)in paragraph (1)(A), by striking
			 642(d) and inserting 642(c);
				(B)in paragraph (1)(B)—
					(i)in clause (i), by striking education
			 performance standards and inserting educational performance
			 standards; and
					(ii)by striking clause (ii) and inserting the
			 following:
						
							(ii)additional educational standards based on
				the recommendations of the National Academy of Sciences panel described in
				section 649(h) and other experts in the field, to ensure that the curriculum
				involved addresses, and that the children participating in the program show
				appropriate progress toward developing and applying, the recommended
				educational outcomes, after the panel considers the appropriateness of
				additional educational standards relating to—
								(I)language skills related to listening,
				understanding, speaking, and communicating;
								(II)pre-literacy knowledge and skills;
								(III)premathematics knowledge and skills;
								(IV)scientific abilities;
								(V)general cognitive abilities related to
				academic achievement and child development;
								(VI)social and emotional development related to
				early learning and school success;
								(VII)physical development; and
								(VIII)in the case of limited English proficient
				children, progress toward acquisition of the English language (which may
				include progress made with linguistically appropriate instructional services)
				while making meaningful progress in attaining the knowledge, skills, abilities,
				and development described in subclauses (I) through
				(VII);
								;
					(C)in paragraph (1)(D), by striking “projects;
			 and” and inserting “projects, including regulations that require that the
			 facilities used by Head Start agencies (including Early Head Start agencies)
			 and delegate agencies for regularly scheduled center-based and combination
			 program option classroom activities—
					
						(i)shall be in compliance with State and local
				requirements concerning licensing for such facilities; and
						(ii)shall be accessible by State and local
				authorities for purposes of monitoring and ensuring compliance;
				and
						;
				(D)in paragraph (2)—
					(i)in subparagraph (B)—
						(I)in clause (i), by striking the date
			 of enactment of this section and inserting the date of enactment
			 of the Head Start for School Readiness Act;
						(II)in clause (ii), by striking the date
			 of enactment of this Act and inserting the date of enactment of
			 the Head Start for School Readiness Act;
						(III)in clause (iii), by inserting
			 homeless children, children in foster care, after
			 children with disabilities,;
						(IV)in clause (vi), by striking
			 including the language and all that follows and inserting
			 including changes in the language background and family structure of
			 such children, and changes in the population and number of such children who
			 are in foster care or are homeless children;;
						(V)by striking clause (vii) and inserting the
			 following:
							
								(vii)the unique challenges faced by individual
				programs, including those programs that are seasonal or short term and those
				programs that serve rural
				populations;
								;
						(ii)in subparagraph (C)(ii), by striking
			 the date of enactment of the Coats Human Services Reauthorization Act of
			 1998. and inserting the date of enactment of the Head Start for
			 School Readiness Act; and; and
					(iii)by adding at the end the following:
						
							(D)consult with Indian tribes, American Indian
				and Alaska Native experts in early childhood development, linguists, and the
				National Indian Head Start Directors Association on the review and promulgation
				of program standards and measures (including standards and measures for
				language acquisition and school
				readiness).
							;
					(E)by adding at the end the following:
					
						(4)Evaluations and corrective actions for
				delegate agencies
							(A)Procedures
								(i)In generalSubject to clause (ii), the Head Start
				agency shall establish procedures relating to its delegate agencies,
				including—
									(I)procedures for evaluating delegate
				agencies;
									(II)procedures for defunding delegate agencies;
				and
									(III)procedures for appealing a defunding
				decision relating to a delegate agency.
									(ii)TerminationThe Head Start agency may not terminate a
				delegate agency’s contract or reduce a delegate agency’s service area without
				showing cause or demonstrating the cost-effectiveness of such a
				decision.
								(B)EvaluationsEach Head Start agency—
								(i)shall evaluate its delegate agencies using
				the procedures established pursuant to this section, including subparagraph
				(A); and
								(ii)shall inform the delegate agencies of the
				deficiencies identified through the evaluation that shall be corrected.
								(C)Remedies to ensure corrective
				actionsIn the event that the
				Head Start agency identifies a deficiency for a delegate agency through the
				evaluation, the Head Start agency shall take action, which may include—
								(i)initiating procedures to terminate the
				designation of the agency unless the agency corrects the deficiency;
								(ii)conducting monthly monitoring visits to
				such delegate agency until all deficiencies are corrected or the Head Start
				agency decides to defund such delegate agency; and
								(iii)releasing funds to such delegate
				agency—
									(I)only as reimbursements, until all
				deficiencies are corrected or the Head Start agency decides to defund such
				delegate agency; and
									(II)only if there is continuity of services for
				children and families.
									(D)Rule of constructionNothing in this paragraph shall be
				construed to impact or obviate the responsibilities of the Secretary with
				respect to Head Start agencies or delegate agencies receiving funding under
				this
				subchapter.
							;
				(2)in subsection (b)—
				(A)in paragraph (2)—
					(i)by striking the paragraph heading and
			 inserting the following:
						
							(2)Characteristics and use of
				measures
							;
					(ii)in subparagraph (B), by striking ,
			 not later than July 1, 1999; and and inserting a semicolon;
					(iii)in subparagraph (C), by striking the period
			 and inserting a semicolon;
					(iv)by striking the flush matter following
			 subparagraph (C); and
					(v)by adding at the end the following:
						
							(D)measure characteristics that are strongly
				predictive (as determined on a scientific basis) of a child’s school readiness
				and later performance in school;
							(E)be appropriate for the population served;
				and
							(F)be reviewed not less than every 4 years,
				based on advances in the science of early childhood development.
							The
				performance measures shall be issued by regulation and shall include the
				performance standards and additional educational standards described in
				subparagraphs (A) and (B) of subsection
				(a)(1).;
				and
					(B)in paragraph (3)—
					(i)in subparagraph (A), by striking ;
			 and and inserting a semicolon;
					(ii)in subparagraph (B), by striking the period
			 and inserting ; and; and
					(iii)by adding at the end the following:
						
							(C)to enable Head Start agencies to
				individualize programs of instruction to better meet the needs of the child
				involved.
							;
					(3)in subsection (c)—
				(A)in paragraph (1)—
					(i)by striking subparagraph (C) and inserting
			 the following:
						
							(C)Unannounced site inspections of Head Start
				programs for health and safety reasons, as
				appropriate.
							;
					(ii)by redesignating subparagraph (D) as
			 subparagraph (E); and
					(iii)by inserting after subparagraph (C) the
			 following:
						
							(D)Notwithstanding subparagraph (C), followup
				reviews, including—
								(i)prompt return visits as necessary to
				agencies and programs that fail to meet 1 or more of the performance measures
				developed by the Secretary under subsection (b);
								(ii)a review of programs with citations that
				include findings of deficiencies not later than 6 months after the date of such
				citation; and
								(iii)followup reviews that incorporate a
				monitoring visit without prior notice of the visit to the agency involved or
				with such limited prior notice as is necessary to ensure the participation of
				parents and key staff members.
								;
				and
					(B)by striking paragraph (2) and inserting the
			 following:
					
						(2)Conduct of reviews
							(A)In generalThe Secretary shall ensure that reviews
				described in paragraph (1)—
								(i)are performed, to the maximum extent
				practicable, by employees of the Department of Health and Human Services who
				are knowledgeable about Head Start programs;
								(ii)are conducted by review teams that shall
				include individuals who are knowledgeable about Head Start and other early
				childhood education programs and, to the maximum extent practicable, the
				diverse (including linguistic and cultural) needs of eligible children
				(including children with disabilities, homeless children, and children in
				foster care) and limited English proficient children and their families, and
				personnel management, financial accountability, and systems development and
				monitoring;
								(iii)include as part of the reviews of the
				programs, a review and assessment of program effectiveness, including strengths
				and weaknesses, as measured in accordance with the results-based performance
				measures developed by the Secretary pursuant to subsection (b) and with the
				standards established pursuant to subparagraphs (A) and (B) of subsection
				(a)(1);
								(iv)seek information from the communities and
				States where Head Start programs exist about innovative or effective
				collaborative efforts, barriers to collaboration, and the efforts of the Head
				Start agencies to collaborate with the entities carrying out early childhood
				education and child care programs in the community;
								(v)include as part of the reviews of the
				programs, a review and assessment of whether the programs are in conformity
				with the income eligibility requirements under section 645 and regulations
				promulgated under such section;
								(vi)include as part of the reviews of the
				programs, a review and assessment of whether programs have adequately addressed
				population and community needs (including needs of populations of limited
				English proficient children and children of migrant and seasonal farmworking
				families);
								(vii)include as part of the reviews of the
				programs, a review and assessment of whether programs have adequately addressed
				the needs of children with disabilities;
								(viii)include as part of the reviews of the
				programs, data from the results of periodic child assessments, and a review and
				assessment of child outcomes and performance as they relate to
				agency-determined school readiness goals described in section 641(a)(2)(A);
				and
								(ix)in the case of Early Head Start programs,
				are conducted by a review team that includes individuals who are knowledgeable
				about the development of infants and toddlers.
								(B)Training; quality and
				consistencyThe Secretary,
				from funds available under section 640(a)(2)(C)(ii), shall provide periodic
				training for supervisors and members of review teams in such topics as program
				management and financial audit performance. The Secretary shall ensure the
				quality and consistency across and within regions of reviews and non-compliance
				and deficiency determinations by conducting periodic interrater reliability
				checks.
							;
				(4)in subsection (d)(1)—
				(A)in the matter preceding subparagraph (A),
			 by inserting or fails to address the communitywide strategic plan and
			 needs assessment identified in section 640(g)(2)(C), after
			 subsection (b),; and
				(B)in subparagraph (A), by inserting
			 and identify the technical assistance to be provided consistent with
			 paragraph (3) after corrected;
				(5)in subsection (e), by striking the last
			 sentence and inserting The information contained in such report shall be
			 made available to all parents with children receiving assistance under this
			 subchapter in an understandable and uniform format, and to the extent
			 practicable, in a language that the parents can understand. Such information
			 shall be made widely available through public means such as distribution
			 through public agencies, and, at a minimum, by posting such information on the
			 Internet immediately upon publication.; and
			(6)by adding at the end the following:
				
					(f)Self-Assessments
						(1)In generalNot less frequently than once each program
				year, with the consultation and participation of policy councils, and, as
				applicable, policy committees, and, as appropriate, other community members,
				each agency receiving funds under this subchapter shall conduct a comprehensive
				self-assessment of the effectiveness and progress in meeting program goals and
				objectives and in implementing and complying with Head Start program
				performance standards.
						(2)Report and improvement plans
							(A)ReportAn agency conducting a self-assessment
				shall report the findings of the self-assessment to the relevant policy
				council, policy committee, governing body, and regional office of the
				Administration for Children and Families of the Department of Health and Human
				Services. Each self-assessment shall identify areas of strength and
				weakness.
							(B)Improvement planThe agency shall develop an improvement
				plan approved by the governing body of the agency to strengthen any areas
				identified in the self-assessment as weaknesses or in need of improvement. The
				agency shall report the areas to the appropriate regional office of the
				Administration for Children and Families.
							(3)Ongoing monitoringEach Head Start agency, Early Head Start
				agency, and delegate agency shall establish and implement procedures for the
				ongoing monitoring of their Head Start and Early Head Start programs, to ensure
				that the operations of the programs work toward meeting program goals and
				objectives and Head Start performance standards.
						(4)Training and technical
				assistanceFunds may be made
				available, through section 648(d)(13), for training and technical assistance to
				assist agencies in conducting self-assessments.
						(g)Reduction of Grants and Redistribution of
				Funds in Cases of Under-Enrollment
						(1)DefinitionsIn this subsection:
							(A)Actual enrollmentThe term actual enrollment
				means, with respect to the program of a Head Start agency, the actual number of
				children enrolled in such program and reported by the agency (as required in
				paragraph (2)) in a given month.
							(B)Base grantThe term base grant means,
				with respect to a Head Start agency for a fiscal year, that portion of the
				grant derived—
								(i)from amounts reserved for use in accordance
				with section 640(a)(2)(A), for a Head Start agency administering an Indian Head
				Start program or migrant and seasonal Head Start program;
								(ii)from amounts reserved for payments under
				section 640(a)(2)(B); or
								(iii)from amounts available under section
				640(a)(2)(D) or allotted among States under section 640(a)(4).
								(C)Funded enrollmentThe term funded enrollment
				means, with respect to the program of a Head Start agency in a fiscal year, the
				number of children that the agency is funded to serve through a grant for the
				program during such fiscal year, as indicated in the grant award.
							(2)Enrollment reporting requirement for
				current fiscal yearEach
				entity carrying out a Head Start program shall report on a monthly basis to the
				Secretary and the relevant Head Start agency—
							(A)the actual enrollment in such program;
				and
							(B)if such actual enrollment is less than the
				funded enrollment, any apparent reason for such enrollment shortfall.
							(3)Secretarial review and planThe Secretary shall—
							(A)on a semiannual basis, determine which Head
				Start agencies are operating with an actual enrollment that is less than the
				funded enrollment based on not less than 4 consecutive months of data;
							(B)for each such Head Start agency operating a
				program with an actual enrollment that is less than 95 percent of its funded
				enrollment, as determined under subparagraph (A), develop, in collaboration
				with such agency, a plan and timetable for reducing or eliminating
				under-enrollment taking into consideration—
								(i)the quality and extent of the outreach,
				recruitment, and communitywide needs assessment conducted by such
				agency;
								(ii)changing demographics, mobility of
				populations, and the identification of new underserved low-income
				populations;
								(iii)facilities-related issues that may impact
				enrollment;
								(iv)the ability to provide full-day programs,
				where needed, through Head Start funds or through collaboration with entities
				carrying out other preschool or child care programs, or programs with other
				funding sources (where available);
								(v)the availability and use by families of
				other preschool and child care options (including parental care) in the local
				catchment area; and
								(vi)agency management procedures that may
				impact enrollment; and
								(C)provide timely and ongoing technical
				assistance to each agency described in subparagraph (B) for the purpose of
				implementing the plan described in such subparagraph.
							(4)ImplementationUpon receipt of the technical assistance
				described in paragraph (3)(C), a Head Start agency shall immediately implement
				the plan described in paragraph (3)(B).
						(5)Secretarial action for continued
				under-enrollmentIf, 1 year
				after the date of implementation of the plan described in paragraph (3)(B), the
				Head Start agency continues to operate a program at less than full enrollment,
				the Secretary shall, where determined appropriate, continue to provide
				technical assistance to such agency.
						(6)Secretarial review and adjustment for
				chronic under-enrollment
							(A)In generalIf, after receiving technical assistance
				and developing and implementing a plan to the extent described in paragraphs
				(3), (4), and (5) for 9 months, a Head Start agency is still operating a
				program with an actual enrollment that is less than 95 percent of its funded
				enrollment, the Secretary may—
								(i)designate such agency as chronically
				under-enrolled; and
								(ii)recapture, withhold, or reduce the base
				grant for the program by a percentage equal to the percentage difference
				between funded enrollment and actual enrollment for the program for the most
				recent year in which the agency is determined to be under-enrolled under
				paragraph (3)(A).
								(B)Waiver or limitation of
				reductionsIf the Secretary,
				after the implementation of the plan described in paragraph (3)(B), finds
				that—
								(i)the causes of the enrollment shortfall, or
				a portion of the shortfall, are beyond the agency’s control (such as serving
				significant numbers of migrant or seasonal farmworker children, homeless
				children, children in foster care, or other highly mobile children);
								(ii)the shortfall can reasonably be expected to
				be temporary; or
								(iii)the number of slots allotted to the agency
				is small enough that under-enrollment does not constitute a significant
				shortfall, the Secretary may, as appropriate, waive or reduce the percentage
				recapturing, withholding, or reduction otherwise required by subparagraph
				(A).
								(C)Procedural requirements; effective
				dateThe actions taken by the
				Secretary under this paragraph with respect to a Head Start agency shall take
				effect 1 day after the date on which—
								(i)the time allowed for appeal under section
				646(a) expires without an appeal by the agency; or
								(ii)the action is upheld in an administrative
				hearing under section 646.
								(7)Redistribution of funds
							(A)In generalThe Secretary shall use amounts recovered
				from a Head Start agency through recapturing, withholding, or reduction under
				paragraph (6) in a fiscal year—
								(i)in the case of a Head Start agency
				administering an Indian Head Start program or a migrant and seasonal Head Start
				program, whose base grant is derived from amounts specified in paragraph
				(1)(B)(i), to redirect funds to 1 or more agencies that—
									(I)are administering Head Start programs
				serving the same special population; and
									(II)demonstrate that the agencies will use such
				redirected funds to increase enrollment in their Head Start programs in such
				fiscal year; or
									(ii)in the case of a Head Start agency in a
				State, whose base grant is derived from amounts specified in clause (ii) or
				(iii) of paragraph (1)(B), to redirect funds to 1 or more agencies that—
									(I)are administering Head Start programs in
				the same State; and
									(II)make the demonstration described in clause
				(i)(II).
									(B)Special ruleIf there is no agency located in a State
				that meets the requirements of subclauses (I) and (II) of subparagraph (A)(ii),
				the Secretary shall use amounts described in subparagraph (A) to redirect funds
				to Head Start agencies located in other States that make the demonstration
				described in subparagraph (A)(i)(II).
							(C)Adjustment to funded
				enrollmentThe Secretary
				shall adjust as necessary the requirements relating to funded enrollment
				indicated in the grant agreement of a Head Start agency receiving redistributed
				amounts under this paragraph.
							(h)Contract With Nonprofit Intermediary
				OrganizationFrom funds
				reserved under clause (i) or (ii) of section 640(a)(2)(C) or from whatever
				other resources the Secretary determines appropriate, in carrying out the
				provisions of this section, the Secretary or a Head Start agency may contract
				with a nonprofit intermediary organization that—
						(1)provides evaluations and technical
				assistance to improve overall performance management; and
						(2)has an exclusive focus of improving the
				performance management and the use of technology in assessing performance and
				meeting Head Start regulations and can provide on-site, hands-on guidance with
				the implementation of the
				recommendations.
						.
			9.Centers of Excellence in Early
			 ChildhoodThe
			 Head Start Act is amended by inserting
			 after section 641A (42 U.S.C. 9836a) the following:
			
				641B.Centers of Excellence in Early
				Childhood
					(a)DefinitionIn this section, the term center of
				excellence means a Center of Excellence in Early Childhood designated
				under subsection (b).
					(b)Designation and Bonus GrantsThe Secretary shall, subject to the
				availability of funds under this subchapter, including under subsection (f),
				establish a program under which the Secretary shall—
						(1)designate not more than 200 exemplary Head
				Start agencies (including Early Head Start agencies, Indian Head Start
				agencies, and migrant and seasonal Head Start agencies) as Centers of
				Excellence in Early Childhood; and
						(2)make bonus grants to the centers of
				excellence to carry out the activities described in subsection (d).
						(c)Application and Designation
						(1)Application
							(A)Nomination and submission
								(i)In generalTo be eligible to receive a designation as
				a center of excellence under subsection (b), except as provided in clause (ii),
				a Head Start agency in a State shall be nominated by the Governor of the State
				and shall submit an application to the Secretary at such time, in such manner,
				and containing such information as the Secretary may require.
								(ii)Indian and migrant and seasonal head start
				programsIn the case of an
				Indian Head Start agency or a migrant or seasonal Head Start agency, to be
				eligible to receive a designation as a center of excellence under subsection
				(b), such an agency shall be nominated by the head of the appropriate regional
				office of the Department of Health and Human Services and shall submit an
				application to the Secretary in accordance with clause (i).
								(B)ContentsAt a minimum, the application shall
				include—
								(i)evidence that the Head Start program
				carried out by the agency has significantly improved the school readiness of,
				and enhanced academic outcomes for, children who have participated in the
				program;
								(ii)evidence that the program meets or exceeds
				standards and performance measures described in subsections (a) and (b) of
				section 641A, as evidenced by successful completion of programmatic and
				monitoring reviews, and has no findings of deficiencies with respect to the
				standards and measures;
								(iii)evidence that the program is making
				progress toward meeting the requirements described in section 648A;
								(iv)evidence demonstrating the existence of a
				collaborative partnership among the Head Start agency, the State (or a State
				agency), and other early care and education providers in the local community
				involved;
								(v)a nomination letter from the Governor, or
				appropriate regional office, demonstrating the agency’s ability to carry out
				the coordination, transition, and training services of the program to be
				carried out under the bonus grant involved, including coordination of
				activities with State and local agencies that provide early childhood services
				to children and families in the community served by the agency;
								(vi)information demonstrating the existence of
				a local council for excellence in early childhood, which shall include
				representatives of all the institutions, agencies, and groups involved in the
				work of the center for, and the local provision of services to, eligible
				children and other at-risk children, and their families; and
								(vii)a description of how the Center, in order
				to expand accessibility and continuity of quality early care and education,
				will coordinate the early care and education activities assisted under this
				section with—
									(I)programs carried out under the
				Child Care and Development Block Grant Act
				of 1990 (42 U.S.C. 9858 et seq.);
									(II)other programs carried out under this
				subchapter, including the Early Head Start programs carried out under section
				645A;
									(III)(aa)Early Reading First and Even Start programs
				carried out under subparts 2 and 3 of part B of title I of the
				Elementary and Secondary Education Act of
				1965 (20 U.S.C. 6371 et seq., 6381 et seq.);
										(bb)other preschool programs carried out under
				title I of that Act (20 U.S.C. 6301 et seq.); and
										(cc)the Ready-to-Learn Television program
				carried out under subpart 3 of part D of title II of that Act (20 U.S.C. 6775
				et seq.);
										(IV)programs carried out under section 619 and
				part C of the Individuals with Disabilities Education Act (20 U.S.C. 1419, 1431
				et seq.);
									(V)State prekindergarten programs; and
									(VI)other early care and education
				programs.
									(2)SelectionIn selecting agencies to designate as
				centers of excellence under subsection (b), the Secretary shall designate not
				less than 1 from each of the 50 States, the District of Columbia, an Indian
				Head Start program, a migrant and seasonal Head Start program, and the
				Commonwealth of Puerto Rico.
						(3)PriorityIn making bonus grant determinations under
				this section, the Secretary shall give priority to programs that, through their
				applications, demonstrate that they are of exceptional quality and would serve
				as exemplary models for programs in the same geographic region. The Secretary
				may also consider the populations served by the applicants, such as programs
				that serve large proportions of limited English proficient students or other
				underserved populations, and may make bonus grants to programs that do an
				exceptional job meeting the needs of such children.
						(4)Term of designation
							(A)In generalSubject to subparagraph (B), the Secretary
				shall designate a Head Start agency as a center of excellence for a 5-year
				term. During the period of that designation, subject to the availability of
				appropriations, the agency shall be eligible to receive a bonus grant under
				subsection (b).
							(B)RevocationThe Secretary may revoke an agency’s
				designation under subsection (b) if the Secretary determines that the agency is
				not demonstrating adequate performance or has had findings of deficiencies
				described in paragraph (1)(B)(ii).
							(5)Amount of bonus grantThe Secretary shall base the amount of
				funding provided through a bonus grant made under subsection (b) to a center of
				excellence on the number of children eligible for Head Start services in the
				community involved. The Secretary shall, subject to the availability of
				funding, make such a bonus grant in an amount of not less than $200,000 per
				year.
						(d)Use of Funds
						(1)ActivitiesA center of excellence that receives a
				bonus grant under subsection (b)—
							(A)shall use the funds made available through
				the bonus grant to model and disseminate, to other Head Start centers in the
				State involved, best practices for achieving early academic success, including
				achieving school readiness and developing pre-literacy and premathematics
				skills for at-risk children and achieving the acquisition of the English
				language for limited English proficient children, and to provide seamless
				service delivery for eligible children and their families;
							(B)may use the funds made available through
				the bonus grant—
								(i)to provide Head Start services to
				additional eligible children;
								(ii)to better meet the needs of working
				families in the community served by the center by serving more children in
				existing Early Head Start programs (existing as of the date the center is
				designated under this section) or in full-working-day, full calendar year Head
				Start programs;
								(iii)to further coordinate early childhood and
				social services available in the community served by the center for at-risk
				children (birth through age 8), their families, and pregnant women;
								(iv)to provide training and cross training for
				Head Start teachers and staff, child care providers, public and private
				preschool and elementary school teachers, and other providers of early
				childhood services, and training and cross training to develop agency
				leaders;
								(v)to provide effective transitions between
				Head Start programs and elementary school, to facilitate ongoing communication
				between Head Start and elementary school teachers concerning children receiving
				Head Start services, and to provide training and technical assistance to
				providers who are public elementary school teachers and other staff of local
				educational agencies, child care providers, family service providers, and other
				providers of early childhood services, to help the providers described in this
				clause increase their ability to work with low-income, at-risk children and
				their families;
								(vi)to develop or maintain partnerships with
				institutions of higher education and nonprofit organizations, including
				community-based organizations, that recruit, train, place, and support college
				students to serve as mentors and reading partners to preschool children in Head
				Start programs; and
								(vii)to carry out other activities determined by
				the center to improve the overall quality of the Head Start program carried out
				by the agency and the program carried out under the bonus grant
				involved.
								(2)Involvement of other head start agencies
				and providersA center that
				receives a bonus grant under subsection (b), in carrying out activities under
				this subsection, shall work with the center’s delegate agencies and several
				additional Head Start agencies (especially agencies that are low-performing on
				the standards or performance measures established under this subchapter), and
				other providers of early childhood services in the community involved, to
				encourage the agencies and providers described in this sentence to carry out
				model programs.
						(e)Research and Reports
						(1)ResearchThe Secretary shall, subject to the
				availability of funds to carry out this subsection, award a grant or contract
				to an independent organization to conduct research on the ability of the
				centers of excellence to improve the school readiness of children receiving
				Head Start services, and to positively impact school results in the earliest
				grades. The organization shall also conduct research to measure the success of
				the centers of excellence at encouraging the center’s delegate agencies,
				additional Head Start agencies, and other providers of early childhood services
				in the communities involved to meet measurable improvement goals, particularly
				in the area of school readiness.
						(2)ReportNot later than 48 months after the date of
				enactment of the Head Start for School Readiness Act, the organization shall
				prepare and submit to the Secretary and Congress a report containing the
				results of the research described in paragraph (1).
						(f)Authorization of
				AppropriationsThere are
				authorized to be appropriated for each of fiscal years 2008 through
				2012—
						(1)$90,000,000 to make bonus grants to centers
				of excellence under subsection (b) to carry out activities described in
				subsection (d);
						(2)$500,000 to pay for the administrative
				costs of the Secretary in carrying out this section; and
						(3)$2,000,000 for research activities
				described in subsection
				(e).
						.
		10.Powers and functions of Head Start
			 agenciesSection 642 of the
			 Head Start Act (42 U.S.C. 9837) is
			 amended—
			(1)by striking all that precedes In
			 order the first place it appears and inserting the following:
				
					642.Powers and functions of Head Start
				agencies
						(a)In
				general
						; and
				
			(2)by striking subsections (b) through (e) and
			 inserting the following:
				
					(b)Additional RequirementsIn order to be designated as a Head Start
				agency under this subchapter, a Head Start agency shall also—
						(1)establish a program with all standards set
				forth in section 641A(a)(1), with particular attention to the standards set
				forth in subparagraphs (A) and (B) of such section;
						(2)demonstrate the capacity to serve eligible
				children with scientifically based curricula and other interventions and
				support services that help promote the school readiness of children
				participating in the program;
						(3)establish effective procedures and provide
				for the regular assessment of Head Start children, including observational and
				direct formal assessment, where appropriate;
						(4)establish effective procedures, for
				determining the needs of children, that include high quality research based
				developmental screening tools that have been demonstrated to be valid,
				reliable, and accurate for children from a range of backgrounds;
						(5)require each delegate agency to create a
				policy committee, which shall—
							(A)be comprised of members of the community to
				be served, including parents of children who are currently enrolled in the Head
				Start programs of the Head Start agency; and
							(B)serve in an advisory capacity to the
				delegate agency, to make decisions and recommendations regarding program
				planning and operation and parental involvement.
							(6)seek the involvement of parents, area
				residents, and local business in the design and implementation of the
				program;
						(7)provide for the regular participation of
				parents and area residents in the implementation of the program;
						(8)provide technical and other support needed
				to enable such parents and area residents to secure, on their own behalf,
				available assistance from public and private sources;
						(9)establish effective procedures to
				facilitate the involvement of parents of participating children in activities
				designed to help such parents become full partners in the education of their
				children, and to afford such parents the opportunity to participate in the
				development and overall conduct of the program at the local level;
						(10)conduct outreach to schools in which Head
				Start children will enroll, local educational agencies, the local business
				community, community-based organizations, faith-based organizations, museums,
				and libraries to generate support and leverage the resources of the entire
				local community in order to improve school readiness;
						(11)offer (directly or through referral to
				local entities, such as entities carrying out Even Start programs under subpart
				3 of part B of title I of the Elementary and
				Secondary Education Act of 1965 (20 U.S.C. 6381 et seq.)), to
				parents of participating children, family literacy services, and parenting
				skills training;
						(12)offer to parents of participating children
				substance abuse and other counseling (either directly or through referral to
				local entities), if needed, including information on the effect of drug
				exposure on infants and fetal alcohol syndrome;
						(13)at the option of such agency, offer
				(directly or through referral to local entities), to such parents—
							(A)training in basic child development
				(including cognitive development);
							(B)assistance in developing literacy and
				communication skills;
							(C)opportunities to share experiences with
				other parents (including parent mentor relationships);
							(D)regular in-home visitation; or
							(E)any other activity designed to help such
				parents become full partners in the education of their children;
							(14)provide, with respect to each participating
				family, a family needs assessment that includes consultation with such parents
				(including foster parents and grandparents, where applicable) about the
				benefits of parent involvement and about the activities described in this
				subsection in which such parents may choose to be involved (taking into
				consideration their specific family needs, work schedules, and other
				responsibilities);
						(15)consider providing services to assist
				younger siblings of children participating in its Head Start program, to obtain
				health services from other sources;
						(16)perform community outreach to encourage
				individuals previously unaffiliated with Head Start programs to participate in
				its Head Start program as volunteers;
						(17)(A)inform custodial parents in single-parent
				families that participate in programs, activities, or services carried out or
				provided under this subchapter about the availability of child support services
				for purposes of establishing paternity and acquiring child support; and
							(B)refer eligible parents to the child support
				offices of State and local governments;
							(18)provide parents of limited English
				proficient children outreach and information in an understandable and uniform
				format and, to the extent practicable, in a language that the parents can
				understand; and
						(19)at the option of such agency, partner with
				an institution of higher education and a nonprofit organization to provide
				college students with the opportunity to serve as mentors or reading partners
				to Head Start participants.
						(c)Transition Activities To Facilitate
				Continued Progress
						(1)In generalEach Head Start agency shall collaborate
				with the entities listed in this subsection, to the maximum extent possible, to
				ensure the successful transition of Head Start children to school, so that such
				children are able to build upon the developmental and educational gains
				achieved in Head Start programs in further schooling.
						(2)Coordination
							(A)Local educational agencyIn communities where both public
				prekindergarten programs and Head Start programs operate, a Head Start agency
				shall collaborate and coordinate activities with the local educational agency
				or other public agency responsible for the operation of the prekindergarten
				program and providers of prekindergarten, including outreach activities to
				identify eligible children.
							(B)Elementary schoolsHead Start staff shall, with the permission
				of the parents of children enrolled in Head Start programs, regularly
				communicate with the elementary schools such children will be attending
				to—
								(i)share information about such
				children;
								(ii)collaborate with the teachers in such
				elementary schools regarding teaching strategies and options; and
								(iii)ensure a smooth transition to elementary
				school for such children.
								(C)Other
				programsThe head of each
				Head Start agency shall coordinate activities and collaborate with the State
				agency responsible for administering the State program carried out under the
				Child Care and Development Block Grant Act
				of 1990 (42 U.S.C. 9858 et seq.), other entities carrying out early
				childhood education and development programs, and the agencies responsible for
				administering section 106 of the Child Abuse
				Prevention and Treatment Act (42 U.S.C. 5106a), parts B and E of
				title IV of the Social Security Act
				(42 U.S.C. 621 et seq. and 670 et seq.), programs under subtitle B of title VII
				of the McKinney-Vento Homeless Assistance Act (42 U.S.C. 11431 et seq.), Even
				Start programs under subpart 3 of part B of title I of the
				Elementary and Secondary Education Act of
				1965 (20 U.S.C. 6381 et seq.), and programs under section 619 and
				part C of the Individuals with Disabilities Education Act (20 U.S.C. 1419, 1431
				et seq.), serving the children and families served by the Head Start
				agency.
							(3)CollaborationA Head Start agency shall take steps to
				coordinate activities with the local educational agency serving the community
				involved and with schools in which children participating in a Head Start
				program operated by such agency will enroll following such program,
				including—
							(A)collaborating on the shared use of
				transportation and facilities, in appropriate cases;
							(B)collaborating to reduce the duplication of
				services while increasing the program participation of underserved populations
				of eligible children; and
							(C)exchanging information on the provision of
				noneducational services to such children.
							(4)Parental involvementIn order to promote the continued
				involvement of the parents of children that participate in Head Start programs
				in the education of their children, the Head Start agency shall—
							(A)provide training to the parents—
								(i)to inform the parents about their rights
				and responsibilities concerning the education of their children; and
								(ii)to enable the parents, upon the transition
				of their children to school—
									(I)to understand and work with schools in
				order to communicate with teachers and other school personnel;
									(II)to support the schoolwork of their
				children; and
									(III)to participate as appropriate in decisions
				relating to the education of their children; and
									(B)take other actions, as appropriate and
				feasible, to support the active involvement of the parents with schools, school
				personnel, and school-related organizations.
							(d)Assessment or evaluationEach Head Start agency shall adopt, in
				consultation with experts in child development and with classroom teachers, an
				assessment or evaluation to measure whether classroom teachers have mastered
				the functions described in section 648A(a)(1) and have attained a level of
				literacy appropriate to implement Head Start curricula.
					(e)Funded Enrollment; Waiting
				ListEach Head Start agency
				shall enroll 100 percent of its funded enrollment and maintain an active
				waiting list at all times with ongoing outreach to the community and activities
				to identify underserved populations.
					(f)Technical Assistance and Training
				PlanIn order to receive
				funds under this subchapter, a Head Start agency shall develop an annual
				technical assistance and training plan. Such plan shall be based on the
				agency’s self-assessment, the communitywide needs assessment, and the needs of
				parents to be served by such
				agency.
					.
			11.Head Start transitionSection 642A of the
			 Head Start Act (42 U.S.C. 9837a) is
			 amended to read as follows:
			
				642A.Head Start transition and alignment with
				k–12 educationEach Head Start
				agency shall take steps to coordinate activities with the local educational
				agency serving the community involved and with schools in which children
				participating in a Head Start program operated by such agency will enroll
				following such program, which may include—
					(1)developing and implementing a systematic
				procedure for transferring, with parental consent, Head Start program records
				for each participating child to the school in which such child will
				enroll;
					(2)establishing ongoing channels of
				communication between Head Start staff and their counterparts in the schools
				(including teachers, social workers, health staff, and local educational agency
				liaisons designated under section 722(g)(1)(J)(ii) of the McKinney-Vento
				Homeless Assistance Act (42 U.S.C. 11432(g)(1)(J)(ii))) to facilitate
				coordination of programs;
					(3)establishing comprehensive transition
				policies and procedures that support children transitioning to school,
				including by engaging the local education agency in the establishment of such
				policies;
					(4)developing a continuity of developmentally
				appropriate curricular objectives and practices between the Head Start agency
				and local educational agency, that reflect shared expectations for children’s
				learning and development for the transition to school;
					(5)conducting outreach to parents, elementary
				school (such as kindergarten) teachers, and Head Start teachers to discuss the
				educational, developmental, and other needs of individual children;
					(6)organizing and participating in joint
				training, including transition-related training of school staff and Head Start
				staff;
					(7)developing and implementing a family
				outreach and support program, in cooperation with entities carrying out
				parental involvement efforts under title I of the
				Elementary and Secondary Education Act of
				1965 (20 U.S.C. 6301 et seq.), and family outreach and support
				efforts under subtitle B of title VII of the McKinney-Vento Homeless Assistance
				Act (42 U.S.C. 11431 et seq.), taking into consideration the language needs of
				limited English proficient parents;
					(8)assisting families, administrators, and
				teachers in enhancing educational and developmental continuity and continuity
				of parental involvement in activities between Head Start services and
				elementary school classes;
					(9)linking the services provided in such Head
				Start program with the education services, including services relating to
				language, literacy, and numeracy, provided by such local educational
				agency;
					(10)helping parents understand the importance
				of parental involvement in a child’s academic success while teaching the
				parents strategies for maintaining parental involvement as their child moves
				from the Head Start program to elementary school;
					(11)helping parents understand the
				instructional and other services provided by the school in which their child
				will enroll after participation in the Head Start program; and
					(12)coordinating activities and collaborating
				to ensure that curricula used in the Head Start program are aligned with State
				early learning standards and the Head Start Child Outcomes Framework with
				regard to cognitive development (including language, pre-literacy, and
				premathematics competencies), and social, emotional, and physical competencies
				that children entering kindergarten are expected to
				demonstrate.
					.
		12.Submission of plans to
			 governorsSection 643 of the
			 Head Start Act (42 U.S.C. 9838) is
			 amended—
			(1)in the first sentence—
				(A)by striking chief executive
			 officer and inserting Governor; and
				(B)by striking 45 and inserting
			 30;
				(2)in the last sentence, by striking ,
			 however,; and
			(3)by adding at the end the following:
			 This section shall not apply to contracts, agreements, grants, loans, or
			 other assistance for Indian Head Start programs and migrant and seasonal Head
			 Start programs..
			13.Costs of developing and administering a
			 programSection 644(b) of the
			 Head Start Act (42 U.S.C. 9839(b)) is amended—
			(1)by striking Except and
			 inserting (1) Except; and
			(2)by adding at the end the following:
				
					(2)(A)The limitation prescribed by paragraph (1)
				shall not prohibit a Head Start agency from expending an amount in excess of
				allowable direct costs associated with developing and administering a program
				assisted under this subchapter, if—
							(i)the agency submits an application for a
				grant year containing an assurance that—
								(I)the agency will serve a greater percentage
				of children in the community involved than were served in the preceding grant
				year; and
								(II)the agency will not diminish services
				provided to currently enrolled children (as of the date of the application),
				including the number of hours and days such services are provided;
								(ii)any such excess amount does not exceed 5
				percent of the total costs, including the required non-Federal contributions to
				such costs, of such program; and
							(iii)in the event that the applicant applies to
				expend any such excess amount in a subsequent grant year, the applicant
				continues to serve the same number of children as proposed in the initial
				application submitted under this paragraph and accomplishes, relative to the
				prior Head Start agency, at least 3 of the 5 improved outcomes.
							(B)In subparagraph (A), the term
				improved outcome means—
							(i)an increase in average teacher
				salary;
							(ii)an increase in the number of qualified
				teachers;
							(iii)a significant increase in the number of
				children who receive full-day Head Start services;
							(iv)a decrease in the caseload for family
				workers; or
							(v)an increase in transportation options for
				families.
							(C)The Secretary shall approve not more than
				10 applications described in subparagraph (A) for a fiscal year, and to the
				extent practicable shall ensure participation under this paragraph of a diverse
				group of Head Start agencies, including public, private nonprofit, and
				for-profit agencies operating Head Start
				programs.
						.
			14.Participation in Head Start
			 programsSection 645 of the
			 Head Start Act (42 U.S.C. 9840) is
			 amended—
			(1)in subsection (a)—
				(A)in paragraph (1)—
					(i)in subparagraph (A), by inserting
			 130 percent of after below; and
					(ii)in the flush matter at the end, by adding
			 at the end the following: A homeless child shall be deemed eligible for
			 Head Start services.; and
					(B)by adding at the end the following:
					
						(3)(A)In this paragraph:
								(i)The term dependent has the
				meaning given the term in paragraphs (2)(A) and (4)(A)(i) of section 401(a) of
				title 37, United States Code.
								(ii)The terms member and
				uniformed services have the meanings given the terms in paragraphs
				(23) and (3), respectively, of section 101 of title 37, United States
				Code.
								(B)The following amounts of pay and allowance
				of a member of the uniformed services shall not be considered to be income for
				purposes of determining the eligibility of a dependent of such member for
				programs funded under this subchapter:
								(i)The amount of any special pay payable under
				section 310 of title 37, United States Code, relating to duty subject to
				hostile fire or imminent danger.
								(ii)The amount of basic allowance payable under
				section 403 of such title, including any such amount that is provided on behalf
				of the member for housing that is acquired or constructed under the alternative
				authority for the acquisition and improvement of military housing under
				subchapter IV of chapter 169 of title 10, United States Code, or any other
				related provision of law.
								(4)After demonstrating a need through a
				communitywide needs assessment, a Head Start agency may apply to the Secretary
				to convert part-day sessions, particularly consecutive part-day sessions, into
				full-day sessions.
						(5)(A)Consistent with a communitywide needs
				assessment, a Head Start agency may apply to the Secretary to serve additional
				infants and toddlers if the agency submits an application to the Secretary
				containing—
								(i)a description of how the needs of pregnant
				women, infants, and toddlers will be addressed in accordance with section
				645A(b), and with regulations prescribed by the Secretary pursuant to section
				641A in areas including the agency’s approach to child development and
				provision of health services, approach to family and community partnerships,
				and approach to program design and management;
								(ii)a description of how the needs of eligible
				Head Start children are being and will be served;
								(iii)assurances that the agency will participate
				in technical assistance activities (including a planning period, start-up site
				visits, and national training activities) in the same manner as recipients of
				grants under section 645A; and
								(iv)evidence that the agency meets the same
				eligibility criteria as recipients of grants under section 645A.
								(B)In approving such applications, the
				Secretary shall take into account the costs of serving persons under section
				645A.
							(C)Any Head Start agency designated under this
				section and permitted to use grant funds under subparagraph (A) to serve
				additional infants and toddlers shall be considered to be an Early Head Start
				agency and shall be subject to the same rules, regulations, and conditions as
				apply to recipients of grants under section 645A for those grant
				funds.
							;
				and
				(2)in subsection (d), by adding at the end the
			 following:
				
					(4)Notwithstanding any other provision of this
				Act, an Indian tribe that operates both a Head Start program and an Early Head
				Start program under section 645A may, at its discretion, at any time during the
				grant period involved, reallocate funds between the Head Start program and the
				Early Head Start program in order to address fluctuations in client population,
				including pregnant women and children birth to compulsory school age. The
				reallocation of such funds between programs by an Indian tribe shall not serve
				as the basis for the Secretary to reduce a base grant (as defined in section
				641A(g)(1)) for either program in succeeding
				years.
					.
			15.Early Head Start programsSection 645A of the
			 Head Start Act (42 U.S.C. 9840a) is
			 amended—
			(1)by striking the section heading and
			 inserting the following:
				
					645A.Early Head Start
				programs
					;
			(2)in subsection (b)—
				(A)in paragraph (4), by striking
			 provide services to parents to support their role as parents and
			 inserting provide additional services and research-based activities to
			 parents to support their role as parents (including parenting skills training
			 and training in basic child development);
				(B)by redesignating paragraphs (5), (6), (7),
			 (8), and (9) as paragraphs (6), (8), (11), (12), and (13), respectively;
				(C)by inserting after paragraph (4) the
			 following:
					
						(5)where appropriate and in conjunction with
				services provided under this section to the children’s immediate families (or
				as approved by the Secretary), provide home-based services to family child care
				homes, and kin caregivers, caring for infants and toddlers who also participate
				in Early Head Start programs, to provide continuity in supporting the
				children’s cognitive, social, emotional, and physical
				development;
						;
				(D)in paragraph (6), as redesignated by
			 subparagraph (B)—
					(i)by inserting (including home-based
			 services) after with services;
					(ii)by inserting and homeless infants
			 and toddlers after disabilities; and
					(iii)by inserting , and family support
			 services after health services;
					(E)by inserting after paragraph (6), as
			 redesignated by subparagraph (B), the following:
					
						(7)ensure that children with documented
				behavioral problems, including problems involving behavior related to prior or
				existing trauma, receive appropriate screening and
				deferral;
						;
				(F)by inserting after paragraph (8), as
			 redesignated by subparagraph (B), the following:
					
						(9)develop and implement a systematic
				procedure for transitioning children and parents from an Early Head Start
				program into a Head Start program or another local early childhood education
				program;
						(10)establish channels of communication between
				staff of Early Head Start programs and staff of Head Start programs or other
				local early childhood education programs, to facilitate the coordination of
				programs;
						;
				and
				(G)in paragraph (12), as redesignated by
			 subparagraph (B)—
					(i)by striking and providers
			 and inserting , providers; and
					(ii)by inserting , and the agencies
			 responsible for administering section 106 of the
			 Child Abuse Prevention and Treatment
			 Act (42 U.S.C. 5106a) and parts B and E of title IV of the
			 Social Security Act (42 U.S.C. 621 et
			 seq. and 670 et seq.) after (20 U.S.C. 1400 et
			 seq.);
					(3)in subsection (d)—
				(A)in paragraph (1), by inserting ,
			 including tribal governments and entities operating migrant and seasonal Head
			 Start programs after subchapter; and
				(B)in paragraph (2), by inserting ,
			 including community-based organizations after private
			 entities;
				(4)in subsection (g)(2)(B), by striking clause
			 (iv) and inserting the following:
				
					(iv)providing professional development and
				personnel enhancement activities, including the provision of funds to
				recipients of grants under subsection (a), relating to—
						(I)effective methods of conducting parent
				education, home visiting, and promoting quality early childhood
				development;
						(II)recruiting and retaining qualified staff;
				and
						(III)increasing program participation for
				underserved populations of eligible
				children.
						;
			(5)by adding at the end the following:
				
					(h)Staff Qualifications and
				Development
						(1)Center-based staffThe Secretary shall establish staff
				qualification goals to ensure that, not later than September 30, 2012, all
				teachers providing direct services to Early Head Start children and families in
				Early Head Start centers have a minimum of a child development associate
				credential or an associate degree, and have been trained (or have equivalent
				course work) in early childhood development with a focus on infant and toddler
				development.
						(2)Home visitor staff
							(A)StandardsIn order to further enhance the quality of
				home visiting services provided to families of children participating in
				home-based, center-based, or combination program options under this subchapter,
				the Secretary shall establish standards for training, qualifications, and the
				conduct of home visits for home visitor staff in Early Head Start
				programs.
							(B)ContentsThe standards for training, qualifications,
				and the conduct of home visits shall include content related to—
								(i)structured child-focused home visiting that
				promotes parents’ ability to support the child’s cognitive, social, emotional,
				and physical development;
								(ii)effective strengths-based parent education,
				including methods to encourage parents as their child’s first teachers;
								(iii)early childhood development with respect to
				children from birth through age 3;
								(iv)methods to help parents promote emergent
				literacy in their children from birth through age 3, including use of
				research-based strategies to support the development of literacy and language
				skills for children who are limited English proficient;
								(v)health, vision, hearing, and developmental
				screenings;
								(vi)strategies for helping families coping with
				crisis; and
								(vii)the relationship of health and well-being
				of pregnant women to prenatal and early child
				development.
								.
			16.Appeals, notice, and hearing and records
			 and financial audits
			(a)Appeals, notice, and hearingSection 646(a) of the
			 Head Start Act (42 U.S.C. 9841(a)) is
			 amended by striking paragraphs (3) and (4) and inserting the following:
				
					(3)financial assistance under this subchapter
				may be terminated or reduced, and an application for refunding may be denied,
				after the recipient has been afforded reasonable notice and opportunity for a
				full and fair hearing, including—
						(A)a right to file a notice of appeal of a
				decision within 30 days of notice of the decision from the Secretary;
				and
						(B)access to a full and fair hearing of the
				appeal, not later than 120 days from receipt by the Secretary of the notice of
				appeal;
						(4)the Secretary shall develop and publish
				procedures (including mediation procedures) to be used in order to—
						(A)resolve in a timely manner conflicts
				potentially leading to an adverse action between—
							(i)recipients of financial assistance under
				this subchapter; and
							(ii)delegate agencies, or policy councils of
				Head Start agencies;
							(B)avoid the need for an administrative
				hearing on an adverse action; and
						(C)prohibit a Head Start agency from expending
				financial assistance awarded under this subchapter for the purpose of paying
				legal fees pursuant to an appeal under paragraph (3), except that such fees
				shall be reimbursed by the Secretary if the agency prevails in such decision;
				and
						(5)the Secretary may suspend funds to a
				grantee under this subchapter—
						(A)except as provided in subparagraph (B), for
				not more than 30 days; or
						(B)in the case of a grantee under this
				subchapter that has multiple and recurring deficiencies for 180 days or more
				and has not made substantial and significant progress toward meeting the goals
				of the grantee’s quality improvement plan or eliminating all deficiencies
				identified by the Secretary, during the hearing of an appeal described in
				paragraph (3), for any amount of time, including
				permanently.
						.
			(b)Records and financial audits
				(1)HeadingSection 647 of the Head Start Act (42
			 U.S.C. 9842) is amended by striking the section heading and inserting the
			 following: records
			 and financial audits.
				(2)RecipientsSection 647(a) of the
			 Head Start Act (42 U.S.C. 9842(a)) is
			 amended by striking Each recipient of and inserting Each
			 Head Start agency, Head Start center, or Early Head Start center
			 receiving.
				(3)Financial auditsSubsections (a) and (b) of section 647 of
			 the Head Start Act (42 U.S.C. 9842) are amended by striking
			 audit and inserting financial audit.
				(4)AccountingSection 647 of the
			 Head Start Act (42 U.S.C. 9842) is
			 amended by adding at the end the following:
					
						(c)Each Head Start agency, Head Start center,
				or Early Head Start center receiving financial assistance under this subchapter
				shall maintain, and annually submit to the Secretary, a complete accounting of
				its administrative expenses, including expenses for salaries and compensation
				funded under this subchapter and provide such additional documentation as the
				Secretary may
				require.
						.
				17.Technical assistance and
			 trainingSection 648 of the
			 Head Start Act (42 U.S.C. 9843) is
			 amended—
			(1)in subsection (a)(2), by striking
			 (b) and (c) and inserting (b), (c), and
			 (d);
			(2)by redesignating subsections (b) through
			 (e) as subsections (c) through (f), respectively;
			(3)by inserting after subsection (a) the
			 following:
				
					(b)The Secretary shall make available funds
				set aside in section 640(a)(2)(C)(ii) to support a State system of early
				childhood education training and technical assistance (which may include such a
				system for a consortium of States within a region) that improves the capacity
				of Head Start programs to deliver services in accordance with the standards
				described in section 641A(a)(1), with particular attention to the standards
				described in subparagraphs (A) and (B) of such section. The Secretary
				shall—
						(1)ensure that agencies with demonstrated
				expertise in providing high-quality training and technical assistance to
				improve the delivery of Head Start services, including the State Head Start
				Associations, State agencies, Indian Head Start agencies, migrant and seasonal
				Head Start agencies, and other entities providing training and technical
				assistance in early education, for the State (including such a consortium of
				States within a region) are included in the planning and coordination of the
				system; and
						(2)encourage States (including such consortia)
				to supplement the funds authorized in section 640(a)(2)(C)(ii) with Federal,
				State, or local funds other than Head Start funds, to expand training and
				technical assistance activities beyond Head Start agencies to include other
				providers of other early childhood services within a State (including such a
				consortium).
						;
			(4)in subsection (d), as so
			 redesignated—
				(A)in paragraph (1)(B)(ii), by striking
			 educational performance measures and inserting
			 measures;
				(B)in paragraph (2), by inserting and
			 for activities described in section 1222(d) of the Elementary and Secondary
			 Education Act of 1965 (20 U.S.C. 6372(d)) after children with
			 disabilities;
				(C)in paragraph (5), by inserting ,
			 including assessing the needs of homeless children and their families
			 after needs assessment;
				(D)by striking paragraph (7) and inserting the
			 following:
					
						(7)assist Head Start agencies in better
				serving the needs of families with very young children, including providing
				support and program planning and implementation assistance for Head Start
				agencies that apply to serve or are serving additional infants and toddlers
				with funds previously used for 3- and 4-year-olds in accordance with section
				645(a)(5);
						;
				(E)in paragraph (10), by striking ;
			 and and inserting a semicolon;
				(F)in paragraph (11), by striking the period
			 and inserting a semicolon; and
				(G)by adding at the end the following:
					
						(12)assist Head Start agencies in increasing
				the program participation of homeless children;
						(13)provide training and technical assistance
				to members of governing bodies, policy councils, and, as appropriate, policy
				committees, to ensure that the members can fulfill their functions;
						(14)provide training and technical assistance
				to Head Start agencies to assist such agencies in conducting
				self-assessments;
						(15)assist Head Start agencies in improving
				outreach to, and the quality of services available to, limited English
				proficient children and their families, including such services to help such
				families learn English, particularly in communities that have experienced a
				large percentage increase in the population of limited English proficient
				individuals, as measured by the Bureau of the Census;
						(16)provide activities that help ensure that
				Head Start programs have qualified staff who can promote prevention of
				childhood obesity by integrating into the programs developmentally appropriate
				research-based initiatives that stress the importance of physical activity and
				nutrition choices made by children and family, through daily classroom and
				family routines; and
						(17)assist Indian Head Start agencies to
				provide on-site and off-site training to staff, using approaches that identify
				and enhance the positive resources and strengths of Indian children and
				families, to improve parent and family engagement and staff development,
				particularly with regard to child and family
				development.
						;
				(5)in subsection (e), as so redesignated, by
			 inserting including community-based organizations, after
			 nonprofit entities,;
			(6)in subsection (f), as so redesignated, by
			 inserting or providing services to children determined to be abused or
			 neglected, training for personnel providing services to children referred by
			 entities providing child welfare services or receiving child welfare
			 services, after English language); and
			(7)by adding at the end the following:
				
					(g)The Secretary shall provide, either
				directly or through grants or other arrangements, funds for training of Head
				Start personnel in addressing the unique needs of migrant and seasonal
				farmworking families, families with limited English proficiency, and homeless
				families.
					(h)Funds used under this section shall be used
				to provide high quality, sustained, and intensive, training and technical
				assistance in order to have a positive and lasting impact on classroom
				instruction. Funds shall be used to carry out activities related to 1 or more
				of the following:
						(1)Education and early childhood
				development.
						(2)Child health, nutrition, and safety.
						(3)Family and community partnerships.
						(4)Other areas that impact the quality or
				overall effectiveness of Head Start programs.
						(i)Funds used under this section for training
				shall be used for needs identified annually by a grant applicant or delegate
				agency in its program improvement plan, except that funds shall not be used for
				long-distance travel expenses for training activities—
						(1)available locally or regionally; or
						(2)substantially similar to locally or
				regionally available training activities.
						(j)(1)To support local efforts to enhance early
				language and preliteracy development of children in Head Start programs, and to
				provide the children with high-quality oral language skills, and environments
				that are rich in literature, in which to acquire language and preliteracy
				skills, each Head Start agency, in coordination with the appropriate State
				office and the relevant State Head Start collaboration office, shall ensure
				that all of the agency’s Head Start teachers receive ongoing training in
				language and emergent literacy (referred to in this subsection as
				literacy training), including appropriate curricula and
				assessments to improve instruction and learning. Such training shall include
				training in methods to promote phonological awareness (including phonemic
				awareness) and vocabulary development in an age-appropriate and culturally and
				linguistically appropriate manner.
						(2)The literacy training shall be provided at
				the local level in order—
							(A)to be provided, to the extent feasible, in
				the context of the Head Start programs of the State involved and the children
				the program involved serves; and
							(B)to be tailored to the early childhood
				literacy background and experience of the teachers involved.
							(3)The literacy training shall be culturally
				and linguistically appropriate and support children’s development in their home
				language.
						(4)The literacy training shall include
				training in how to work with parents to enhance positive language and early
				literacy development at home.
						(5)The literacy training shall include
				specific methods to best address the needs of children who are limited English
				proficient.
						(6)The literacy training shall include
				training on how to best address the language and literacy needs of children
				with disabilities, including training on how to work with specialists in
				language
				development.
						.
			18.Staff qualification and
			 developmentSection 648A of
			 the Head Start Act (42 U.S.C. 9843a)
			 is amended—
			(1)in subsection (a), by striking paragraph
			 (2) and inserting the following:
				
					(2)Degree requirements
						(A)In generalThe Secretary shall establish staff
				qualification goals to ensure that—
							(i)not later than September 30, 2012, all Head
				Start teachers nationwide in center-based programs have at least—
								(I)(aa)an associate degree (or equivalent
				coursework) relating to early childhood; or
									(bb)an associate degree in a related
				educational area and, to the extent practicable, coursework relating to early
				childhood; and
									(II)demonstrated teaching competencies, as
				determined by the program director involved (including, at a minimum, an
				appropriate level of literacy, a demonstrated capacity to be highly engaged
				with children, and a demonstrated ability to effectively implement an early
				childhood curriculum);
								(ii)not later than September 30, 2010, all Head
				Start curriculum specialists and education coordinators nationwide in
				center-based programs have—
								(I)the capacity to offer assistance to other
				teachers in the implementation and adaptation of curricula to the group and
				individual needs of a class; and
								(II)(aa)a baccalaureate or advanced degree relating
				to early childhood; or
									(bb)a baccalaureate or advanced degree and
				coursework equivalent to a major relating to early childhood;
									(iii)not later than September 30, 2010, all Head
				Start teaching assistants nationwide in center-based programs have—
								(I)at least a child development associate
				credential;
								(II)enrolled in a program leading to an
				associate or baccalaureate degree; or
								(III)enrolled in a child development associate
				credential program to be completed within 2 years; and
								(iv)not later than September 30, 2013, 50
				percent of all Head Start teachers in center-based programs in each State (and
				geographic region for Indian Head Start programs and for migrant and seasonal
				Head Start programs) have a baccalaureate degree relating to early childhood
				(or a related educational area), and demonstrated teaching competencies, as
				determined by the program director involved (including, at a minimum, an
				appropriate level of literacy, a demonstrated capacity to be highly engaged
				with children, and a demonstrated ability to effectively implement an early
				childhood curriculum).
							(B)Teacher in-service
				requirementEach Head Start
				teacher shall attend not less than 15 clock hours of professional development
				per year. Such professional development shall be high quality, sustained,
				intensive, and classroom-focused in order to have a positive and lasting impact
				on classroom instruction and the teacher’s performance in the classroom, and
				regularly evaluated for effectiveness.
						(C)Progress
							(i)ReportThe Secretary shall—
								(I)require Head Start agencies to—
									(aa)describe continuing progress each year
				toward achieving the goals described in subparagraph (A);
									(bb)submit to the Secretary a report indicating
				the number and percentage of classroom instructors in center-based programs
				with child development associate credentials or associate, baccalaureate, or
				graduate degrees; and
									(II)compile and submit a summary of all program
				reports described in subclause (I)(bb) to the Committee on Education and Labor
				of the House of Representatives and the Committee on Health, Education, Labor,
				and Pensions of the Senate.
								(ii)Demonstrate progressA Head Start agency may demonstrate
				progress by partnering with institutions of higher education or other programs
				that recruit, train, place, and support college students to deliver an
				innovative early learning program to preschool children.
							(D)Service requirementsThe Secretary shall establish requirements
				to ensure that, in order to enable Head Start agencies to comply with the
				requirements of subparagraph (A), individuals who receive financial assistance
				under this subchapter to pursue a degree described in subparagraph (A)
				shall—
							(i)teach or work in a Head Start program for a
				minimum of 3 years after receiving the degree; or
							(ii)repay the total or a prorated amount of the
				financial assistance received based on the length of service completed after
				receiving the degree.
							;
				
			(2)in subsection (c)—
				(A)in paragraph (2), by striking
			 and at the end;
				(B)in paragraph (3), by striking the period
			 and inserting ; and; and
				(C)by adding at the end the following:
					
						(4)promote the use of appropriate strategies
				to meet the needs of special populations (including limited English proficient
				populations).
						;
				(3)in subsection (d)(3)(C) by inserting
			 , including a center, after any agency;
			 and
			(4)by adding at the end the following:
				
					(f)Professional Development
				PlansEvery Head Start agency
				and center shall create, in consultation with employees of the agency or center
				(including family service workers), a professional development plan for
				employees who provide direct services to children, including a plan for
				classroom teachers, curriculum specialists, and education coordinators to meet
				the requirements set forth in subsection
				(a).
					.
			19.Tribal Colleges and Universities Head Start
			 partnershipThe
			 Head Start Act (42 U.S.C. 9831 et
			 seq.) is amended by inserting after section 648A the following:
			
				648B.Tribal College or University Head Start
				partnership program
					(a)PurposeThe purpose of this section is to promote
				social competencies and school readiness in Indian children.
					(b)Tribal College or University Head Start
				Partnership Program
						(1)GrantsThe Secretary is authorized to award
				grants, for periods of not less than 5 years, to Tribal Colleges and
				Universities to—
							(A)implement education programs that include
				education concerning tribal culture and language and increase the number of
				associate, baccalaureate, and graduate degrees in early childhood education and
				related fields that are earned by Indian Head Start agency staff members,
				parents of children served by such an agency, and members of the tribal
				community involved;
							(B)develop and implement the programs under
				subparagraph (A) in technology-mediated formats, including providing the
				programs through such means as distance learning and use of advanced
				technology, as appropriate; and
							(C)provide technology literacy programs for
				Indian Head Start agency staff members and children and families of children
				served by such an agency.
							(2)StaffingThe Secretary shall ensure that the
				American Indian Programs Branch of the Head Start Bureau of the Department of
				Health and Human Services shall have staffing sufficient to administer the
				programs under this section and to provide appropriate technical assistance to
				Tribal Colleges and Universities receiving grants under this section.
						(c)ApplicationEach Tribal College or University desiring
				a grant under this section shall submit an application to the Secretary, at
				such time, in such manner, and containing such information as the Secretary may
				require, including a certification that the Tribal College or University has
				established a partnership with 1 or more Indian Head Start agencies for the
				purpose of conducting the activities described in subsection (b).
					(d)Authorization of
				AppropriationsThere are
				authorized to be appropriated to carry out this section, $10,000,000 for fiscal
				year 2008 and such sums as may be necessary for each of fiscal years 2009
				through 2012.
					(e)DefinitionsIn this section:
						(1)Institution of higher
				educationThe term
				institution of higher education has the meaning given such term in
				section 101(a) of the Higher Education Act of
				1965 (20 U.S.C. 1001(a)).
						(2)Tribal college or universityThe term Tribal College or
				University—
							(A)has the meaning given such term in section
				316 of the Higher Education Act of
				1965 (20 U.S.C. 1059c); and
							(B)means an institution determined to be
				accredited or a candidate for accreditation by a nationally recognized
				accrediting agency or
				association.
							.
		20.Research, demonstrations, and
			 evaluationSection 649 of the
			 Head Start Act (42 U.S.C. 9844) is
			 amended—
			(1)in subsection (a)(1)(B), by inserting
			 , children determined to be abused or neglected, homeless children, and
			 children in foster care after children with
			 disabilities;
			(2)in subsection (d)—
				(A)by redesignating paragraphs (5), (6), (7),
			 (8), (9), and (10), as paragraphs (6), (7), (8), (9), (10), and (11);
				(B)by inserting after paragraph (4) the
			 following:
					
						(5)identify successful strategies that promote
				good oral health and provide effective linkages to quality dental services
				through pediatric dental referral networks, for infants and toddlers
				participating in Early Head Start programs and children participating in Head
				Start
				programs;
						;
				(C)in paragraph (9), as redesignated by
			 subparagraph (A), by adding and after the semicolon;
				(D)by striking paragraph (10), as redesignated
			 by subparagraph (A);
				(E)by redesignating paragraph (11), as
			 redesignated by subparagraph (A), as paragraph (10); and
				(F)by striking the last sentence;
				(3)in subsection (g)—
				(A)in paragraph (1)(A)—
					(i)by striking clause (i); and
					(ii)by redesignating clauses (ii) and (iii) as
			 clauses (i) and (ii), respectively; and
					(B)in paragraph (7)(C)—
					(i)in clause (i), by striking
			 2003 and inserting 2008; and
					(ii)in clause (ii)—
						(I)by striking Education and the
			 Workforce and inserting Education and Labor; and
						(II)by striking Labor and Human
			 Resources and inserting Health, Education, Labor, and
			 Pensions; and
						(4)by striking subsection (h) and inserting
			 the following:
				
					(h)Review of assessments
						(1)Application of studyWhen the study on Developmental Outcomes
				and Assessments for Young Children by the National Academy of Sciences is made
				available to the Secretary, the Secretary shall—
							(A)incorporate the results of the study, as
				appropriate and in accordance with paragraphs (2) and (3), into each assessment
				used in the Head Start programs; and
							(B)use the results of the study to develop,
				inform, and revise the standards and measures described in section 641A.
							(2)Development and refinementIn developing and refining any assessment
				used in the Head Start programs, the Secretary shall—
							(A)receive recommendations from the Panel on
				Developmental Outcomes and Assessments for Young Children of the National
				Academy of Sciences; and
							(B)with respect to the development or
				refinement of such assessment, ensure—
								(i)consistency with relevant, nationally
				recognized professional and technical standards;
								(ii)validity and reliability for all purposes
				for which assessments under this subchapter are designed and used;
								(iii)developmental and linguistic
				appropriateness of such assessments for children assessed, including children
				who are limited English proficient; and
								(iv)that the results can be used to improve the
				quality of, accountability of, and training and technical assistance in, Head
				Start programs.
								(3)Additional requirementsThe Secretary, in carrying out the process
				described under paragraph (2), shall ensure that—
							(A)staff administering any assessments under
				this subchapter have received appropriate training to administer such
				assessments;
							(B)appropriate accommodations for children
				with disabilities and children who are limited English proficient are
				made;
							(C)the English and Spanish (and any other
				language, as appropriate) forms of such assessments are valid and reliable;
				and
							(D)such assessments are not used to exclude
				children from Head Start programs.
							(4)Suspended implementation of national
				reporting systemThe
				Secretary shall—
							(A)suspend implementation and terminate
				further development and use of the National Reporting System; and
							(B)incorporate, as appropriate,
				recommendations under paragraph (2)(A) into any assessment used in the Head
				Start programs.
							(i)Special ruleThe use of assessment items and data on any
				assessment authorized under this subchapter by an agent or agents of the
				Federal Government to rank, compare, or otherwise evaluate individual children
				or teachers, or to provide rewards or sanctions for individual children or
				teachers is prohibited. The Secretary shall not use the results of a single
				assessment as the sole method for assessing program effectiveness or making
				grantee funding determinations at the national, regional, or local
				level.
					(j)Services to limited english proficient
				children and families
						(1)StudyThe Secretary shall conduct a study on the
				status of limited English proficient children and their families in Head Start
				or Early Head Start programs.
						(2)ReportThe Secretary shall prepare and submit to
				Congress, not later than September 2011, a report containing the results of the
				study, including information on—
							(A)the demographics of limited English
				proficient children from birth through age 5, including the number of such
				children receiving Head Start or Early Head Start services and the geographic
				distribution of children described in this subparagraph;
							(B)the nature of Head Start or Early Head
				Start services provided to limited English proficient children and their
				families, including the types, content, duration, intensity, and costs of
				family services, language assistance, and educational services;
							(C)procedures in Head Start programs for the
				assessment of language needs and the transition of limited English proficient
				children to kindergarten, including the extent to which Head Start programs
				meet the requirements of section 642A for limited English proficient
				children;
							(D)the qualifications of and training provided
				to Head Start and Early Head Start teachers serving limited English proficient
				children and their families;
							(E)the rate of progress made by limited
				English proficient children and their families in Head Start programs and Early
				Head Start programs, including—
								(i)the rate of progress of the limited English
				proficient children toward meeting the additional educational standards
				described in section 641A(a)(1)(B)(ii) while enrolled in Head Start programs,
				measured between 1990 and 2006;
								(ii)the correlation between such progress and
				the type of instruction and educational program provided to the limited English
				proficient children; and
								(iii)the correlation between such progress and
				the health and family services provided by Head Start programs to limited
				English proficient children and their families; and
								(F)the extent to which Head Start programs
				make use of funds under section 640(a)(3) to improve the quality of Head Start
				services provided to limited English proficient children and their
				families.
							.
			21.ReportsSection 650 of the
			 Head Start Act (42 U.S.C. 9846) is
			 amended—
			(1)in subsection (a)—
				(A)in the matter preceding paragraph
			 (1)—
					(i)by striking Education and the
			 Workforce and inserting Education and Labor;
					(ii)by striking Labor and Human
			 Resources and inserting Health, Education, Labor, and
			 Pensions; and
					(iii)by striking (including disabled and
			 non-English language background children) and inserting
			 (including children with disabilities, limited English proficient
			 children, and children participating in Indian Head Start programs and migrant
			 and seasonal Head Start programs);
					(B)in paragraph (8), by inserting
			 homelessness, children in foster care, after ethnic
			 background,; and
				(C)in the flush matter at the end—
					(i)by striking Education and the
			 Workforce and inserting Education and Labor; and
					(ii)by striking Labor and Human
			 Resources and inserting Health, Education, Labor, and
			 Pensions; and
					(2)in subsection (b)—
				(A)by striking Education and the
			 Workforce and inserting Education and Labor; and
				(B)by striking Labor and Human
			 Resources and inserting Health, Education, Labor, and
			 Pensions.
				22.Comparability of wagesSection 653 of the
			 Head Start Act (42 U.S.C. 9848) is
			 amended—
			(1)by striking The Secretary shall
			 take and inserting (a) The Secretary shall take;
			 and
			(2)by adding at the end the following:
				
					(b)No Federal funds shall be used to pay the
				compensation of an individual employed by a Head Start agency in carrying out
				programs under this subchapter, either as direct or indirect costs or any
				proration of such costs, in an amount in excess of an amount based on the rate
				payable for level II of the Executive Schedule under section 5313 of title 5,
				United States
				Code.
					.
			23.Limitation with respect to certain unlawful
			 activitiesSection 655 of the
			 Head Start Act (42 U.S.C. 9850) is
			 amended by inserting or in after assigned
			 by.
		24.Political activitiesSection 656 of the
			 Head Start Act (42 U.S.C. 9851) is
			 amended—
			(1)by striking all that precedes
			 chapter 15 and inserting the following:
				
					656.Political activities
						(a)State or Local AgencyFor purposes
				of
						; and
			(2)by striking subsection (b) and inserting
			 the following:
				
					(b)Restrictions
						(1)In generalA program assisted under this subchapter,
				and any individual employed by, or assigned to, a program assisted under this
				subchapter (during the hours in which such individual is working on behalf of
				such program), shall not engage in—
							(A)any partisan or nonpartisan political
				activity or any other political activity associated with a candidate, or
				contending faction or group, in an election for public or party office;
				or
							(B)any activity to provide voters or
				prospective voters with transportation to the polls or similar assistance in
				connection with any such election.
							(2)Rules and regulationsThe Secretary, after consultation with the
				Director of the Office of Personnel Management, may issue rules and regulations
				to provide for the enforcement of this section, which may include provisions
				for summary suspension of assistance or other action necessary to permit
				enforcement on an emergency
				basis.
						.
			25.Parental consent requirement for health
			 servicesThe
			 Head Start Act (42 U.S.C. 9831 et
			 seq.) is amended by adding at the end the following new section:
			
				657A.Parental consent requirement for
				nonemergency intrusive physical examinations
					(a)DefinitionThe term nonemergency intrusive
				physical examination means, with respect to a child, a physical
				examination that—
						(1)is not immediately necessary to protect the
				health or safety of the child or the health or safety of another individual;
				and
						(2)requires incision or is otherwise invasive,
				or involves exposure of private body parts.
						(b)RequirementA Head Start agency shall obtain written
				parental consent before administration of, or referral for, any health care
				service provided or arranged to be provided, including any nonemergency
				intrusive physical examination of a child in connection with participation in a
				program under this subchapter.
					(c)Rule of ConstructionNothing in this section shall be construed
				to prohibit agencies from using established methods, for handling cases of
				suspected or known child abuse and neglect, that are in compliance with
				applicable Federal, State, or tribal
				law.
					
		1.Short titleThis Act may be cited as the
			 Head Start for School Readiness
			 Act.
		2.Statement of
			 purposeSection 636 of the
			 Head Start Act (42 U.S.C. 9831) is
			 amended to read as follows:
			
				636.Statement of
				purposeIt is the purpose of
				this subchapter to promote the school readiness of low-income children by
				enhancing their cognitive and social development—
					(1)with a learning environment that supports
				cognitive development (including the growth of language, pre-literacy, and
				premathematics skills) and the growth of social, emotional, and physical
				skills; and
					(2)through the provision to low-income
				children and their families of health, educational, nutritional, social, and
				other services that are determined, based on family needs assessments, to be
				necessary.
					.
		3.DefinitionsSection 637 of the
			 Head Start Act (42 U.S.C. 9832) is
			 amended—
			(1)in paragraph (2), by
			 inserting (including a community-based organization, as defined in
			 section 9101 of the Elementary and Secondary Education Act of 1965 (20 U.S.C.
			 7801)) after nonprofit;
			(2)in paragraph (3)(C), by
			 inserting , including financial literacy, after Parent
			 literacy;
			(3)in paragraph (17), by
			 striking Mariana Islands, and all that follows and inserting
			 Mariana Islands.; and
			(4)by adding at the end the
			 following:
				
					(18)The term
				deficiency means—
						(A)a systemic or substantial
				material failure of an agency in an area of performance that the Secretary
				determines involves—
							(i)a threat to the health,
				safety, or civil rights of children or staff;
							(ii)a denial to parents of
				the exercise of their full roles and responsibilities related to program
				operations;
							(iii)a failure to comply
				with standards related to early childhood development and health services,
				family and community partnerships, or program design and management;
							(iv)the misuse of funds
				under this subchapter;
							(v)loss of legal status or
				financial viability, loss of permits, debarment from receiving Federal grants
				or contracts, or the improper use of Federal funds; or
							(vi)failure to meet any
				other Federal or State requirement that the agency has shown an unwillingness
				or inability to correct, after notice from the Secretary, within the period
				specified;
							(B)systemic failure of the
				board of directors of an agency to fully exercise its legal and fiduciary
				responsibilities;
						(C)substantial failure of an
				agency to meet the administrative requirements of section 644(b);
						(D)failure of an agency to
				demonstrate that the agency attempted to meet the coordination and
				collaboration requirements with entities described in section
				640(a)(5)(D)(ii)(I); or
						(E)having an unresolved area
				of noncompliance.
						(19)The term homeless
				child means a child described in section 725(2) of the McKinney-Vento
				Homeless Assistance Act (42 U.S.C. 11434a(2)).
					(20)The term
				institution of higher education has the meaning given the term in
				section 101(a) of the Higher Education Act of 1965 (20 U.S.C. 1001(a)).
					(21)The term interrater
				reliability means the extent to which 2 or more independent raters or
				observers consistently obtain the same result when using the same assessment
				tool.
					(22)The term limited
				English proficient, used with respect to a child, means a child—
						(A)who is enrolled or
				preparing to enroll in a Head Start program (which may include an Early Head
				Start program), or other early care and education program;
						(B)(i)who was not born in the
				United States or whose native language is a language other than English;
							(ii)(I)who is a Native
				American, Alaska Native, or a native resident of an outlying area (as defined
				in section 9101 of the Elementary and Secondary Education Act of 1965 (20
				U.S.C. 7801)); and
								(II)who comes from an
				environment where a language other than English has had a significant impact on
				the child’s level of English language proficiency; or
								(iii)who is migratory, whose
				native language is a language other than English, and who comes from an
				environment where a language other than English is dominant; and
							(C)whose difficulties in
				speaking or understanding the English language may be sufficient to deny such
				child—
							(i)the ability to
				successfully achieve in a classroom in which the language of instruction is
				English; or
							(ii)the opportunity to
				participate fully in society.
							(23)The term
				unresolved area of noncompliance means failure to correct a
				noncompliance item within 120 days, or within such additional time (if any)
				authorized by the Secretary, after receiving from the Secretary notice of such
				noncompliance item, pursuant to section
				641A(d).
					.
			4.Financial assistance for
			 Head Start programsSection
			 638 of the Head Start Act (42 U.S.C.
			 9833) is amended by inserting for a period of 5 years after
			 provide financial assistance to such agency.
		5.Authorization of
			 appropriationsSection 639 of
			 the Head Start Act (42 U.S.C. 9834) is
			 amended to read as follows:
			
				639.Authorization of
				appropriations
					(a)In
				GeneralThere are authorized to be appropriated for carrying out
				the provisions of this subchapter $7,350,000,000 for fiscal year 2008,
				$7,650,000,000 for fiscal year 2009, $7,995,000,000 for fiscal year 2010, and
				such sums as may be necessary for each of fiscal years 2011 and 2012.
					(b)Specific
				ProgramsFrom the amount appropriated under subsection (a), the
				Secretary shall make available to carry out research, demonstration, and
				evaluation activities, including longitudinal studies under section 649, not
				more than $20,000,000 for fiscal year 2008, and such sums as may be necessary
				for each of fiscal years 2009 through 2012, of which not more than $7,000,000
				for each of fiscal years 2008 through 2012 shall be available to carry out
				impact studies under section
				649(g).
					.
		6.Allotment of
			 funds
			(a)AllotmentSection
			 640(a) of the Head Start Act (42
			 U.S.C. 9835(a)) is amended—
				(1)in paragraph (2)—
					(A)by striking subparagraph
			 (A) and inserting the following:
						
							(A)Indian Head Start
				programs, services for children with disabilities, and migrant and seasonal
				Head Start programs, except that the Secretary shall reserve for each fiscal
				year for use by Indian Head Start and migrant and seasonal Head Start programs
				(referred to in this paragraph as covered programs), on a
				nationwide basis, a sum that is the total of a percentage specified by the
				Secretary that is not less than 4 percent of the amount appropriated under
				section 639 for that fiscal year (for Indian Head Start programs) and a
				percentage specified by the Secretary that is not less than 5 percent of that
				appropriated amount (for migrant and seasonal Head Start programs) (referred to
				in this paragraph as the specified percentages), except
				that—
								(i)if reserving the
				specified percentages would reduce the number of children served by Head Start
				programs, relative to the number of children served on the date of enactment of
				the Head Start for School Readiness Act, taking into consideration an
				appropriate adjustment for inflation, the Secretary shall reserve percentages
				that approach, as closely as practicable, the specified percentages and that do
				not cause such a reduction; and
								(ii)notwithstanding any
				other provision of this subparagraph, the Secretary shall reserve for each
				fiscal year for use by Indian Head Start programs and by migrant and seasonal
				Head Start programs, on a nationwide basis, not less than the amount that was
				obligated for use by Indian Head Start programs and by migrant and seasonal
				Head Start programs for the previous fiscal
				year;
								;
					(B)by striking subparagraph
			 (C) and inserting the following:
						
							(C)training and technical
				assistance activities that are sufficient to meet the needs associated with
				program expansion and to foster program and management improvement activities
				as described in any of paragraphs (1) through (17) of section 648(d), in an
				amount for each fiscal year that is not less than 2 percent of the amount
				appropriated under section 639 for such fiscal year, of which—
								(i)50 percent shall be made
				available to Head Start agencies to use directly, or by establishing local or
				regional agreements with community experts, institutions of higher education,
				or private consultants, for any of the following training and technical
				assistance activities, including—
									(I)activities that ensure
				that Head Start programs meet or exceed the program performance standards
				described in section 641A(a)(1);
									(II)activities that ensure
				that Head Start programs have adequate numbers of trained, qualified staff who
				have skills in working with children and families, including children who are
				limited English proficient and their families and children with
				disabilities;
									(III)activities to pay
				expenses, including direct training for expert consultants working with any
				staff, to improve the management and implementation of Head Start services and
				systems;
									(IV)activities that help
				ensure that Head Start programs have qualified staff who can promote language
				skills and literacy growth of children and who can provide children with a
				variety of skills that have been identified as predictive of later reading
				achievement, school success, and the skills, knowledge, abilities, development,
				and progress described in section 641A(a)(1)(B)(ii);
									(V)activities to improve
				staff qualifications and to assist with the implementation of career
				development programs and to encourage the staff to continually improve their
				skills and expertise, including developing partnerships with programs that
				recruit, train, place, and support college students in Head Start centers to
				deliver an innovative early childhood development program to preschool
				children;
									(VI)activities that help
				local programs ensure that the arrangement, condition, and implementation of
				the learning environments in Head Start programs are conducive to providing
				effective program services to children and families;
									(VII)activities to provide
				training necessary to improve the qualifications of Head Start staff and to
				support staff training, child counseling, health services, and other services
				necessary to address the needs of children enrolled in Head Start programs,
				including children from families in crises, children who experience chronic
				violence or homelessness, children who experience substance abuse in their
				families, and children under 3 years of age, where applicable;
									(VIII)activities to provide
				classes or in-service-type programs to improve or enhance parenting skills, job
				skills, adult and family literacy, including financial literacy, or training to
				become a classroom aide or bus driver in a Head Start program;
									(IX)additional activities
				determined appropriate for the improvement of Head Start agencies’ programs, as
				determined in the agencies’ technical assistance and training plans; or
									(X)any other activities
				regarding the use of funds as determined by the Secretary;
									(ii)50 percent shall be made
				available to the Secretary—
									(I)to provide directly
				training and technical assistance on early childhood education and care or to
				support, through grants or other arrangements, a State system of training and
				technical assistance (which may include such a system for a consortium of
				States within a region); and
									(II)to assist local programs
				(including Indian Head Start programs and migrant and seasonal Head Start
				programs) in meeting the standards described in section 641A(a)(1); and
									(iii)not less than
				$3,000,000 of the amount in clause (ii) appropriated for such fiscal year shall
				be made available to carry out activities described in section
				648(d)(4);
								;
					(C)in subparagraph (D), by
			 striking agencies; and inserting agencies);;
			 and
					(D)by adding at the end of
			 the flush matter at the end the following: In no case shall the
			 Secretary use funds appropriated under this subchapter to expand or create
			 additional slots or services in non-Indian and non-migrant and seasonal Head
			 Start programs until the amounts based on the specified percentages for Indian
			 Head Start programs and migrant and seasonal Head Start programs pursuant to
			 subparagraph (A) are reached. The Secretary shall require each Head Start
			 agency to report at the end of each budget year on how funds provided to carry
			 out subparagraph (C)(i) were used.;
					(2)in paragraph (3)—
					(A)in subparagraph
			 (A)(i)(I)—
						(i)by striking 60
			 percent of such excess amount for fiscal year 1999 and all that follows
			 through 2003;; and
						(ii)by inserting the
			 following: 30 percent of such excess amount for fiscal year 2008, and 40
			 percent of such excess amount for each of fiscal years 2009 through
			 2012;;
						(B)in subparagraph
			 (B)—
						(i)in clause (i), by
			 striking performance standards and all that follows and
			 inserting standards and measures pursuant to section
			 641A.;
						(ii)by striking clause (ii)
			 and inserting the following:
							
								(ii)Ensuring that such
				programs have adequate numbers of qualified staff, and that such staff is
				furnished adequate training, including training to promote the development of
				language, premathematics, and pre-literacy skills in young children and in
				working with limited English proficient children, children in foster care,
				children referred by child welfare services, and children with disabilities,
				when
				appropriate.
								;
						(iii)by striking clause
			 (iii) and inserting the following:
							
								(iii)Developing and
				financing the salary scales and benefits standards under section 644(a) and
				section 653, in order to ensure that salary levels and benefits are adequate to
				attract and retain qualified staff for such
				programs.
								;
						(iv)by striking clause (iv)
			 and inserting the following:
							
								(iv)Using salary increases
				to—
									(I)assist with the
				implementation of quality programs and improve staff qualifications;
									(II)ensure that staff can
				promote the language skills and literacy growth of children and can provide
				children with a variety of skills that have been identified, through
				scientifically based early reading research, as predictive of later reading
				achievement, as well as the skills, knowledge, abilities, development, and
				progress described in section 641A(a)(1)(B)(ii); and
									(III)encourage the staff to
				continually improve their skills and expertise—
										(aa)through the
				implementation of career development programs; and
										(bb)through the completion
				of postsecondary coursework in early childhood
				education.
										;
				
						(v)in clause (v)—
							(I)by striking
			 community-wide and inserting communitywide;
			 and
							(II)by inserting ,
			 including collaborations to increase program participation by underserved
			 populations of eligible children before the period; and
							(vi)by striking clauses
			 (vii) and (viii) and inserting the following:
							
								(vii)Providing assistance to
				complete postsecondary coursework, to enable Head Start teachers to improve
				competencies and the resulting child outcomes, including informing the teachers
				of the availability of Federal and State incentive and loan forgiveness
				programs.
								(viii)Promoting the regular
				attendance and stability of all Head Start children with particular attention
				to highly mobile children, including children of migrant or seasonal
				farmworkers (where appropriate), homeless children, and children in foster
				care.
								(ix)Making such other
				improvements in the quality of such programs as the Secretary may
				designate.
								;
						(C)in subparagraph
			 (C)—
						(i)in clause (i)(I), by
			 striking the last sentence and inserting Salary increases, in excess of
			 cost-of-living allowances, provided with such funds shall be subject to the
			 specific standards governing salaries and salary increases established pursuant
			 to section 644(a).;
						(ii)in clause (ii)—
							(I)in the matter preceding
			 subclause (I), by striking education performance and all that
			 follows through 641A(a)(1)(B)and inserting standards and
			 measures described in section 641A;
							(II)in subclause (I), by
			 inserting , pre-literacy, after language;
							(III)by striking subclause
			 (II) and inserting the following:
								
									(II)to help limited English
				proficient children attain the knowledge, skills, abilities, and development
				specified in section 641A(a)(1)(B)(ii) and to promote the acquisition of the
				English language by such children and their
				families;
									;
				and
							(IV)by striking subclause
			 (IV) and inserting the following:
								
									(IV)to provide education and
				training necessary to improve the qualifications of Head Start staff,
				particularly assistance to enable more instructors to be fully competent and to
				meet the degree requirements under section 648A(a)(2)(A), and to support staff
				training, child counseling, and other services necessary to address the
				challenges of children participating in Head Start programs, including children
				from immigrant, refugee, and asylee families, children from families in crisis,
				homeless children, children in foster care, children referred to Head Start
				programs by child welfare agencies, and children who are exposed to chronic
				violence or substance
				abuse.
									;
							(iii)in clause (iii), by
			 inserting , educational staff who have the qualifications described in
			 section 648A(a), after ratio;
						(iv)in clause (v), by
			 striking programs, including and all that follows and inserting
			 programs.;
						(v)by redesignating clause
			 (vi) as clause (x); and
						(vi)by inserting after
			 clause (v) the following:
							
								(vi)To conduct outreach to
				homeless families in an effort to increase the program participation of
				eligible homeless children.
								(vii)To conduct outreach to
				migrant and seasonal farmworker families and families with limited English
				proficient children.
								(viii)To partner with
				institutions of higher education and nonprofit organizations, including
				community-based organizations, that recruit, train, place, and support college
				students, to serve as mentors and reading partners to preschool children in
				Head Start programs.
								(ix)To upgrade the
				qualifications and skills of educational personnel to meet the professional
				standards described in section 648A(a)(1), including certification and
				licensure as bilingual education teachers, as teachers of English as a second
				language, and for other educational personnel who serve limited English
				proficient
				children.
								;
						(3)in paragraph (4), in the
			 first sentence—
					(A)in subparagraph (A), by
			 striking 1998 and inserting 2007; and
					(B)by striking subparagraph
			 (B) and inserting the following:
						
							(B)any amount available
				after all allotments are made under subparagraph (A) for such fiscal year shall
				be distributed as follows:
								(i)Each State shall receive
				an amount sufficient to serve the same number of children in Head Start
				programs in each State as were served on the date of enactment of the Head
				Start for School Readiness Act, taking into consideration an appropriate
				adjustment for inflation.
								(ii)After ensuring that each
				State has received the amount described in clause (i), the Secretary shall
				distribute the remaining balance, by—
									(I)distributing 65 percent
				of the balance among the States serving less than 60 percent (as determined by
				the Secretary) of children who are 3 or 4 years of age from families whose
				income is below the poverty line, by allotting to each of those States an
				amount that bears the same relationship to that 65 percent as the number of
				children who are less than 5 years of age from families whose income is below
				the poverty line (referred to in this clause as young low-income
				children) in that State bears to the number of young low-income
				children in all those States; and
									(II)distributing 35 percent
				of the balance among the States, by allotting to each State an amount that
				bears the same relationship to that 35 percent as the number of young
				low-income children in that State bears to the number of young low-income
				children in all the
				States.
									;
					(4)in paragraph (5)—
					(A)in subparagraph (A), by
			 inserting after paragraph (4) the following: (and amounts
			 reserved, before such allotments, for national administrative
			 offices);
					(B)by redesignating
			 subparagraphs (E) and (F) as subparagraphs (G) and (H), respectively;
					(C)by striking subparagraphs
			 (B), (C), and (D) and inserting the following:
						
							(B)(i)From the reserved sums,
				the Secretary shall award a collaboration grant to each State and to each
				national administrative office serving Indian Head Start programs and migrant
				and seasonal Head Start programs to facilitate collaboration between Head Start
				agencies and entities (including the State or national administrative office)
				that carry out other activities designed to benefit low-income families and
				children from birth to school entry. The national administrative offices shall
				use the funds made available through the grants to carry out the authorities
				and responsibilities described in subparagraphs (B) and (C).
								(ii)Grants described in
				clause (i) shall be used to—
									(I)assist Head Start
				agencies to collaborate with entities involved in State and local planning
				processes to better meet the needs of low-income families and children from
				birth to school entry;
									(II)assist Head Start
				agencies to coordinate activities with the State agency responsible for
				administering the State program carried out under the
				Child Care and Development Block Grant Act
				of 1990 (42 U.S.C. 9858 et seq.) and entities providing resource and
				referral services in the State, to make full-working-day and full calendar year
				services available to children;
									(III)promote alignment of
				Head Start services with State early learning standards, as appropriate, and
				the Head Start Child Outcomes Framework;
									(IV)promote better linkages
				between Head Start agencies and other child and family agencies, including
				agencies that provide health, mental health, or family services, or other child
				or family supportive services, such as services provided under section 619 or
				part C of the Individuals with Disabilities Education Act (20 U.S.C. 1419, 1431
				et seq.); and
									(V)carry out the activities
				of the State Director of Head Start Collaboration authorized in subparagraph
				(D).
									(C)In order to improve
				coordination and delivery of early childhood education and care to children in
				the State, a State that receives a collaboration grant under subparagraph (B)
				shall—
								(i)appoint or designate an
				individual to serve as, or carry out the responsibilities of, the State
				Director of Head Start Collaboration;
								(ii)ensure that the State
				Director of Head Start Collaboration holds a position with sufficient authority
				and access to ensure that the collaboration described in subparagraph (B) is
				effective and involves a range of State agencies; and
								(iii)involve the State Head
				Start Association in the selection of the Director and involve the Association
				in determinations relating to the ongoing direction of the collaboration office
				involved.
								(D)The State Director of
				Head Start Collaboration, reporting to the State Advisory Council described in
				subparagraph (E), shall—
								(i)not later than 1 year
				after the State receives a collaboration grant under subparagraph (B), conduct
				an assessment that—
									(I)addresses the needs of
				Head Start agencies in the State with respect to collaboration, coordination of
				services, and alignment of services with State early learning standards, as
				appropriate, and the Head Start Child Outcomes Framework;
									(II)shall be updated on an
				annual basis; and
									(III)shall be made available
				to the general public within the State;
									(ii)develop a strategic plan
				that is based on the assessment described in clause (i) that will—
									(I)enhance collaboration and
				coordination of Head Start services with other entities providing early
				childhood education and care (such as child care or services offered by
				museums), health care, mental health care, welfare, child protective services,
				education and community service activities, family literacy services, reading
				readiness programs (including such programs offered by public and school
				libraries), services relating to children with disabilities, other early
				childhood education and care for limited English proficient children and
				homeless children, and services provided for children in foster care and
				children referred to Head Start programs by child welfare agencies, including
				agencies and State officials responsible for such services;
									(II)assist Head Start
				agencies to develop a plan for the provision of full-working-day, full calendar
				year services for children enrolled in Head Start programs who need such
				care;
									(III)assist Head Start
				agencies to align services with State early learning standards, as appropriate,
				and the Head Start Child Outcomes Framework; and
									(IV)enable Head Start
				agencies in the State to better access professional development opportunities
				for Head Start staff, such as by—
										(aa)working with local Head
				Start agencies to meet the degree requirements described in section
				648A(a)(2)(A), including providing distance learning opportunities for Head
				Start staff, where needed to make higher education more accessible to Head
				Start staff; and
										(bb)enabling the State Head
				Start agencies to better conduct outreach to eligible families;
										(iii)promote partnerships
				between Head Start agencies, State and local governments, and the private
				sector to help ensure that children from low-income families, who are in Head
				Start programs or are preschool age, are receiving comprehensive services to
				prepare the children to enter school ready to learn;
								(iv)consult with the chief
				State school officer, local educational agencies, and providers of early
				childhood education and care, regarding early childhood education and care at
				both the State and local levels;
								(v)promote partnerships
				(such as the partnerships involved with the Free to Grow initiative) between
				Head Start agencies, schools, law enforcement, relevant community-based
				organizations, and substance abuse and mental health treatment agencies to
				strengthen family and community environments and to reduce the impact on child
				development of substance abuse, child abuse, domestic violence, and other high
				risk behaviors that compromise healthy development;
								(vi)promote partnerships
				between Head Start agencies and other organizations in order to enhance the
				Head Start curriculum, including partnerships to promote inclusion of more
				books in Head Start classrooms and partnerships to promote coordination of
				activities with the Ready-to-Learn Television program carried out under subpart
				3 of part D of title II of the Elementary and
				Secondary Education Act of 1965 (20 U.S.C. 6775 et seq.); and
								(vii)identify other
				resources and organizations (both public and private) for the provision of
				in-kind services to Head Start agencies in the State.
								(E)(i)The Governor of the
				State shall—
									(I)designate or establish a
				council to serve as the State advisory council on collaboration on early
				childhood education and care for children from birth to school entry (in this
				subchapter referred to as the State Advisory Council);
				and
									(II)designate an individual
				to coordinate activities of the State Advisory Council, as described in clause
				(iv)(I).
									(ii)The Governor may
				designate an existing entity to serve as the State Advisory Council, if the
				entity includes representatives consistent with clause (iii).
								(iii)Members of the State
				Advisory Council shall include, to the maximum extent possible—
									(I)the State Director of
				Head Start Collaboration;
									(II)a representative of the
				appropriate regional office of the Administration for Children and
				Families;
									(III)a representative of the
				State educational agency and local educational agencies;
									(IV)a representative of
				institutions of higher education;
									(V)a representative (or
				representatives) of the State agency (or agencies) responsible for health or
				mental health care;
									(VI)a representative of the
				State agency responsible for professional standards, certification, and
				licensing for early childhood educators;
									(VII)a representative of the
				State agency responsible for child care;
									(VIII)early childhood
				educators, including professionals with expertise in second language
				acquisition and instructional strategies in teaching limited English proficient
				children;
									(IX)kindergarten teachers
				and teachers in grades 1 through 3;
									(X)health care
				professionals;
									(XI)child development
				specialists, including specialists in prenatal, infant, and toddler
				development;
									(XII)a representative of the
				State agency responsible for assisting children with developmental
				disabilities;
									(XIII)a representative of
				the State agency responsible for programs under section 619 or part C of the
				Individuals with Disabilities Education Act (20 U.S.C. 1419, 1431 et
				seq.);
									(XIV)a representative of the
				State interagency coordinating councils established under section 641 of the
				Individuals with Disabilities Education Act (20 U.S.C. 1441);
									(XV)a representative of the
				State Head Start Association (where appropriate), and other representatives of
				Head Start programs in the State;
									(XVI)a representative of the
				State network of child care resource and referral agencies;
									(XVII)a representative of
				community-based organizations;
									(XVIII)a representative of
				State and local providers of early childhood education and care;
									(XIX)a representative of
				Indian Head Start programs (where appropriate) and a representative of migrant
				and seasonal Head Start programs (where appropriate);
									(XX)parents;
									(XXI)religious and business
				leaders;
									(XXII)the head of the State
				library administrative agency;
									(XXIII)representatives of
				State and local organizations and other entities providing professional
				development to early childhood educators and child care providers;
									(XXIV)a representative from
				the Office of Coordinator for Education of Homeless Children and Youths in the
				State;
									(XXV)a State legislator;
				and
									(XXVI)a representative of
				other entities determined to be relevant by the Governor of the State.
									(iv)(I)The State Advisory
				Council shall be responsible for, in addition to responsibilities assigned to
				the council by the Governor of the State—
										(aa)conducting a periodic
				statewide needs assessment concerning early childhood education and care for
				children from birth to school entry;
										(bb)identifying barriers to,
				and opportunities for, collaboration and coordination among entities carrying
				out federally-funded and State-funded child development, child care, and early
				childhood education programs;
										(cc)developing
				recommendations regarding means of establishing a unified data collection
				system for early childhood education and care throughout the State;
										(dd)developing a statewide
				professional development and career ladder plan for early childhood education
				and care in the State;
										(ee)reviewing and approving
				the strategic plan, regarding collaborating and coordinating services to better
				serve children enrolled in Head Start programs, developed by the State Director
				of Head Start Collaboration under subparagraph (D)(iii);
										(ff)assessing the
				availability of high quality prekindergarten services for low-income children
				in the State;
										(gg)assisting 2- and 4-year
				public and private institutions of higher education to develop articulation
				agreements;
										(hh)awarding grants to
				assist institutions of higher education to develop model programs of early
				childhood education and care, including practica or internships for students to
				spend time in a Head Start or prekindergarten program; and
										(ii)undertaking
				collaborative efforts to develop, and make recommendations for improvements in,
				State early learning standards.
										(II)The State Advisory
				Council shall hold public hearings and provide an opportunity for public
				comment on the activities described in subclause (I). The State Advisory
				Council shall submit a statewide strategic report addressing the activities
				described in subclause (I) to the State Director of Head Start Collaboration
				and the Governor of the State.
									(III)After submission of a
				statewide strategic report under subclause (II), the State Advisory Council
				shall meet periodically to review any implementation of the recommendations in
				such report and any changes in State and local needs.
									(F)(i)(I)Prior to carrying out
				paragraph (4), the Secretary shall reserve a portion to carry out this
				subparagraph for a fiscal year. The Secretary shall reserve the portion from
				the amount (if any) by which the funds appropriated under section 639(a) for
				the fiscal year exceed the adjusted prior year appropriation (as defined in
				paragraph (3)(A)(ii)), without reducing the share available for quality
				improvement funds described in paragraph (3)(B).
									(II)To the extent consistent
				with subclause (I), the Secretary shall reserve $100,000,000 for fiscal year
				2008. Funds reserved under this subclause shall remain available for obligation
				through fiscal year 2012.
									(ii)The Secretary shall use
				the portion reserved under clause (i) to award, on a competitive basis,
				one-time startup grants of not less than $500,000 to eligible States to enable
				such States to pay for the Federal share of the cost of further developing and
				implementing the recommendations and plans for which the State's State Advisory
				Council is responsible under subparagraph (E)(iv)(I). Such grants shall—
									(I)facilitate the
				development of high-quality systems of early childhood education and care
				designed to improve school preparedness;
									(II)increase and make
				effective use of existing and new delivery systems and funds for early
				childhood education and care; and
									(III)enhance existing early
				childhood education and care (in existence on the date on which the grant
				involved is awarded).
									(iii)To be eligible to
				receive a grant under this subparagraph, a State shall prepare and submit to
				the Secretary an application, for a 3-year period, at such time, in such
				manner, and containing such information as the Secretary shall require,
				including—
									(I)a description of the
				State's State Advisory Council’s responsibilities under subparagraph
				(E)(iv)(I);
									(II)a description, for each
				fiscal year, of how the State will make effective use of funds available under
				this subparagraph, with funds described in clause (iv), to create an early
				childhood education and care system, by developing or enhancing programs and
				activities described in subparagraph (E)(iv)(I);
									(III)a description of the
				State early learning standards and the State's goals for increasing the number
				of children entering kindergarten ready to learn;
									(IV)information identifying
				the agency or joint interagency office and individual designated to carry out
				the activities under this subparagraph, which may be the individual designated
				under subparagraph (E)(i)(II); and
									(V)a description of how the
				State plans to sustain activities under this subparagraph beyond the grant
				period.
									(iv)The Federal share of the
				cost described in clause (ii) shall be 30 percent, and the State shall provide
				the non-Federal share.
								(v)Funds made available
				under this subparagraph shall be used to supplement, and not supplant, other
				Federal, State, and local funds expended to carry out activities related to
				early childhood education and care in the State.
								(vi)Not later than 18 months
				after the date a State receives a grant under this subparagraph, the State
				shall submit an interim report to the Secretary. A State that receives a grant
				under this subparagraph shall submit a final report to the Secretary at the end
				of the grant period.
								;
				and
					(D)in subparagraph (G), as
			 redesignated by subparagraph (B) of this paragraph—
						(i)in clause (i)(I), by
			 striking child care and early childhood education programs and
			 resources and inserting early childhood education and care
			 programs and resources; and
						(ii)in clause (ii), by
			 striking Federal child care or early childhood education and
			 inserting Federal early childhood education or child care;
			 and
						(5)in paragraph (6)—
					(A)in subparagraph (A), by
			 striking 7.5 percent and all that follows and inserting
			 not less than 12 percent for fiscal year 2008, not less than 14 percent
			 for fiscal year 2009, not less than 16 percent for fiscal year 2010, not less
			 than 18 percent for fiscal year 2011, and not less than 20 percent for fiscal
			 year 2012, of the amount appropriated pursuant to section
			 639(a).;
					(B)by striking subparagraph
			 (B);
					(C)in subparagraph (C)(i),
			 by striking required to be each place it appears; and
					(D)by redesignating
			 subparagraph (C) as subparagraph (B).
					(b)Service Delivery
			 ModelsSection 640(f) of the Head
			 Start Act (42 U.S.C. 9835(f)) is amended—
				(1)by striking (f)
			 The and inserting (f)(1) Not later than 1 year after the date of
			 enactment of the Head Start for School
			 Readiness Act, the;
				(2)by striking
			 needs. and inserting needs, including models that
			 leverage the capacity and capabilities of the delivery system of early
			 childhood education and care.; and
				(3)by adding at the end the
			 following:
					
						(2)In establishing the
				procedures the Secretary shall establish procedures to provide for—
							(A)the conversion of
				part-day programs to full-day programs or part-day slots to full-day slots;
				and
							(B)serving additional
				infants and toddlers pursuant to section
				645(a)(5).
							.
				(c)Additional
			 FundsSection 640(g)(2) of the Head
			 Start Act (42 U.S.C. 9835(g)(2)) is amended—
				(1)by striking subparagraph
			 (C) and inserting the following:
					
						(C)the extent to which the
				applicant has undertaken communitywide strategic planning and needs assessments
				involving other community organizations and Federal, State, and local public
				agencies serving children and families (including organizations and agencies
				providing family support services and protective services to children and
				families and organizations serving families in whose homes English is not the
				language customarily spoken), and individuals, organizations, and public
				entities serving children with disabilities, children in foster care, and
				homeless children including the local educational agency liaison designated
				under section 722(g)(1)(J)(ii) of the McKinney-Vento Homeless Assistance Act
				(42 U.S.C.
				11432(g)(1)(J)(ii));
						;
				(2)in subparagraph
			 (D)—
					(A)by striking
			 community and inserting communitywide; and
					(B)by striking other
			 local and inserting the State and local;
					(3)in subparagraph
			 (E)—
					(A)by inserting would
			 like to participate but after community who; and
					(B)by striking early
			 childhood program and inserting early childhood education and
			 care program;
					(4)in subparagraph (G), by
			 inserting leverage the existing delivery systems of such services
			 (existing as of the date of the allocation decision) and after
			 manner that will; and
				(5)in subparagraph (H), by
			 inserting , including the local educational agency liaison designated
			 under section 722(g)(1)(J)(ii) of the McKinney-Vento Homeless Assistance Act
			 (42 U.S.C. 11432(g)(1)(J)(ii)), after community
			 involved.
				(d)Vehicle safety
			 requirementsSection 640(i) of the Head Start Act (42 U.S.C. 9835(i)) is
			 amended—
				(1)by striking
			 (i) and inserting (i)(1);
				(2)in paragraph (1), as so
			 designated, by adding at the end the following: The regulations shall
			 also establish requirements to ensure the appropriate supervision of, and
			 appropriate background checks for, individuals with whom the agencies contract
			 to transport those children.; and
				(3)by adding at the end the
			 following:
					
						(2)(A)For purposes of part
				1310 of title 45, Code of Federal Regulations, as in effect on the date of
				enactment of the Head Start for School Readiness Act, any vehicle in use to
				transport children for a Head Start program as of January 1, 2007, shall not be
				subject to a requirement under that part regarding rear emergency exit doors
				for 2 years after that date of enactment.
							(B)The Secretary shall
				revise allowable alternate vehicle standards described in that part 1310 (or
				any corresponding similar regulation or ruling) to exempt from Federal seat
				spacing requirements any vehicle used to transport children for a Head Start
				program, if the vehicle is equipped with child restraint systems consistent
				with that part 1310 (or any corresponding similar regulation or ruling). Such
				revision shall be made in a manner consistent with the findings of the Federal
				Transit Administration of the Department of Transportation, pursuant to its
				study on occupant protection on Head Start transit vehicles, related to
				Government Accountability Office report
				GAO-06-767R.
							.
				(e)Migrant and Seasonal
			 Head Start ProgramsSection 640(l) of the
			 Head Start Act (42 U.S.C. 9835(l)) is
			 amended—
				(1)in paragraph (1), by
			 striking and seasonal farmworker families and inserting
			 or seasonal farmworkers; and
				(2)by striking paragraph (3)
			 and inserting the following:
					
						(3)In carrying out this
				subchapter, the Secretary shall continue the administrative arrangement at the
				national level for meeting the needs of Indian children and children of migrant
				or seasonal farmworkers and shall ensure—
							(A)that appropriate funding
				is provided to meet such needs, including training and technical assistance
				provided by staff with knowledge of and experience in working with such
				populations; and
							(B)the appointment of a
				national Indian Head Start collaboration director and a national migrant and
				seasonal Head Start program collaboration director.
							(4)(A)For the purposes of
				paragraph (3), the Secretary shall conduct an annual consultation in each
				affected Head Start region, with tribal governments operating Head Start
				(including Early Head Start) programs.
							(B)The consultations shall
				be for the purpose of better meeting the needs of American Indian and Alaska
				Native children and families pertinent to subsection (a)(2)(A), taking into
				consideration funding allocations, distribution formulas, and other issues
				affecting the delivery of Head Start services within tribal communities.
							(C)The Secretary shall
				publish a notification of the consultations in the Federal Register prior to
				conducting the consultations.
							(D)A detailed report of each
				consultation shall be prepared and made available, on a timely basis, to all
				tribal governments receiving funds under this subchapter.
							(5)(A)In order to increase
				access to Head Start services for children of migrant or seasonal farmworkers,
				the Secretary shall work in collaboration with providers of migrant and
				seasonal Head Start programs, the Secretary of Agriculture, the Secretary of
				Labor, and the Secretary of Education to—
								(i)collect, report, and
				share data on farmworkers and their families in order to adequately account for
				the number of children of migrant or seasonal farmworkers who are eligible for
				Head Start services and determine how many of such children receive the
				services; and
								(ii)identify barriers that
				prevent children of migrant or seasonal farmworkers who are eligible for Head
				Start services from accessing Head Start services, and develop a plan for
				eliminating such barriers, including certain requirements relating to tracking,
				health records, and educational documents.
								(B)Not later than 1 year
				after the date of enactment of the Head Start for School Readiness Act, the
				Secretary shall publish in the Federal Register a notice about how the
				Secretary plans to carry out the activities identified in subparagraph (A) and
				shall provide a period for public comment. To the extent practicable, the
				Secretary shall consider comments received before implementing any of the
				activities identified in subparagraph (A).
							(C)Not later than 18 months
				after the date of enactment of the Head Start for School Readiness Act, the
				Secretary shall submit a report to the Committee on Education and Labor of the
				House of Representatives and the Committee on Health, Education, Labor, and
				Pensions of the Senate detailing how the Secretary plans to carry out the
				activities identified in subparagraph (A).
							(D)The Secretary shall take
				appropriate caution to ensure the protection of the confidentiality of any
				personally identifiable data, information, and records collected or maintained
				regarding children and families served by migrant and seasonal Head Start
				programs.
							(E)Nothing in this paragraph
				shall be construed to authorize the development of a nationwide database of
				personally identifiable data, information, or records on individuals involved
				in studies or other collections of data under this
				paragraph.
							.
				(f)Homeless
			 ChildrenSection 640 of the Head
			 Start Act (42 U.S.C. 9835) is amended by adding at the end the
			 following:
				
					(m)Enrollment of Homeless
				ChildrenThe Secretary shall issue regulations to remove barriers
				to the enrollment and participation of homeless children in Head Start
				programs. Such regulations shall require Head Start agencies to—
						(1)implement policies and
				procedures to ensure that homeless children are identified and receive
				appropriate priority for enrollment;
						(2)allow homeless children
				to apply to, enroll in, and attend Head Start programs while required
				documents, such as proof of residency, proof of immunization, and other medical
				records, birth certificates, and other documents, are obtained within a
				reasonable timeframe; and
						(3)coordinate individual
				Head Start programs with efforts to implement subtitle B of title VII of the
				McKinney-Vento Homeless Assistance Act (42 U.S.C. 11431 et seq.).
						(n)Rule of
				ConstructionNothing in this subchapter shall be construed to
				require a State to establish a program of early childhood education and care
				for children in the State, to require any child to participate in a program in
				order to attend preschool, or to participate in any initial screening prior to
				participation in a program of early childhood education and care, except as
				provided under section 612(a)(3) of the Individuals with Disabilities Education
				Act (20 U.S.C. 1412(a)(3)) and consistent with section 635(a)(5) of such Act
				(20 U.S.C. 1435(a)(5)).
					(o)CurriculaAll
				curricula funded under this subchapter shall be scientifically based,
				developmentally and linguistically based (to the extent practicable), and age
				appropriate. The curricula shall reflect all areas of child development and
				learning. Parents shall have the opportunity to examine any such curricula or
				instructional materials funded under this
				subchapter.
					.
			7.Designation of Head
			 Start agenciesSection 641 of
			 the Head Start Act (42 U.S.C. 9836) is
			 amended to read as follows:
			
				641.Designation of Head
				Start agencies
					(a)Designation
						(1)In
				generalThe Secretary is authorized to designate as a Head Start
				agency any local public or private nonprofit or for-profit agency, within a
				community, including a community-based organization that—
							(A)has power and authority
				to carry out the purpose of this subchapter and perform the functions set forth
				in section 642 within a community; and
							(B)is determined to have the
				capacity to plan, conduct, administer, and evaluate, either directly or by
				other arrangements, a Head Start program.
							(2)Required goals for
				designationIn order to be designated as a Head Start agency, an
				entity described in paragraph (1) shall—
							(A)establish program goals
				for improving the school readiness of children participating in a program under
				this subchapter, including goals for meeting the performance standards and
				additional educational standards described in section 641A and shall establish
				results-based school readiness goals that are aligned with the Head Start Child
				Outcomes Framework, State early learning standards (as appropriate), and
				requirements and expectations for local public schools; and
							(B)have a governing
				body—
								(i)with legal and fiscal
				responsibility for administering and overseeing programs under this
				subchapter;
								(ii)that fully participates
				in the development, planning, and evaluation of the programs to ensure the
				operation of programs of high quality;
								(iii)that is responsible for
				ensuring compliance with Federal laws and regulations, including the
				performance standards described in section 641A, as well as applicable State,
				tribal, and local laws and regulations, including laws defining the nature and
				operations of the governing body; and
								(iv)that has procedures to
				facilitate meaningful consultation and collaboration about decisions of the
				governing body and the policy council established under paragraph (3).
								(3)Establishment of policy
				council upon designationUpon receiving designation as a Head
				Start agency, the agency shall establish a policy council that—
							(A)in accordance with
				paragraph (5)(C), shall make decisions that influence the character of programs
				consistent with paragraph (5)(F); and
							(B)with the governing body,
				shall establish processes to resolve internal disputes.
							(4)Eligibility for
				subsequent grantsIn order to receive a grant under this
				subchapter subsequent to the initial grant provided following the date of
				enactment of the Head Start for School Readiness Act, an entity described in
				paragraph (1) shall demonstrate that the entity has met or is making progress
				toward meeting the goals described in paragraph (2)(A).
						(5)Governing body and
				policy council
							(A)Establishment of
				governing bodyEach Head Start agency shall establish a governing
				body in accordance with paragraph (2)(B).
							(B)Composition of
				governing body
								(i)In
				generalThe governing body shall be composed as follows:
									(I)Not less than 1 member of
				the governing body shall have a background in fiscal management.
									(II)Not less than 1 member
				of the governing body shall have a background in early childhood education and
				care.
									(III)Not less than 1 member
				of the governing body shall be a licensed attorney familiar with issues that
				come before the governing body.
									(IV)Additional members shall
				reflect the community to be served, and include parents of children who are
				currently, or were formerly, enrolled in Head Start programs.
									(V)In the case in which the
				governing body is a part of a Head Start agency that is a public agency,
				members of the governing body shall include elected or appointed public
				officials.
									(ii)ConsultantsIn
				the case that persons described in clause (i) are not available to serve as
				members of the governing body, the governing body shall make use of consultants
				in the areas described in clause (i) to work directly with the governing
				body.
								(iii)Conflict of
				interestMembers of the governing body shall—
									(I)not have a conflict of
				interest with the Head Start agency (including any delegate agency); and
									(II)not receive compensation
				for the purposes of serving on the governing body or for providing services to
				the Head Start agency.
									(C)Responsibilities of
				governing body
								(i)In
				generalThe governing body shall be responsible for—
									(I)the selection of delegate
				agencies and such agencies’ service areas;
									(II)establishing procedures
				and criteria for recruitment, selection, and enrollment;
									(III)all funding
				applications and amendments to funding applications for programs under this
				subchapter;
									(IV)establishing procedures
				and guidelines to access and collect the information described in paragraph
				(6);
									(V)review and approval
				of—
										(aa)the annual
				self-assessment, financial audit, and findings from the Federal monitoring
				review, of the Head Start agency (including any delegate agency); and
										(bb)such agency’s progress
				in carrying out the programmatic and fiscal intent of such agency’s grant
				application;
										(VI)developing procedures
				for how members of the policy council of the Head Start agency are selected,
				consistent with subparagraph (E)(ii);
									(VII)financial audits,
				accounting, and reporting;
									(VIII)personnel policies and
				procedures regarding hiring, termination, salary scales (and changes made to
				the scale), and salaries of the Executive Director, Head Start Director, the
				Director of Human Resources, the Chief Fiscal Officer, and any equivalent
				position; and
									(IX)review and approval of
				the community assessment, including any updates to such assessment.
									(ii)Conduct of
				responsibilitiesThe governing body shall ensure the development
				and approval of an internal control structure to facilitate those
				responsibilities in order to—
									(I)safeguard Federal
				funds;
									(II)comply with laws and
				regulations that have an impact on financial statements;
									(III)detect or prevent
				noncompliance with this subchapter; and
									(IV)receive financial audit
				reports and direct and monitor staff implementation of corrective
				actions.
									(iii)CommitteesThe
				governing body shall, to the extent practicable and appropriate,
				establish—
									(I)advisory committees to
				oversee responsibilities related to financial auditing and finances of the Head
				Start agency, as well as compliance with Federal, State, and local laws and
				regulations; and
									(II)at the discretion of the
				governing body, additional advisory committees to study and make
				recommendations on areas related to the improvement of the Head Start
				program.
									(D)Establishment of policy
				councilEach Head Start agency shall establish a policy council
				in accordance with paragraph (3).
							(E)Composition of policy
				council
								(i)In
				generalThe policy council shall consist of—
									(I)parents of children
				currently enrolled in the programs of the Head Start agency (including any
				delegate agency), which shall constitute a majority of the membership of the
				policy council; and
									(II)members at large of the
				community served by the Head Start agency, which may include parents of
				children previously enrolled in the programs of the Head Start agency
				(including any delegate agency).
									(ii)SelectionParents
				serving on the policy council shall be elected by parents of children currently
				enrolled in the programs of the Head Start agency (including any delegate
				agency) and shall represent, proportionately, all program options and settings
				operated by the Head Start agency (including any delegate agency).
								(iii)Conflict of
				interestMembers of the policy council shall—
									(I)not have a conflict of
				interest with the Head Start agency (including any delegate agency); and
									(II)not receive compensation
				for serving on the policy council or for providing services to the Head Start
				agency.
									(F)Responsibilities of
				policy councilThe policy council shall be responsible
				for—
								(i)program planning,
				including—
									(I)program design, including
				long and short term program goals, all funding applications and amendments to
				funding applications, and objectives based on the annual communitywide
				assessment and self-assessment;
									(II)program recruitment,
				selection, and enrollment priorities; and
									(III)budget planning for
				program expenditures consistent with subparagraph (C)(i)(VII), including
				polices for reimbursement and participation in policy council
				activities;
									(ii)program operation
				consistent with subparagraph (C)(i)(VIII), including implementation of
				standards of conduct for program staff, contractors, and volunteers and
				criteria for the employment and dismissal of program staff; and
								(iii)activities to support
				the active involvement of parents in supporting program operations, including
				policies to ensure that the Head Start program is responsive to community and
				parent needs.
								(6)Information
				sharingThe governing body and the policy council shall share
				with each other regular and accurate information for use by both entities about
				program planning, policies, and Head Start agency operations, including—
							(A)monthly financial
				statements (including detailed credit card account expenditures for any
				employee with a Head Start agency credit card or who seeks reimbursement for
				charged expenses);
							(B)monthly program
				information summaries;
							(C)program enrollment
				reports, including attendance reports for children whose care is partially
				subsidized by another public agency;
							(D)monthly reports of meals
				and snacks provided through programs of the Department of Agriculture;
							(E)the financial
				audit;
							(F)the annual
				self-assessment, including any findings related to the annual
				self-assessment;
							(G)the community assessment
				of the Head Start agency’s service area and any applicable updates;
							(H)communication and
				guidance from the Secretary; and
							(I)the program information
				reports.
							(7)Training and technical
				assistanceAppropriate training and technical assistance shall be
				provided to the members of the governing body and the policy council to ensure
				that the members understand the information the members receive and can
				effectively oversee and participate in the programs of the Head Start
				agency.
						(b)CommunitiesFor
				purposes of this subchapter, a community may be a city, county, or multicity or
				multicounty unit within a State, an Indian reservation (including Indians in
				any off-reservation area designated by an appropriate tribal government in
				consultation with the Secretary), or a neighborhood or other area (irrespective
				of boundaries or political subdivisions) that provides a suitable
				organizational base and possesses the commonality of interest needed to operate
				a Head Start program.
					(c)Redesignation
						(1)In
				generalIn administering the provisions of this section, the
				Secretary shall, in consultation with the Governor of the State involved,
				redesignate as a Head Start agency any Head Start agency (including any
				delegate agency) that is high performing, as determined by meeting each of the
				following criteria:
							(A)Is receiving assistance
				under this subchapter.
							(B)Meets or exceeds
				standards described in section 641A(a)(1) (including program and financial
				management requirements).
							(C)Has no unresolved
				deficiencies, including having resolved any deficiencies found during the last
				triennial review under section 641A(c).
							(D)Can demonstrate, through
				agreements such as memoranda of understanding, active collaboration with the
				State or local community in the provision of services for children (such as the
				provision of extended day services, education, professional development and
				training for staff, and other types of cooperative endeavors).
							(E)Completes and submits the
				appropriate reapplication forms as required by the Secretary.
							(2)LimitationA
				Head Start agency with a triennial review under section 641A(c) scheduled not
				later than 18 months after the date of enactment of the Head Start for School
				Readiness Act shall not be subject to the criteria described in paragraph (1)
				for that review in order to be redesignated. The Head Start agency shall be
				subject to the criteria for any subsequent triennial review.
						(d)Designation when no
				entity is redesignatedIf no entity in a community is
				redesignated according to subsection (c), the Secretary shall, after conducting
				an open competition, designate a Head Start agency from among qualified
				applicants in such community.
					(e)EffectivenessIn
				selecting from among qualified applicants for designation as a Head Start
				agency, the Secretary shall consider the effectiveness of each such applicant
				to provide Head Start services, based on—
						(1)any past performance of
				such applicant in providing services comparable to Head Start services,
				including how effectively such applicant provided such comparable
				services;
						(2)the plan of such
				applicant to provide comprehensive health, educational, nutritional, social,
				and other services needed to aid participating children in attaining their full
				potential, and to prepare children to succeed in school;
						(3)the capacity of such
				applicant to serve eligible children with programs that use scientifically
				based research that promote school readiness of children participating in the
				program;
						(4)the plan of such
				applicant to meet standards set forth in section 641A(a)(1), with particular
				attention to the standards set forth in subparagraphs (A) and (B) of such
				section;
						(5)the plan of such
				applicant to coordinate the Head Start program the applicant proposes to carry
				out with other preschool programs, including—
							(A)the Early Reading First
				and Even Start programs under subparts 2 and 3 of part B of title I of the
				Elementary and Secondary Education Act of
				1965 (20 U.S.C. 6371 et seq., 6381 et seq.);
							(B)other preschool program
				under title I of that Act (20 U.S.C. 6301 et seq.);
							(C)programs under section
				619 and part C of the Individuals with Disabilities Education Act (20 U.S.C.
				1419, 1431 et seq.);
							(D)State prekindergarten
				programs;
							(E)child care
				programs;
							(F)the educational programs
				that the children in the Head Start program involved will enter at the age of
				compulsory school attendance; and
							(G)reading readiness
				programs such as those conducted by public and school libraries;
							(6)the plan of such
				applicant to coordinate the Head Start program that the applicant proposes to
				carry out with public and private entities who are willing to commit resources
				to assist the Head Start program in meeting its program needs;
						(7)the plan of such
				applicant to collaborate with a local library, where available, that is
				interested in that collaboration, to—
							(A)develop innovative
				programs to excite children about the world of books, such as programs that
				involve—
								(i)taking children to the
				library for a story hour;
								(ii)promoting the use of
				library cards;
								(iii)developing a lending
				library or using a mobile library van; and
								(iv)providing fresh books in
				the Head Start classroom on a regular basis;
								(B)assist in literacy
				training for Head Start teachers; and
							(C)support parents and other
				caregivers in literacy efforts;
							(8)the plan of such
				applicant—
							(A)to facilitate the
				involvement of parents of participating children in activities (at home and in
				the center involved where practicable) designed to help such parents become
				full partners in the education of their children;
							(B)to afford such parents
				the opportunity to participate in the development and overall conduct of the
				program at the local level, including through providing transportation
				costs;
							(C)to offer (directly or
				through referral to local entities, such as entities carrying out Even Start
				programs under subpart 3 of part B of title I of the
				Elementary and Secondary Education Act of
				1965 (20 U.S.C. 6381 et seq.), public and school libraries, and
				entities carrying out family support programs) to such parents—
								(i)family literacy services;
				and
								(ii)parenting skills
				training;
								(D)to offer to parents of
				participating children substance abuse counseling (either directly or through
				referral to local entities), if needed, including information on the effect of
				drug exposure on infants and fetal alcohol syndrome;
							(E)at the option of such
				applicant, to offer (directly or through referral to local entities) to such
				parents—
								(i)training in basic child
				development (including cognitive development);
								(ii)assistance in developing
				literacy and communication skills;
								(iii)opportunities to share
				experiences with other parents (including parent mentor relationships);
								(iv)regular in-home
				visitation; or
								(v)any other activity
				designed to help such parents become full partners in the education of their
				children;
								(F)to provide, with respect
				to each participating family, a family needs assessment that includes
				consultation with such parents (including foster parents and grandparents,
				where applicable) about the benefits of parent involvement and about the
				activities described in subparagraphs (C), (D), and (E) in which such parents
				may choose to become involved (taking into consideration their specific family
				needs, work schedules, and other responsibilities); and
							(G)to extend outreach to
				fathers, in appropriate cases, in order to strengthen the role of fathers in
				families, in the education of their young children, and in the Head Start
				program, by working directly with fathers and father figures through activities
				such as—
								(i)in appropriate cases,
				including fathers in home visits and providing opportunities for direct
				father-child interactions; and
								(ii)targeting increased male
				participation in the conduct of the program;
								(9)the ability of such
				applicant to carry out the plans described in paragraphs (2), (4), and
				(5);
						(10)other factors related to
				the requirements of this subchapter;
						(11)the plan of such
				applicant to meet the needs of limited English proficient children and their
				families, including procedures to identify such children, plans to provide
				trained personnel, and plans to provide services to assist the children in
				making progress toward the acquisition of the English language;
						(12)the plan of such
				applicant to meet the needs of children with disabilities;
						(13)the plan of such
				applicant who chooses to assist younger siblings of children who will
				participate in the Head Start program, to obtain health services from other
				sources;
						(14)the plan of such
				applicant to collaborate with other entities providing early childhood
				education and care in the community;
						(15)the plan of such
				applicant to meet the needs of homeless children and children in foster care,
				including the transportation needs of such children; and
						(16)the plan of such
				applicant to recruit and retain qualified staff.
						(f)Involvement of Parents
				and Area ResidentsThe Secretary shall continue the practice of
				involving parents and area residents who are affected by programs under this
				subchapter in the selection of qualified applicants for designation as Head
				Start agencies.
					(g)PriorityIn
				selecting from among qualified applicants for designation as a Head Start
				agency, the Secretary shall give priority to applicants that have demonstrated
				capacity in providing effective, comprehensive, and well-coordinated early
				childhood education and care to children and their families.
					(h)Interim
				BasisIf there is not a qualified applicant in a community for
				designation as a Head Start agency, the Secretary shall designate a qualified
				agency to carry out the Head Start program in the community on an interim basis
				until a qualified applicant from the community is so designated.
					(i)Prohibition against
				non-indian head start agency receiving a grant for an indian head start
				program
						(1)In
				generalNotwithstanding any other provision of law except as
				provided in paragraph (2), under no condition may a non-Indian Head Start
				agency receive a grant to carry out an Indian Head Start program.
						(2)ExceptionIn
				a community in which there is no Indian Head Start agency available for
				designation to carry out an Indian Head Start program, a non-Indian Head Start
				agency may receive a grant to carry out an Indian Head Start program but only
				until such time as an Indian Head Start agency in such community becomes
				available and is designated pursuant to this
				section.
						.
		8.Quality standards;
			 monitoring of Head Start agencies and programsSection 641A of the
			 Head Start Act (42 U.S.C. 9836a) is
			 amended—
			(1)in subsection (a)—
				(A)in paragraph (1)(A), by
			 striking 642(d) and inserting 642(c);
				(B)in paragraph
			 (1)(B)—
					(i)in clause (i), by
			 striking education performance standards and inserting
			 educational performance standards; and
					(ii)by striking clause (ii)
			 and inserting the following:
						
							(ii)additional educational
				standards based on the recommendations of the National Academy of Sciences
				panel described in section 649(h) and other experts in the field, to ensure
				that the curriculum involved addresses, and that the children participating in
				the program show appropriate progress toward developing and applying, the
				recommended educational outcomes, after the panel considers the appropriateness
				of additional educational standards relating to—
								(I)language skills related
				to listening, understanding, speaking, and communicating;
								(II)pre-literacy knowledge
				and skills;
								(III)premathematics
				knowledge and skills;
								(IV)scientific
				abilities;
								(V)general cognitive
				abilities related to academic achievement and child development;
								(VI)social and emotional
				development related to early learning and school success;
								(VII)physical development;
				and
								(VIII)in the case of limited
				English proficient children, progress toward acquisition of the English
				language (which may include progress made with linguistically appropriate
				instructional services) while making meaningful progress in attaining the
				knowledge, skills, abilities, and development described in subclauses (I)
				through
				(VII);
								;
					(C)in paragraph (1)(D), by
			 striking “projects; and” and inserting “projects, including regulations that
			 require that the facilities used by Head Start agencies (including Early Head
			 Start agencies and including any delegate agencies) for regularly scheduled
			 center-based and combination program option classroom activities—
					
						(i)shall be in compliance
				with State and local requirements concerning licensing for such facilities;
				and
						(ii)shall be accessible by
				State and local authorities for purposes of monitoring and ensuring compliance;
				and
						;
				(D)in paragraph (2)—
					(i)in subparagraph
			 (B)—
						(I)in clause (i), by
			 striking the date of enactment of this section and inserting
			 the date of enactment of the Head Start for School Readiness
			 Act;
						(II)in clause (ii), by
			 striking the date of enactment of this Act and inserting
			 the date of enactment of the Head Start for School Readiness
			 Act;
						(III)in clause (iii)—
							(aa)by striking early
			 childhood education and development and inserting early
			 childhood education and care; and
							(bb)by inserting
			 homeless children, children in foster care, after
			 children with disabilities,;
							(IV)in clause (vi), by
			 striking including the language and all that follows and
			 inserting including changes in the language background and family
			 structure of such children, and changes in the population and number of such
			 children who are in foster care or are homeless children;;
						(V)by striking clause (vii)
			 and inserting the following:
							
								(vii)the unique challenges
				faced by individual programs, including those programs that are seasonal or
				short term and those programs that serve rural
				populations;
								;
						(ii)in subparagraph (C)(ii),
			 by striking the date of enactment of the Coats Human Services
			 Reauthorization Act of 1998. and inserting the date of enactment
			 of the Head Start for School Readiness Act; and; and
					(iii)by adding at the end
			 the following:
						
							(D)consult with Indian
				tribes, American Indian and Alaska Native experts in early childhood education
				and care, linguists, and the National Indian Head Start Directors Association
				on the review and promulgation of program standards and measures (including
				standards and measures for language acquisition and school
				readiness).
							;
					(E)by adding at the end the
			 following:
					
						(4)Evaluations and
				corrective actions for delegate agencies
							(A)Procedures
								(i)In
				generalSubject to clause (ii), the Head Start agency shall
				establish procedures relating to its delegate agencies, including—
									(I)procedures for evaluating
				delegate agencies;
									(II)procedures for defunding
				delegate agencies; and
									(III)procedures for
				appealing a defunding decision relating to a delegate agency.
									(ii)TerminationThe
				Head Start agency may not terminate a delegate agency’s contract or reduce a
				delegate agency’s service area without showing cause or demonstrating the
				cost-effectiveness of such a decision.
								(B)EvaluationsEach
				Head Start agency—
								(i)shall evaluate its
				delegate agencies using the procedures established pursuant to this section,
				including subparagraph (A); and
								(ii)shall inform the
				delegate agencies of the deficiencies identified through the evaluation that
				shall be corrected.
								(C)Remedies to ensure
				corrective actionsIn the event that the Head Start agency
				identifies a deficiency for a delegate agency through the evaluation, the Head
				Start agency shall take action, which may include—
								(i)initiating procedures to
				terminate the designation of the agency unless the agency corrects the
				deficiency;
								(ii)conducting monthly
				monitoring visits to such delegate agency until all deficiencies are corrected
				or the Head Start agency decides to defund such delegate agency; and
								(iii)releasing funds to such
				delegate agency—
									(I)only as reimbursements,
				until all deficiencies are corrected or the Head Start agency decides to defund
				such delegate agency; and
									(II)only if there is
				continuity of services for children and families.
									(D)Rule of
				constructionNothing in this paragraph shall be construed to
				impact or obviate the responsibilities of the Secretary with respect to Head
				Start agencies (including any delegate agencies) receiving funding under this
				subchapter.
							;
				(2)in subsection (b)—
				(A)in paragraph (2)—
					(i)by striking the paragraph
			 heading and inserting the following:
						
							(2)Characteristics and use
				of
				measures
							;
					(ii)in subparagraph (B), by
			 striking , not later than July 1, 1999; and and inserting a
			 semicolon;
					(iii)in subparagraph (C), by
			 striking the period and inserting a semicolon;
					(iv)by striking the flush
			 matter following subparagraph (C); and
					(v)by adding at the end the
			 following:
						
							(D)measure characteristics
				that are strongly predictive (as determined on a scientific basis) of a child’s
				school readiness and later performance in school;
							(E)be appropriate for the
				population served; and
							(F)be reviewed not less than
				every 4 years, based on advances in the science of early childhood
				development.
							The
				performance measures shall be issued by regulation and shall include the
				performance standards and additional educational standards described in
				subparagraphs (A) and (B) of subsection
				(a)(1).;
				and
					(B)in paragraph (3)—
					(i)in subparagraph (A), by
			 striking ; and and inserting a semicolon;
					(ii)in subparagraph (B), by
			 striking the period and inserting ; and; and
					(iii)by adding at the end
			 the following:
						
							(C)to enable Head Start
				agencies to individualize programs of instruction to better meet the needs of
				the child
				involved.
							;
					(3)in subsection (c)—
				(A)in paragraph (1)—
					(i)by striking subparagraph
			 (C) and inserting the following:
						
							(C)Unannounced site
				inspections for health and safety reasons, as
				appropriate.
							;
					(ii)by redesignating
			 subparagraph (D) as subparagraph (E); and
					(iii)by inserting after
			 subparagraph (C) the following:
						
							(D)Followup reviews,
				including—
								(i)prompt return visits as
				necessary for failure to meet 1 or more of the performance measures developed
				by the Secretary under subsection (b);
								(ii)a review of agencies and
				programs with citations that include findings of deficiencies not later than 6
				months after the date of such citation; and
								(iii)followup reviews that
				incorporate a monitoring visit without prior notice of the visit to the agency
				or program involved or with such limited prior notice as is necessary to ensure
				the participation of parents and key staff
				members.
								;
				and
					(B)by striking paragraph (2)
			 and inserting the following:
					
						(2)Conduct of
				reviews
							(A)In
				generalThe Secretary shall ensure that reviews described in
				paragraph (1)—
								(i)are performed, to the
				maximum extent practicable, by employees of the Department of Health and Human
				Services who are knowledgeable about Head Start programs;
								(ii)are conducted by review
				teams that shall include individuals who are knowledgeable about Head Start
				programs and other early childhood education and care and, to the maximum
				extent practicable, the diverse (including linguistic and cultural) needs of
				eligible children (including children with disabilities, homeless children, and
				children in foster care) and limited English proficient children and their
				families, and personnel management, financial accountability, and systems
				development and monitoring;
								(iii)include as part of the
				reviews of the programs, a review and assessment of program effectiveness,
				including strengths and weaknesses, as measured in accordance with the
				results-based performance measures developed by the Secretary pursuant to
				subsection (b) and with the standards established pursuant to subparagraphs (A)
				and (B) of subsection (a)(1);
								(iv)seek information from
				the communities and States where Head Start programs exist about innovative or
				effective collaborative efforts, barriers to collaboration, and the efforts of
				the Head Start agencies to collaborate with the entities providing early
				childhood education and care in the community;
								(v)include as part of the
				reviews of the programs, a review and assessment of whether the programs are in
				conformity with the income eligibility requirements under section 645 and
				regulations promulgated under such section;
								(vi)include as part of the
				reviews of the programs, a review and assessment of whether programs have
				adequately addressed population and community needs (including needs of
				populations of limited English proficient children and children of migrant or
				seasonal farmworkers);
								(vii)include as part of the
				reviews of the programs, a review and assessment of whether programs have
				adequately addressed the needs of children with disabilities;
								(viii)include as part of the
				reviews of the programs, data from the results of periodic child assessments,
				and a review and assessment of child outcomes and performance as they relate to
				agency-determined school readiness goals described in section 641(a)(2)(A);
				and
								(ix)in the case of Early
				Head Start agencies and programs, are conducted by a review team that includes
				individuals who are knowledgeable about the development of infants and
				toddlers.
								(B)Training; quality and
				consistencyThe Secretary, from funds available under section
				640(a)(2)(D), shall provide periodic training for supervisors and members of
				review teams in such topics as program management and financial audit
				performance. The Secretary shall ensure the quality and consistency across and
				within regions of reviews and non-compliance and deficiency determinations by
				conducting periodic interrater reliability
				checks.
							;
				(4)in subsection
			 (d)(1)—
				(A)in the matter preceding
			 subparagraph (A), by inserting or fails to address the communitywide
			 strategic plan and needs assessment identified in section 640(g)(2)(C),
			 after subsection (b),; and
				(B)in subparagraph (A), by
			 inserting and identify the assistance to be provided consistent with
			 paragraph (3) after corrected;
				(5)in subsection (e), by
			 striking the last sentence and inserting The information contained in
			 such report shall be made available to parents with children receiving
			 assistance under this subchapter in an understandable and uniform format, and
			 to the extent practicable, in a language that the parents can understand. Such
			 information shall be made widely available through public means such as
			 distribution through public agencies, and, at a minimum, by posting such
			 information on the Internet immediately upon publication.; and
			(6)by adding at the end the
			 following:
				
					(f)Self-Assessments
						(1)In
				generalNot less frequently than once each program year, with the
				consultation and participation of policy councils, and, as applicable, policy
				committees, and, as appropriate, other community members, each agency receiving
				funds under this subchapter shall conduct a comprehensive self-assessment of
				the agency's effectiveness and progress in meeting program goals and objectives
				and in implementing and complying with standards described in subsection
				(a)(1).
						(2)Report and improvement
				plans
							(A)ReportAn
				agency conducting a self-assessment shall report the findings of the
				self-assessment to the relevant policy council, policy committee, governing
				body, and regional office of the Administration for Children and Families of
				the Department of Health and Human Services. Each self-assessment shall
				identify areas of strength and weakness.
							(B)Improvement
				planThe agency shall develop an improvement plan approved by the
				governing body of the agency to strengthen any areas identified in the
				self-assessment as weaknesses or in need of improvement. The agency shall
				report the areas to the appropriate regional office of the Administration for
				Children and Families.
							(3)Ongoing
				monitoringEach Head Start agency (including each Early Head
				Start agency and including any delegate agency) shall establish and implement
				procedures for the ongoing monitoring of their Head Start (including Early Head
				Start) programs, to ensure that the operations of the programs work toward
				meeting program goals and objectives and Head Start performance
				standards.
						(4)Training and technical
				assistanceFunds may be made available, through section 648(d),
				for training and technical assistance to assist agencies in conducting
				self-assessments.
						(g)Reduction of Grants and
				Redistribution of Funds in Cases of Under-Enrollment
						(1)DefinitionsIn
				this subsection:
							(A)Actual
				enrollmentThe term actual enrollment means, with
				respect to the program of a Head Start agency, the actual number of children
				enrolled in such program and reported by the agency (as required in paragraph
				(2)) in a given month.
							(B)Base
				grantThe term base grant means, with respect to a
				Head Start agency for a fiscal year, that portion of the grant derived—
								(i)from amounts reserved for
				use in accordance with section 640(a)(2)(A), for a Head Start agency
				administering an Indian Head Start program or migrant or seasonal Head Start
				program;
								(ii)from amounts reserved
				for payments under section 640(a)(2)(B); or
								(iii)from amounts available
				under section 640(a)(2)(D) or allotted among States under section
				640(a)(4).
								(C)Funded
				enrollmentThe term funded enrollment means, with
				respect to the program of a Head Start agency in a fiscal year, the number of
				children that the agency is funded to serve through a grant for the program
				during such fiscal year, as indicated in the grant award.
							(2)Enrollment reporting
				requirement for current fiscal yearEach entity carrying out a
				Head Start program shall report on a monthly basis to the Secretary and the
				relevant Head Start agency—
							(A)the actual enrollment in
				such program; and
							(B)if such actual enrollment
				is less than the funded enrollment, any apparent reason for such enrollment
				shortfall.
							(3)Secretarial review and
				planThe Secretary shall—
							(A)on a semiannual basis,
				determine which Head Start agencies are operating with an actual enrollment
				that is less than the funded enrollment based on not less than 4 consecutive
				months of data;
							(B)for each such Head Start
				agency operating a program with an actual enrollment that is less than 95
				percent of its funded enrollment, as determined under subparagraph (A),
				develop, in collaboration with such agency, a plan and timetable for reducing
				or eliminating under-enrollment taking into consideration—
								(i)the quality and extent of
				the outreach, recruitment, and communitywide needs assessment conducted by such
				agency;
								(ii)changing demographics,
				mobility of populations, and the identification of new underserved low-income
				populations;
								(iii)facilities-related
				issues that may impact enrollment;
								(iv)the ability to provide
				full-day programs, where needed, through funds made available under this
				subchapter or through collaboration with entities carrying out other preschool
				or child care programs, or programs with other funding sources (where
				available);
								(v)the availability and use
				by families of other preschool and child care options (including parental care)
				in the community served; and
								(vi)agency management
				procedures that may impact enrollment; and
								(C)provide timely and
				ongoing technical assistance to each agency described in subparagraph (B) for
				the purpose of implementing the plan described in such subparagraph.
							(4)ImplementationUpon
				receipt of the technical assistance described in paragraph (3)(C), a Head Start
				agency shall immediately implement the plan described in paragraph
				(3)(B).
						(5)Secretarial action for
				continued under-enrollmentIf, 1 year after the date of
				implementation of the plan described in paragraph (3)(B), the Head Start agency
				continues to operate a program at less than funded enrollment, the Secretary
				shall, where determined appropriate, continue to provide technical assistance
				to such agency.
						(6)Secretarial review and
				adjustment for chronic under-enrollment
							(A)In
				generalIf, after receiving technical assistance and developing
				and implementing a plan to the extent described in paragraphs (3), (4), and (5)
				for 9 months, a Head Start agency is still operating a program with an actual
				enrollment that is less than 95 percent of its funded enrollment, the Secretary
				may—
								(i)designate such agency as
				chronically under-enrolled; and
								(ii)recapture, withhold, or
				reduce the base grant for the program by a percentage equal to the percentage
				difference between funded enrollment and actual enrollment for the program for
				the most recent year in which the agency is determined to be under-enrolled
				under paragraph (3)(A).
								(B)Waiver or limitation of
				reductionsIf the Secretary, after the implementation of the plan
				described in paragraph (3)(B), finds that—
								(i)the causes of the
				enrollment shortfall, or a portion of the shortfall, are beyond the agency’s
				control (such as serving significant numbers of children of migrant or seasonal
				farmworkers, homeless children, children in foster care, or other highly mobile
				children);
								(ii)the shortfall can
				reasonably be expected to be temporary; or
								(iii)the number of slots
				allotted to the agency is small enough that under-enrollment does not
				constitute a significant shortfall, the Secretary may, as appropriate, waive or
				reduce the percentage recapturing, withholding, or reduction otherwise required
				by subparagraph (A).
								(C)Procedural
				requirements; effective dateThe actions taken by the Secretary
				under this paragraph with respect to a Head Start agency shall take effect 1
				day after the date on which—
								(i)the time allowed for
				appeal under section 646(a) expires without an appeal by the agency; or
								(ii)the action is upheld in
				an administrative hearing under section 646.
								(7)Redistribution of
				funds
							(A)In
				generalThe Secretary shall use amounts recovered from a Head
				Start agency through recapturing, withholding, or reduction under paragraph (6)
				in a fiscal year—
								(i)in the case of a Head
				Start agency administering an Indian Head Start program or a migrant or
				seasonal Head Start program, whose base grant is derived from amounts specified
				in paragraph (1)(B)(i), to redirect funds to 1 or more agencies that—
									(I)are administering Head
				Start programs serving the same special population; and
									(II)demonstrate that the
				agencies will use such redirected funds to increase enrollment in their Head
				Start programs in such fiscal year; or
									(ii)in the case of a Head
				Start agency in a State, whose base grant is derived from amounts specified in
				clause (ii) or (iii) of paragraph (1)(B), to redirect funds to 1 or more
				agencies that—
									(I)are administering Head
				Start programs in the same State; and
									(II)make the demonstration
				described in clause (i)(II).
									(B)Special
				ruleIf there is no agency located in a State that meets the
				requirements of subclauses (I) and (II) of subparagraph (A)(ii), in the case of
				a Head Start agency described in subparagraph (A)(ii), the Secretary shall use
				amounts described in subparagraph (A) to redirect funds to Head Start agencies
				located in other States that make the demonstration described in subparagraph
				(A)(i)(II).
							(C)Adjustment to funded
				enrollmentThe Secretary shall adjust as necessary the
				requirements relating to funded enrollment indicated in the grant agreement of
				a Head Start agency receiving redistributed amounts under this
				paragraph.
							(h)Contract With Nonprofit
				Intermediary OrganizationFrom funds reserved under clause (i) or
				(ii) of section 640(a)(2)(C) or from whatever other resources the Secretary
				determines appropriate, in carrying out the provisions of this section, the
				Secretary or a Head Start agency may contract with a nonprofit intermediary
				organization that—
						(1)provides evaluations and
				technical assistance to improve overall performance management; and
						(2)has an exclusive focus of
				improving the performance management and the use of technology in assessing
				performance and meeting Head Start regulations and can provide on-site,
				hands-on guidance with the implementation of Head Start
				programs.
						.
			9.Centers of Excellence in
			 Early ChildhoodThe
			 Head Start Act is amended by inserting
			 after section 641A (42 U.S.C. 9836a) the following:
			
				641B.Centers of Excellence
				in Early Childhood
					(a)DefinitionIn
				this section, the term center of excellence means a Center of
				Excellence in Early Childhood designated under subsection (b).
					(b)Designation and Bonus
				GrantsThe Secretary shall, subject to the availability of funds
				under this subchapter, including under subsection (f), establish a program
				under which the Secretary shall—
						(1)designate not more than
				200 exemplary Head Start agencies (including Early Head Start agencies, Indian
				Head Start agencies, and migrant and seasonal Head Start agencies) as Centers
				of Excellence in Early Childhood; and
						(2)make bonus grants to the
				centers of excellence to carry out the activities described in subsection
				(d).
						(c)Application and
				Designation
						(1)Application
							(A)Nomination and
				submission
								(i)In
				generalTo be eligible to receive a designation as a center of
				excellence under subsection (b), except as provided in clause (ii), a Head
				Start agency in a State shall be nominated by the Governor of the State and
				shall submit an application to the Secretary at such time, in such manner, and
				containing such information as the Secretary may require.
								(ii)Indian and migrant and
				seasonal head start programsIn the case of an Indian Head Start
				agency or a migrant or seasonal Head Start agency, to be eligible to receive a
				designation as a center of excellence under subsection (b), such an agency
				shall be nominated by the head of the appropriate regional office of the
				Department of Health and Human Services and shall submit an application to the
				Secretary in accordance with clause (i).
								(B)ContentsAt
				a minimum, the application shall include—
								(i)evidence that the Head
				Start program carried out by the agency has significantly improved the school
				readiness of, and enhanced academic outcomes for, children who have
				participated in the program;
								(ii)evidence that the
				program meets or exceeds standards and performance measures described in
				subsections (a) and (b) of section 641A, as evidenced by successful completion
				of programmatic and monitoring reviews, and has no findings of deficiencies
				with respect to the standards and measures;
								(iii)evidence that the
				program is making progress toward meeting the requirements described in section
				648A;
								(iv)evidence demonstrating
				the existence of a collaborative partnership among the Head Start agency, the
				State (or a State agency), and other providers of early childhood education and
				care in the local community involved;
								(v)a nomination letter from
				the Governor, or appropriate regional office, demonstrating the agency’s
				ability to provide the coordination, transition, and training services of the
				program to be carried out under the bonus grant involved, including
				coordination of activities with State and local agencies that provide early
				childhood education and care to children and families in the community served
				by the agency;
								(vi)information
				demonstrating the existence of a local council for excellence in early
				childhood, which shall include representatives of all the institutions,
				agencies, and groups involved in the work of the center for, and the local
				provision of services to, eligible children and other at-risk children, and
				their families; and
								(vii)a description of how
				the Center, in order to expand accessibility and continuity of quality early
				childhood education and care, will coordinate activities assisted under this
				section with—
									(I)programs carried out
				under the Child Care and Development Block
				Grant Act of 1990 (42 U.S.C. 9858 et seq.);
									(II)other programs carried
				out under this subchapter, including the Early Head Start programs carried out
				under section 645A;
									(III)(aa)Early Reading First
				and Even Start programs carried out under subparts 2 and 3 of part B of title I
				of the Elementary and Secondary Education Act of
				1965 (20 U.S.C. 6371 et seq., 6381 et seq.);
										(bb)other preschool programs
				carried out under title I of that Act (20 U.S.C. 6301 et seq.); and
										(cc)the Ready-to-Learn
				Television program carried out under subpart 3 of part D of title II of that
				Act (20 U.S.C. 6775 et seq.);
										(IV)programs carried out
				under section 619 and part C of the Individuals with Disabilities Education Act
				(20 U.S.C. 1419, 1431 et seq.);
									(V)State prekindergarten
				programs; and
									(VI)other programs of early
				childhood education and care.
									(2)SelectionIn
				selecting agencies to designate as centers of excellence under subsection (b),
				the Secretary shall designate not less than 1 from each of the 50 States, the
				District of Columbia, an Indian Head Start program, a migrant or seasonal Head
				Start program, and the Commonwealth of Puerto Rico.
						(3)PriorityIn
				making bonus grant determinations under this section, the Secretary shall give
				priority to programs that, through their applications, demonstrate that they
				are of exceptional quality and would serve as exemplary models for programs in
				the same geographic region. The Secretary may also consider the populations
				served by the applicants, such as programs that serve large proportions of
				limited English proficient or other underserved populations, and may make bonus
				grants to programs that do an exceptional job meeting the needs of children in
				such populations.
						(4)Term of
				designation
							(A)In
				generalSubject to subparagraph (B), the Secretary shall
				designate a Head Start agency as a center of excellence for a 5-year term.
				During the period of that designation, subject to the availability of
				appropriations, the agency shall be eligible to receive a bonus grant under
				subsection (b).
							(B)RevocationThe
				Secretary may revoke an agency’s designation under subsection (b) if the
				Secretary determines that the agency is not demonstrating adequate performance
				or has had findings of deficiencies described in paragraph (1)(B)(ii).
							(5)Amount of bonus
				grantThe Secretary shall base the amount of funding provided
				through a bonus grant made under subsection (b) to a center of excellence on
				the number of children eligible for Head Start services in the community
				involved. The Secretary shall, subject to the availability of funding, make
				such a bonus grant in an amount of not less than $200,000 per year.
						(d)Use of Funds
						(1)ActivitiesA
				center of excellence that receives a bonus grant under subsection (b)—
							(A)shall use the funds made
				available through the bonus grant to model and disseminate, to other Head Start
				centers in the State involved, best practices for achieving early academic
				success, including—
								(i)best practices for
				achieving school readiness and developing pre-literacy and premathematics
				skills for at-risk children and achieving the acquisition of the English
				language for limited English proficient children; and
								(ii)best practices for
				providing seamless service delivery for eligible children and their
				families;
								(B)may use the funds made
				available through the bonus grant—
								(i)to provide Head Start
				services to additional eligible children;
								(ii)to better meet the needs
				of working families in the community served by the center by serving more
				children in existing Early Head Start programs (existing as of the date the
				center is designated under this section) or in full-working-day, full calendar
				year Head Start programs;
								(iii)to further coordinate
				early childhood education and care and social services available in the
				community served by the center for at-risk children (birth through age 8),
				their families, and pregnant women;
								(iv)to provide training and
				cross training for Head Start teachers and staff, child care providers, public
				and private preschool and elementary school teachers, and other providers of
				early childhood education and care, and training and cross training to develop
				agency leaders;
								(v)to provide effective
				transitions between Head Start programs and elementary school, to facilitate
				ongoing communication between Head Start and elementary school teachers
				concerning children receiving Head Start services, and to provide training and
				technical assistance to providers who are public elementary school teachers and
				other staff of local educational agencies, child care providers, family service
				providers, and other providers of early childhood education and care, to help
				the providers described in this clause increase their ability to work with
				low-income, at-risk children and their families;
								(vi)to develop or maintain
				partnerships with institutions of higher education and nonprofit organizations,
				including community-based organizations, that recruit, train, place, and
				support college students to serve as mentors and reading partners to preschool
				children in Head Start programs; and
								(vii)to carry out other
				activities determined by the center to improve the overall quality of the Head
				Start program carried out by the agency and the program carried out under the
				bonus grant involved.
								(2)Involvement of other
				head start agencies and providersA center that receives a bonus
				grant under subsection (b), in carrying out activities under this subsection,
				shall work with the center’s delegate agencies and several additional Head
				Start agencies (especially agencies that are low-performing on the standards or
				performance measures described in subsection (a) or (b) of section 641A), and
				other providers of early childhood education and care in the community
				involved, to encourage the agencies and providers described in this paragraph
				to carry out model programs.
						(e)Research and
				Reports
						(1)ResearchThe
				Secretary shall, subject to the availability of funds to carry out this
				subsection, award a grant or contract to an independent organization to conduct
				research on the ability of the centers of excellence to improve the school
				readiness of children receiving Head Start services, and to positively impact
				school results in the earliest grades. The organization shall also conduct
				research to measure the success of the centers of excellence at encouraging the
				center’s delegate agencies, additional Head Start agencies, and other providers
				of early childhood education and care in the communities involved to meet
				measurable improvement goals, particularly in the area of school
				readiness.
						(2)ReportNot
				later than 48 months after the date of enactment of the Head Start for School
				Readiness Act, the organization shall prepare and submit to the Secretary and
				Congress a report containing the results of the research described in paragraph
				(1).
						(f)Authorization of
				AppropriationsThere are authorized to be appropriated for each
				of fiscal years 2008 through 2012—
						(1)$90,000,000 to make bonus
				grants to centers of excellence under subsection (b) to carry out activities
				described in subsection (d);
						(2)$500,000 to pay for the
				administrative costs of the Secretary in carrying out this section; and
						(3)$2,000,000 for research
				activities described in subsection
				(e).
						.
		10.Powers and functions of
			 Head Start agenciesSection
			 642 of the Head Start Act (42 U.S.C.
			 9837) is amended—
			(1)by striking all that precedes In
			 order the first place it appears and inserting the following:
				
					642.Powers and functions
				of Head Start agencies
						(a)In
				general
						; and
				
			(2)by striking subsections
			 (b) through (e) and inserting the following:
				
					(b)Additional
				RequirementsIn order to be designated as a Head Start agency
				under this subchapter, a Head Start agency shall also—
						(1)establish a program with
				all standards set forth in section 641A(a)(1), with particular attention to the
				standards set forth in subparagraphs (A) and (B) of such section;
						(2)demonstrate the capacity
				to serve eligible children with scientifically based curricula and other
				interventions and support services that help promote the school readiness of
				children participating in the program;
						(3)establish effective
				procedures and provide for the regular assessment of Head Start children,
				including observational and direct formal assessment, where appropriate;
						(4)establish effective
				procedures, for determining the needs of children, that include high quality
				research based developmental screening tools that have been demonstrated to be
				valid, reliable, and accurate for children from a range of backgrounds;
						(5)require each delegate
				agency to create a policy committee, which shall—
							(A)be comprised of members
				of the community to be served, including parents of children who are currently
				enrolled in the Head Start programs of the Head Start agency; and
							(B)serve in an advisory
				capacity to the delegate agency, to make decisions and recommendations
				regarding program planning and operation and parental involvement.
							(6)seek the involvement of
				parents, area residents, and local business in the design and implementation of
				the program;
						(7)provide for the regular
				participation of parents and area residents in the implementation of the
				program;
						(8)provide technical and
				other support needed to enable such parents and area residents to secure, on
				their own behalf, available assistance from public and private sources;
						(9)establish effective
				procedures to carry out subparagraphs (A) and (B) of section 641(f)(8);
						(10)conduct outreach to
				schools in which Head Start children will enroll, local educational agencies,
				the local business community, community-based organizations, faith-based
				organizations, museums, and libraries to generate support and leverage the
				resources of the entire local community in order to improve school
				readiness;
						(11)establish effective
				procedures to carry out section 641(f)(8)(C);
						(12)establish effective
				procedures to carry out section 641(f)(8)(D);
						(13)establish effective
				procedures to carry out section 641(f)(8)(E);
						(14)establish effective
				procedures to carry out section 641(f)(8)(F);
						(15)consider providing
				services to assist younger siblings of children participating in its Head Start
				program, to obtain health services from other sources;
						(16)perform community
				outreach to encourage individuals previously unaffiliated with Head Start
				programs to participate in its Head Start program as volunteers;
						(17)(A)inform custodial
				parents in single-parent families that participate in programs, activities, or
				services carried out or provided under this subchapter about the availability
				of child support services for purposes of establishing paternity and acquiring
				child support; and
							(B)refer eligible parents to
				the child support offices of State and local governments;
							(18)provide parents of
				limited English proficient children outreach and information in an
				understandable and uniform format and, to the extent practicable, in a language
				that the parents can understand; and
						(19)at the option of such
				agency, partner with an institution of higher education and a nonprofit
				organization to provide college students with the opportunity to serve as
				mentors or reading partners to Head Start participants.
						(c)Transition Activities
				to Facilitate Continued Progress
						(1)In
				generalEach Head Start agency shall collaborate with the
				entities listed in this subsection, to the maximum extent possible, to ensure
				the successful transition of Head Start children to school, so that such
				children are able to build upon the developmental and educational gains
				achieved in Head Start programs in further schooling.
						(2)Coordination
							(A)Local educational
				agencyIn communities where both public prekindergarten programs
				and Head Start programs operate, a Head Start agency shall collaborate and
				coordinate activities with the local educational agency or other public agency
				responsible for the operation of the prekindergarten program and providers of
				prekindergarten, including outreach activities to identify eligible
				children.
							(B)Elementary
				schoolsHead Start staff shall, with the permission of the
				parents of children enrolled in Head Start programs, regularly communicate with
				the elementary schools such children will be attending to—
								(i)share information about
				such children;
								(ii)collaborate with the
				teachers in such elementary schools regarding teaching strategies and options;
				and
								(iii)ensure a smooth
				transition to elementary school for such children.
								(C)Other
				programsThe head of each Head Start agency shall coordinate
				activities and collaborate with the State agency responsible for administering
				the State program carried out under the Child Care and Development Block Grant Act of
				1990 (42 U.S.C. 9858 et seq.), other entities providing early
				childhood education and care, and the agencies responsible for administering
				section 106 of the Child Abuse Prevention and
				Treatment Act (42 U.S.C. 5106a), parts B and E of title IV of the
				Social Security Act (42 U.S.C. 621 et
				seq. and 670 et seq.), programs under subtitle B of title VII of the
				McKinney-Vento Homeless Assistance Act (42 U.S.C. 11431 et seq.), Even Start
				programs under subpart 3 of part B of title I of the
				Elementary and Secondary Education Act of
				1965 (20 U.S.C. 6381 et seq.), and programs under section 619 and
				part C of the Individuals with Disabilities Education Act (20 U.S.C. 1419, 1431
				et seq.), serving the children and families served by the Head Start
				agency.
							(3)CollaborationA
				Head Start agency shall take steps to coordinate activities with the local
				educational agency serving the community involved and with schools in which
				children participating in a Head Start program operated by such agency will
				enroll following such program, including—
							(A)collaborating on the
				shared use of transportation and facilities, in appropriate cases;
							(B)collaborating to reduce
				the duplication of services while increasing the program participation of
				underserved populations of eligible children; and
							(C)exchanging information on
				the provision of noneducational services to such children.
							(4)Parental
				involvementIn order to promote the continued involvement of the
				parents of children that participate in Head Start programs in the education of
				their children, the Head Start agency shall—
							(A)provide training to the
				parents—
								(i)to inform the parents
				about their rights and responsibilities concerning the education of their
				children; and
								(ii)to enable the parents,
				upon the transition of their children to school—
									(I)to understand and work
				with schools in order to communicate with teachers and other school
				personnel;
									(II)to support the
				schoolwork of their children; and
									(III)to participate as
				appropriate in decisions relating to the education of their children;
				and
									(B)take other actions, as
				appropriate and feasible, to support the active involvement of the parents with
				schools, school personnel, and school-related organizations.
							(d)Assessment or
				evaluationEach Head Start agency shall adopt, in consultation
				with experts in child development and with classroom teachers, an assessment or
				evaluation to measure whether classroom teachers have mastered the functions
				described in section 648A(a)(1) and have attained a level of literacy
				appropriate to implement Head Start curricula.
					(e)Funded Enrollment;
				Waiting ListEach Head Start agency shall enroll 100 percent of
				its funded enrollment and maintain an active waiting list at all times with
				ongoing outreach to the community and activities to identify underserved
				populations.
					(f)Technical Assistance
				and Training PlanIn order to receive funds under this
				subchapter, a Head Start agency shall develop an annual technical assistance
				and training plan. Such plan shall be based on the agency’s self-assessment,
				the communitywide needs assessment, and the needs of parents to be served by
				such
				agency.
					.
			11.Head Start
			 transitionSection 642A of the
			 Head Start Act (42 U.S.C. 9837a) is
			 amended to read as follows:
			
				642A.Head Start transition
				and alignment with k–12 education
					(a)In
				generalEach Head Start
				agency shall take steps to coordinate activities with the local educational
				agency serving the community involved and with schools in which children
				participating in a Head Start program operated by such agency will enroll
				following such program, which may include—
						(1)developing and
				implementing a systematic procedure for transferring, with parental consent,
				Head Start program records for each participating child to the school in which
				such child will enroll;
						(2)establishing ongoing
				channels of communication between Head Start staff and their counterparts in
				the schools (including teachers, social workers, health staff, and local
				educational agency liaisons designated under section 722(g)(1)(J)(ii) of the
				McKinney-Vento Homeless Assistance Act (42 U.S.C. 11432(g)(1)(J)(ii))) to
				facilitate coordination of programs;
						(3)establishing
				comprehensive transition policies and procedures that support children
				transitioning to school, including by engaging the local education agency in
				the establishment of such policies;
						(4)developing a continuity
				of developmentally appropriate curricular objectives and practices between the
				Head Start agency and local educational agency, that reflect shared
				expectations for children’s learning and development for the transition to
				school;
						(5)conducting outreach to
				parents, elementary school (such as kindergarten) teachers, and Head Start
				teachers to discuss the educational, developmental, and other needs of
				individual children;
						(6)organizing and
				participating in joint training, including transition-related training of
				school staff and Head Start staff;
						(7)developing and
				implementing a family outreach and support program, in cooperation with
				entities carrying out parental involvement efforts under title I of the
				Elementary and Secondary Education Act of
				1965 (20 U.S.C. 6301 et seq.), and family outreach and support
				efforts under subtitle B of title VII of the McKinney-Vento Homeless Assistance
				Act (42 U.S.C. 11431 et seq.), taking into consideration the language needs of
				parents of limited English proficient children;
						(8)assisting families,
				administrators, and teachers in enhancing educational and developmental
				continuity and continuity of parental involvement in activities between Head
				Start services and elementary school classes;
						(9)linking the services
				provided in such Head Start program with the education services, including
				services relating to language, literacy, and numeracy, provided by such local
				educational agency;
						(10)helping parents
				understand the importance of parental involvement in a child’s academic success
				while teaching the parents strategies for maintaining parental involvement as
				their child moves from the Head Start program to elementary school;
						(11)helping parents
				understand the instructional and other services provided by the school in which
				their child will enroll after participation in the Head Start program;
				and
						(12)coordinating activities
				and collaborating to ensure that curricula used in the Head Start program are
				aligned with State early learning standards, as appropriate, and the Head Start
				Child Outcomes Framework with regard to cognitive development (including
				language, pre-literacy, and premathematics competencies), and social,
				emotional, and physical competencies that children entering kindergarten are
				expected to demonstrate.
						(b)ConstructionIn
				this section, a reference to a Head Start agency, or its program, services,
				facility, or personnel, shall not be construed to be a reference to an Early
				Head Start agency, or its program, services, facility, or
				personnel.
					.
		12.Submission of plans to
			 governorsSection 643 of the
			 Head Start Act (42 U.S.C. 9838) is
			 amended—
			(1)in the first
			 sentence—
				(A)by striking chief
			 executive officer and inserting Governor; and
				(B)by striking
			 45 and inserting 30;
				(2)in the last sentence, by
			 striking , however,; and
			(3)by adding at the end the
			 following: This section shall not apply to contracts, agreements,
			 grants, loans, or other assistance for Indian Head Start programs and migrant
			 and seasonal Head Start programs..
			13.Costs of developing and
			 administering a programSection 644(b) of the Head Start Act (42
			 U.S.C. 9839(b)) is amended—
			(1)by striking
			 Except and inserting (1) Except; and
			(2)by adding at the end the
			 following:
				
					(2)(A)The limitation prescribed by paragraph (1)
				shall not prohibit a Head Start agency from expending an amount in excess of
				allowable direct costs associated with developing and administering a program
				assisted under this subchapter, if—
							(i)the agency submits an
				application for a grant year containing an assurance that—
								(I)the agency will serve a
				greater percentage of children in the community involved than were served in
				the preceding grant year; and
								(II)the agency will not
				diminish services provided to currently enrolled children (as of the date of
				the application), including the number of hours and days such services are
				provided;
								(ii)any such excess amount
				does not exceed 5 percent of the total costs, including the required
				non-Federal contributions to such costs, of such program; and
							(iii)in the event that the
				applicant applies to expend any such excess amount in a subsequent grant year,
				the applicant continues to serve the same number of children as proposed in the
				initial application submitted under this paragraph and accomplishes, relative
				to the prior Head Start agency, at least 3 of the 5 improved outcomes.
							(B)In subparagraph (A), the
				term improved outcome means—
							(i)an increase in average
				teacher salary;
							(ii)an increase in the
				number of qualified teachers;
							(iii)a significant increase
				in the number of children who receive full-day Head Start services;
							(iv)a decrease in the
				caseload for family workers; or
							(v)an increase in
				transportation options for families.
							(C)The Secretary shall
				approve not more than 10 applications described in subparagraph (A) for a
				fiscal year, and to the extent practicable shall ensure participation under
				this paragraph of a diverse group of Head Start agencies, including public,
				private nonprofit, and for-profit agencies operating Head Start
				programs.
						.
			14.Participation in Head
			 Start programsSection 645 of
			 the Head Start Act (42 U.S.C. 9840) is
			 amended—
			(1)in subsection (a)—
				(A)in paragraph (1)—
					(i)in subparagraph (A), by
			 inserting 130 percent of after below; and
					(ii)in the flush matter at
			 the end, by adding at the end the following: A homeless child shall be
			 deemed eligible for Head Start services.; and
					(B)by adding at the end the
			 following:
					
						(3)(A)In this
				paragraph:
								(i)The term
				dependent has the meaning given the term in paragraphs (2)(A) and
				(4)(A)(i) of section 401(a) of title 37, United States Code.
								(ii)The terms
				member and uniformed services have the meanings given
				the terms in paragraphs (23) and (3), respectively, of section 101 of title 37,
				United States Code.
								(B)The following amounts of
				pay and allowance of a member of the uniformed services shall not be considered
				to be income for purposes of determining the eligibility of a dependent of such
				member for programs funded under this subchapter:
								(i)The amount of any special
				pay payable under section 310 of title 37, United States Code, relating to duty
				subject to hostile fire or imminent danger.
								(ii)The amount of basic
				allowance payable under section 403 of such title, including any such amount
				that is provided on behalf of the member for housing that is acquired or
				constructed under the alternative authority for the acquisition and improvement
				of military housing under subchapter IV of chapter 169 of title 10, United
				States Code, or any other related provision of law.
								(4)After demonstrating a
				need through a communitywide needs assessment, a Head Start agency may apply to
				the Secretary to convert part-day sessions, particularly consecutive part-day
				sessions, into full-day sessions.
						(5)(A)Consistent with a
				communitywide needs assessment, a Head Start agency may apply to the Secretary
				to serve additional infants and toddlers if the agency submits an application
				to the Secretary containing—
								(i)a description of how the
				needs of pregnant women, infants, and toddlers will be addressed in accordance
				with section 645A(b), and with regulations prescribed by the Secretary pursuant
				to section 641A in areas including the agency’s approach to child development
				and provision of health services, approach to family and community
				partnerships, and approach to program design and management;
								(ii)a description of how the
				needs of eligible Head Start children are being and will be served;
								(iii)assurances that the
				agency will participate in technical assistance activities (including a
				planning period, start-up site visits, and national training activities) in the
				same manner as recipients of grants under section 645A; and
								(iv)evidence that the agency
				meets the same eligibility criteria as recipients of grants under section
				645A.
								(B)In approving such
				applications, the Secretary shall take into account the costs of serving
				persons under section 645A.
							(C)Any Head Start agency
				designated under this section and permitted to use grant funds under
				subparagraph (A) to serve additional infants and toddlers shall be considered
				to be an Early Head Start agency and shall be subject to the same rules,
				regulations, and conditions as apply to recipients of grants under section 645A
				for those grant funds.
							;
				and
				(2)in subsection (d), by
			 adding at the end the following:
				
					(4)Notwithstanding any other
				provision of this Act, an Indian tribe that operates both an Early Head Start
				program under section 645A and a Head Start program may, at its discretion, at
				any time during the grant period involved, reallocate funds between the Early
				Head Start program and the Head Start program in order to address fluctuations
				in client population, including pregnant women and children birth to compulsory
				school age. The reallocation of such funds between programs by an Indian tribe
				shall not serve as the basis for the Secretary to reduce a base grant (as
				defined in section 641A(g)(1)) for either program in succeeding
				years.
					.
			15.Early Head Start
			 programsSection 645A of the
			 Head Start Act (42 U.S.C. 9840a) is
			 amended—
			(1)by striking the section
			 heading and inserting the following:
				
					645A.Early Head Start
				programs
					;
			(2)in subsection (b)—
				(A)in paragraph (4), by
			 striking provide services to parents to support their role as
			 parents and inserting provide additional services and
			 research-based activities to parents to support their role as parents
			 (including parenting skills training and training in basic child
			 development);
				(B)by redesignating
			 paragraphs (5), (6), (7), (8), and (9) as paragraphs (6), (8), (11), (12), and
			 (13), respectively;
				(C)by inserting after
			 paragraph (4) the following:
					
						(5)where appropriate and in
				conjunction with services provided under this section to the children’s
				immediate families (or as approved by the Secretary), provide home-based
				services to family child care homes, and kin caregivers, caring for infants and
				toddlers who also participate in Early Head Start programs, to provide
				continuity in supporting the children’s cognitive, social, emotional, and
				physical
				development;
						;
				(D)in paragraph (6), as
			 redesignated by subparagraph (B)—
					(i)by inserting
			 (including home-based services) after with
			 services;
					(ii)by inserting and
			 homeless infants and toddlers after disabilities;
			 and
					(iii)by inserting ,
			 and family support services after health
			 services;
					(E)by inserting after
			 paragraph (6), as redesignated by subparagraph (B), the following:
					
						(7)ensure that children with
				documented behavioral problems, including problems involving behavior related
				to prior or existing trauma, receive appropriate screening and
				deferral;
						;
				(F)by inserting after
			 paragraph (8), as redesignated by subparagraph (B), the following:
					
						(9)develop and implement a
				systematic procedure for transitioning children and parents from an Early Head
				Start program to a Head Start program or another local program of early
				childhood education and care;
						(10)establish channels of
				communication between staff of Early Head Start programs and staff of Head
				Start programs or other local providers of early childhood education and care,
				to facilitate the coordination of
				programs;
						;
				and
				(G)in paragraph (12), as
			 redesignated by subparagraph (B)—
					(i)by striking and
			 providers and inserting , providers; and
					(ii)by inserting ,
			 and the agencies responsible for administering section 106 of the
			 Child Abuse Prevention and Treatment
			 Act (42 U.S.C. 5106a) and parts B and E of title IV of the
			 Social Security Act (42 U.S.C. 621 et
			 seq. and 670 et seq.) after (20 U.S.C. 1400 et
			 seq.);
					(3)in subsection (d)—
				(A)in paragraph (1), by
			 inserting , including tribal governments and entities operating migrant
			 and seasonal Head Start programs after subchapter;
			 and
				(B)in paragraph (2), by
			 inserting , including community-based organizations after
			 private entities;
				(4)in subsection (g)(2)(B),
			 by striking clause (iv) and inserting the following:
				
					(iv)providing professional
				development and personnel enhancement activities, including the provision of
				funds to recipients of grants under subsection (a), relating to—
						(I)effective methods of
				conducting parent education, home visiting, and promoting quality early
				childhood development;
						(II)recruiting and retaining
				qualified staff; and
						(III)increasing program
				participation for underserved populations of eligible
				children.
						;
			(5)by adding at the end the
			 following:
				
					(h)Staff Qualifications
				and Development
						(1)Center-based
				staffThe Secretary shall establish staff qualification goals to
				ensure that, not later than September 30, 2012, all teachers providing direct
				services to Early Head Start children and families in Early Head Start centers
				have a minimum of a child development associate credential or an associate
				degree, and have been trained (or have equivalent course work) in early
				childhood development with a focus on infant and toddler development.
						(2)Home visitor
				staff
							(A)StandardsIn
				order to further enhance the quality of home visiting services provided to
				families of children participating in home-based, center-based, or combination
				program options under this subchapter, the Secretary shall establish standards
				for training, qualifications, and the conduct of home visits for home visitor
				staff in Early Head Start programs.
							(B)ContentsThe
				standards for training, qualifications, and the conduct of home visits shall
				include content related to—
								(i)structured child-focused
				home visiting that promotes parents’ ability to support the child’s cognitive,
				social, emotional, and physical development;
								(ii)effective
				strengths-based parent education, including methods to encourage parents as
				their child’s first teachers;
								(iii)early childhood
				development with respect to children from birth through age 3;
								(iv)methods to help parents
				promote emergent literacy in their children from birth through age 3, including
				use of research-based strategies to support the development of literacy and
				language skills for children who are limited English proficient;
								(v)health, vision, hearing,
				and developmental screenings;
								(vi)strategies for helping
				families coping with crisis; and
								(vii)the relationship of
				health and well-being of pregnant women to prenatal and early child
				development.
								.
			16.Appeals, notice, and
			 hearing and records and financial audits
			(a)Appeals, notice, and
			 hearingSection 646(a) of the Head
			 Start Act (42 U.S.C. 9841(a)) is amended by striking paragraphs (3)
			 and (4) and inserting the following:
				
					(3)financial assistance
				under this subchapter may be terminated or reduced, and an application for
				refunding may be denied, after the recipient has been afforded reasonable
				notice and opportunity for a full and fair hearing, including—
						(A)a right to file a notice
				of appeal of a decision not later than 30 days after notice of the decision
				from the Secretary; and
						(B)access to a full and fair
				hearing of the appeal, not later than 120 days after receipt by the Secretary
				of the notice of appeal;
						(4)the Secretary shall
				develop and publish procedures (including mediation procedures) to be used in
				order to—
						(A)resolve in a timely
				manner conflicts potentially leading to an adverse action between—
							(i)recipients of financial
				assistance under this subchapter; and
							(ii)delegate agencies, or
				policy councils of Head Start agencies;
							(B)avoid the need for an
				administrative hearing on an adverse action; and
						(C)prohibit a Head Start
				agency from expending financial assistance awarded under this subchapter for
				the purpose of paying legal fees pursuant to an appeal under paragraph (3),
				except that such fees shall be reimbursed by the Secretary if the agency
				prevails in such decision; and
						(5)the Secretary may suspend
				funds to a grantee under this subchapter—
						(A)except as provided in
				subparagraph (B), for not more than 30 days; or
						(B)in the case of a grantee
				under this subchapter that has multiple and recurring deficiencies for 180 days
				or more and has not made substantial and significant progress toward meeting
				the goals of the grantee’s quality improvement plan or eliminating all
				deficiencies identified by the Secretary, during the hearing of an appeal
				described in paragraph (3), for any amount of time, including
				permanently.
						.
			(b)Records and financial
			 audits
				(1)HeadingSection
			 647 of the Head Start Act (42 U.S.C. 9842) is amended by striking the section
			 heading and inserting the following: records and financial
			 audits.
				(2)RecipientsSection
			 647(a) of the Head Start Act (42
			 U.S.C. 9842(a)) is amended by striking Each recipient of and
			 inserting Each Head Start center, including each Early Head Start
			 center, receiving.
				(3)Financial
			 auditsSubsections (a) and (b) of section 647 of the Head Start
			 Act (42 U.S.C. 9842) are amended by striking audit and inserting
			 financial audit.
				(4)AccountingSection
			 647 of the Head Start Act (42 U.S.C.
			 9842) is amended by adding at the end the following:
					
						(c)Each Head Start center,
				including each Early Head Start center, receiving financial assistance under
				this subchapter shall maintain, and annually submit to the Secretary, a
				complete accounting of its administrative expenses, including expenses for
				salaries and compensation funded under this subchapter and provide such
				additional documentation as the Secretary may
				require.
						.
				17.Technical assistance
			 and trainingSection 648 of
			 the Head Start Act (42 U.S.C. 9843) is
			 amended—
			(1)in subsection (a)(2), by
			 striking (b) and (c) and inserting (b), (c), and
			 (d);
			(2)by redesignating
			 subsections (b) through (e) as subsections (c) through (f),
			 respectively;
			(3)by inserting after
			 subsection (a) the following:
				
					(b)The Secretary shall make
				available funds set aside in section 640(a)(2)(C)(ii) to support a State system
				of training and technical assistance (which may include such a system for a
				consortium of States within a region) that improves the capacity of Head Start
				programs to deliver services in accordance with the standards described in
				section 641A(a)(1), with particular attention to the standards described in
				subparagraphs (A) and (B) of such section. The Secretary shall—
						(1)ensure that agencies with
				demonstrated expertise in providing high-quality training and technical
				assistance to improve the delivery of Head Start services, including the State
				Head Start Associations, State agencies, Indian Head Start agencies, migrant
				and seasonal Head Start agencies, and other entities providing training and
				technical assistance in early childhood education and care, for the State
				(including such a consortium of States within a region), are included in the
				planning and coordination of the system; and
						(2)encourage States
				(including such consortia) to supplement the funds authorized in section
				640(a)(2)(C)(ii) with Federal, State, or local funds other than funds made
				available under this subchapter, to expand training and technical assistance
				activities beyond Head Start agencies to include other providers of other early
				childhood education and care within a State (including such a
				consortium).
						;
			(4)in paragraph (3) of
			 subsection (c), as redesignated by paragraph (2), by striking child care
			 and early childhood programs and inserting early childhood
			 education and care programs;
			(5)in subsection (d), as
			 redesignated by paragraph (2)—
				(A)in paragraph (1)(B)(ii),
			 by striking educational performance measures and inserting
			 measures;
				(B)in paragraph (2), by
			 inserting and for activities described in section 1222(d) of the
			 Elementary and Secondary Education Act of 1965 (20 U.S.C. 6372(d))
			 after children with disabilities;
				(C)in paragraph (3), by
			 striking early childhood professional development systems and
			 inserting professional development systems regarding early childhood
			 education and care;
				(D)in paragraph (5), by
			 inserting , including assessing the needs of homeless children and their
			 families after needs assessment;
				(E)by striking paragraph (7)
			 and inserting the following:
					
						(7)assist Head Start agencies in better
				serving the needs of families with very young children, including providing
				support and program planning and implementation assistance for Head Start
				agencies that apply to serve or are serving additional infants and toddlers
				with funds previously used for 3- and 4-year-olds in accordance with section
				645(a)(5);
						;
				(F)in paragraph (10), by
			 striking ; and and inserting a semicolon;
				(G)in paragraph (11), by
			 striking the period and inserting a semicolon; and
				(H)by adding at the end the
			 following:
					
						(12)assist Head Start
				agencies in increasing the program participation of homeless children;
						(13)provide training and
				technical assistance to members of governing bodies, policy councils, and, as
				appropriate, policy committees, to ensure that the members can fulfill their
				functions;
						(14)provide training and
				technical assistance to Head Start agencies to assist such agencies in
				conducting self-assessments;
						(15)assist Head Start
				agencies in improving outreach to, and the quality of services available to,
				limited English proficient children and their families, including such services
				to help such families learn English, particularly in communities that have
				experienced a large percentage increase in the population of limited English
				proficient individuals, as measured by the Bureau of the Census;
						(16)provide activities that
				help ensure that Head Start programs have qualified staff who can promote
				prevention of childhood obesity by integrating into the programs
				developmentally appropriate research-based initiatives that stress the
				importance of physical activity and nutrition choices made by children and
				family, through daily classroom and family routines; and
						(17)assist Indian Head Start
				agencies to provide on-site and off-site training to staff, using approaches
				that identify and enhance the positive resources and strengths of Indian
				children and families, to improve parent and family engagement and staff
				development, particularly with regard to child and family
				development.
						;
				(6)in subsection (e), as
			 redesignated by paragraph (2), by inserting including community-based
			 organizations, after nonprofit entities,;
			(7)in subsection (f), as
			 redesignated by paragraph (2)—
				(A)by striking early
			 childhood development and child care programs and inserting
			 early childhood education and care programs; and
				(B)by inserting or
			 providing services to children determined to be abused or neglected, training
			 for personnel providing services to children referred by entities providing
			 child welfare services or receiving child welfare services, after
			 English language); and
				(8)by adding at the end the
			 following:
				
					(g)The Secretary shall
				provide, either directly or through grants or other arrangements, funds for
				training of Head Start personnel in addressing the unique needs of migrant and
				seasonal farmworker families, families with limited English proficiency, and
				homeless families.
					(h)Funds used under this
				section shall be used to provide high quality, sustained, and intensive,
				training and technical assistance in order to have a positive and lasting
				impact on classroom instruction. Funds shall be used to carry out activities
				related to 1 or more of the following:
						(1)Education and early
				childhood development.
						(2)Child health, nutrition,
				and safety.
						(3)Family and community
				partnerships.
						(4)Other areas that impact
				the quality or overall effectiveness of Head Start programs.
						(i)Funds used under this
				section for training shall be used for needs identified annually by a grant
				applicant (including any delegate agency) in its program improvement plan,
				except that funds shall not be used for long-distance travel expenses for
				training activities—
						(1)available locally or
				regionally; or
						(2)substantially similar to
				locally or regionally available training activities.
						(j)(1)To support local
				efforts to enhance early language and preliteracy development of children in
				Head Start programs, and to provide the children with high-quality oral
				language skills, and environments that are rich in literature, in which to
				acquire language and preliteracy skills, each Head Start agency, in
				coordination with the appropriate State office and the relevant State Head
				Start collaboration office, shall ensure that all of the agency’s Head Start
				teachers receive ongoing training in language and emergent literacy (referred
				to in this subsection as literacy training), including
				appropriate curricula and assessments to improve instruction and learning. Such
				training shall include training in methods to promote phonological awareness
				(including phonemic awareness) and vocabulary development in an age-appropriate
				and culturally and linguistically appropriate manner.
						(2)The literacy training
				shall be provided at the local level in order—
							(A)to be provided, to the
				extent feasible, in the context of the Head Start programs of the State
				involved and the children the program involved serves; and
							(B)to be tailored to the
				early childhood literacy background and experience of the teachers
				involved.
							(3)The literacy training
				shall be culturally and linguistically appropriate and support children’s
				development in their home language.
						(4)The literacy training
				shall include training in how to work with parents to enhance positive language
				and early literacy development at home.
						(5)The literacy training
				shall include specific methods to best address the needs of children who are
				limited English proficient.
						(6)The literacy training
				shall include training on how to best address the language and literacy needs
				of children with disabilities, including training on how to work with
				specialists in language
				development.
						.
			18.Staff qualification and
			 developmentSection 648A of
			 the Head Start Act (42 U.S.C. 9843a)
			 is amended—
			(1)in subsection (a)—
				(A)by striking paragraph (2)
			 and inserting the following:
					
						(2)Degree
				requirements
							(A)In
				generalThe Secretary shall establish staff qualification goals
				to ensure that—
								(i)not later than September
				30, 2012, all Head Start teachers nationwide in center-based programs have at
				least—
									(I)(aa)an associate degree
				(or equivalent coursework) relating to early childhood; or
										(bb)an associate degree in a
				related educational area and, to the extent practicable, coursework relating to
				early childhood; and
										(II)demonstrated teaching
				competencies, as determined by the program director involved (including, at a
				minimum, an appropriate level of literacy, a demonstrated capacity to be highly
				engaged with children, and a demonstrated ability to effectively implement an
				early childhood curriculum);
									(ii)not later than September
				30, 2010, all Head Start curriculum specialists and education coordinators
				nationwide in center-based programs have—
									(I)the capacity to offer
				assistance to other teachers in the implementation and adaptation of curricula
				to the group and individual needs of a class; and
									(II)(aa)a baccalaureate or
				advanced degree relating to early childhood; or
										(bb)a baccalaureate or
				advanced degree and coursework equivalent to a major relating to early
				childhood;
										(iii)not later than
				September 30, 2010, all Head Start teaching assistants nationwide in
				center-based programs have—
									(I)at least a child
				development associate credential;
									(II)enrolled in a program
				leading to an associate or baccalaureate degree; or
									(III)enrolled in a child
				development associate credential program to be completed within 2 years;
				and
									(iv)not later than September
				30, 2013, 50 percent of all Head Start teachers in center-based programs in
				each State (and geographic region for Indian Head Start programs and for
				migrant and seasonal Head Start programs) have a baccalaureate degree relating
				to early childhood (or a related educational area), and demonstrated teaching
				competencies, as determined by the program director involved (including, at a
				minimum, an appropriate level of literacy, a demonstrated capacity to be highly
				engaged with children, and a demonstrated ability to effectively implement an
				early childhood curriculum).
								(B)Teacher in-service
				requirementEach Head Start teacher shall attend not less than 15
				clock hours of professional development per year. Such professional development
				shall be high quality, sustained, intensive, and classroom-focused in order to
				have a positive and lasting impact on classroom instruction and the teacher’s
				performance in the classroom, and regularly evaluated for effectiveness.
							(C)Progress
								(i)ReportThe
				Secretary shall—
									(I)require Head Start
				agencies to—
										(aa)describe continuing
				progress each year toward achieving the goals described in subparagraph
				(A);
										(bb)submit to the Secretary
				a report indicating the number and percentage of classroom instructors in
				center-based programs with child development associate credentials or
				associate, baccalaureate, or advanced degrees; and
										(II)compile and submit a
				summary of all program reports described in subclause (I)(bb) to the Committee
				on Education and Labor of the House of Representatives and the Committee on
				Health, Education, Labor, and Pensions of the Senate.
									(ii)Demonstrate
				progressA Head Start agency may demonstrate that progress by
				partnering with institutions of higher education or other programs that
				recruit, train, place, and support college students to deliver an innovative
				program of early childhood education and care to preschool children.
								(D)Service
				requirementsThe Secretary shall establish requirements to ensure
				that, in order to enable Head Start agencies to comply with the requirements of
				subparagraph (A), individuals who receive financial assistance under this
				subchapter to pursue a degree or credential described in subparagraph (A)
				shall—
								(i)teach or work in a Head
				Start program for a minimum of 3 years after receiving the degree; or
								(ii)repay the total or a
				prorated amount of the financial assistance received based on the length of
				service completed after receiving the
				degree.
								;
				and
				(B)in paragraph (3), by
			 striking (i) or (ii) and inserting (i) or
			 (iv);
				(2)in subsection (c)—
				(A)in paragraph (2), by
			 striking and at the end;
				(B)in paragraph (3), by
			 striking the period and inserting ; and; and
				(C)by adding at the end the
			 following:
					
						(4)promote the use of
				appropriate strategies to meet the needs of special populations (including
				populations of limited English proficient
				children).
						;
				(3)in subsection (d)(3)(C)
			 by inserting , including a center, after any
			 agency; and
			(4)by adding at the end the
			 following:
				
					(f)Professional
				Development PlansEvery Head Start agency and center shall
				create, in consultation with employees of the agency or center (including
				family service workers), a professional development plan for employees who
				provide direct services to children, including a plan for classroom teachers,
				curriculum specialists, and education coordinators, and teaching assistants to
				meet the requirements set forth in subsection (a).
					(g)ConstructionIn
				this section, a reference to a Head Start agency, or its program, services,
				facility or personnel, shall not be considered to be a reference to an Early
				Head Start agency, or its program, services, facility or
				personnel.
					.
			19.Tribal Colleges and
			 Universities Head Start partnershipThe Head Start
			 Act (42 U.S.C. 9831 et seq.) is amended by inserting after section
			 648A the following:
			
				648B.Tribal College or
				University Head Start partnership program
					(a)PurposeThe
				purpose of this section is to promote social competencies and school readiness
				in Indian children.
					(b)Tribal College or
				University Head Start Partnership Program
						(1)GrantsThe
				Secretary is authorized to award grants, for periods of not less than 5 years,
				to Tribal Colleges and Universities to—
							(A)implement education
				programs that include education concerning tribal culture and language and
				increase the number of associate, baccalaureate, and advanced degrees in early
				childhood education and related fields that are earned by Indian Head Start
				agency staff members, parents of children served by such an agency, and members
				of the tribal community involved;
							(B)develop and implement the
				programs under subparagraph (A) in technology-mediated formats, including
				providing the programs through such means as distance learning and use of
				advanced technology, as appropriate; and
							(C)provide technology
				literacy programs for Indian Head Start agency staff members and children and
				families of children served by such an agency.
							(2)StaffingThe
				Secretary shall ensure that the American Indian Programs Branch of the Head
				Start Bureau of the Department of Health and Human Services shall have staffing
				sufficient to administer the programs under this section and to provide
				appropriate technical assistance to Tribal Colleges and Universities receiving
				grants under this section.
						(c)ApplicationEach
				Tribal College or University desiring a grant under this section shall submit
				an application to the Secretary, at such time, in such manner, and containing
				such information as the Secretary may require, including a certification that
				the Tribal College or University has established a partnership with 1 or more
				Indian Head Start agencies for the purpose of conducting the activities
				described in subsection (b).
					(d)Authorization of
				AppropriationsThere are authorized to be appropriated to carry
				out this section, $10,000,000 for fiscal year 2008 and such sums as may be
				necessary for each of fiscal years 2009 through 2012.
					(e)DefinitionsIn
				this section:
						(1)Institution of higher
				educationThe term institution of higher education
				has the meaning given such term in section 101(a) of the
				Higher Education Act of 1965 (20
				U.S.C. 1001(a)).
						(2)Tribal college or
				universityThe term Tribal College or
				University—
							(A)has the meaning given
				such term in section 316 of the Higher
				Education Act of 1965 (20 U.S.C. 1059c); and
							(B)means an institution
				determined to be accredited or a candidate for accreditation by a nationally
				recognized accrediting agency or
				association.
							.
		20.Research,
			 demonstrations, and evaluationSection 649 of the
			 Head Start Act (42 U.S.C. 9844) is
			 amended—
			(1)in subsection (a)(1)(B),
			 by inserting , children determined to be abused or neglected, homeless
			 children, and children in foster care after children with
			 disabilities;
			(2)in subsection (d)—
				(A)by redesignating
			 paragraphs (5), (6), (7), (8), (9), and (10), as paragraphs (6), (7), (8), (9),
			 (10), and (11);
				(B)by inserting after
			 paragraph (4) the following:
					
						(5)identify successful
				strategies that promote good oral health and provide effective linkages to
				quality dental services through pediatric dental referral networks, for infants
				and toddlers participating in Early Head Start programs and children
				participating in other Head Start
				programs;
						;
				(C)in paragraph (6), as
			 redesignated by subparagraph (A), by striking child care, early
			 childhood education, or child development services and inserting
			 early childhood education and care services;
				(D)in paragraph (9), as
			 redesignated by subparagraph (A), by adding and after the
			 semicolon;
				(E)by striking paragraph
			 (10), as redesignated by subparagraph (A);
				(F)by redesignating
			 paragraph (11), as redesignated by subparagraph (A), as paragraph (10);
			 and
				(G)by striking the last
			 sentence;
				(3)in subsection (e)(3), by
			 striking child care, early childhood education, or child development
			 services and inserting early childhood education and care
			 services;
			(4)in subsection (g)—
				(A)in paragraph
			 (1)(A)—
					(i)in the matter preceding
			 clause (i), by striking education, and early childhood programs
			 and inserting and early childhood education and care
			 programs;
					(ii)by striking clause (i);
			 and
					(iii)by redesignating
			 clauses (ii) and (iii) as clauses (i) and (ii), respectively;
					(B)in paragraph (2), by
			 striking , and research, education, and early childhood programs
			 and inserting and research, and early childhood education and care
			 programs;
				(C)in paragraph
			 (5)(D)—
					(i)in clause (i), by
			 striking early childhood programs and inserting early
			 childhood education and care programs; and
					(ii)in clause (ii), by
			 striking early childhood program and inserting early
			 childhood education and care program; and
					(D)in paragraph
			 (7)(C)—
					(i)in clause (i), by
			 striking 2003 and inserting 2008; and
					(ii)in clause (ii)—
						(I)by striking
			 Education and the Workforce and inserting Education and
			 Labor; and
						(II)by striking Labor
			 and Human Resources and inserting Health, Education, Labor, and
			 Pensions; and
						(5)by striking subsection
			 (h) and inserting the following:
				
					(h)Review of
				assessments
						(1)Application of
				studyWhen the study on Developmental Outcomes and Assessments
				for Young Children by the National Academy of Sciences is made available to the
				Secretary, the Secretary shall—
							(A)incorporate the results
				of the study, as appropriate and in accordance with paragraphs (2) and (3),
				into each assessment used in the Head Start programs; and
							(B)use the results of the
				study to develop, inform, and revise the standards and measures described in
				section 641A.
							(2)Development and
				refinementIn developing and refining any assessment used in the
				Head Start programs, the Secretary shall—
							(A)receive recommendations
				from the Panel on Developmental Outcomes and Assessments for Young Children of
				the National Academy of Sciences; and
							(B)with respect to the
				development or refinement of such assessment, ensure—
								(i)consistency with
				relevant, nationally recognized professional and technical standards;
								(ii)validity and reliability
				for all purposes for which assessments under this subchapter are designed and
				used;
								(iii)developmental and
				linguistic appropriateness of such assessments for children assessed, including
				children who are limited English proficient; and
								(iv)that the results can be
				used to improve the quality of, accountability of, and training and technical
				assistance in, Head Start programs.
								(3)Additional
				requirementsThe Secretary, in carrying out the process described
				under paragraph (2), shall ensure that—
							(A)staff administering any
				assessments under this subchapter have received appropriate training to
				administer such assessments;
							(B)appropriate
				accommodations for children with disabilities and children who are limited
				English proficient are made;
							(C)the English and Spanish
				(and any other language, as appropriate) forms of such assessments are valid
				and reliable; and
							(D)such assessments are not
				used to exclude children from Head Start programs.
							(4)Suspended
				implementation of national reporting systemThe Secretary
				shall—
							(A)suspend implementation
				and terminate further development and use of the National Reporting System;
				and
							(B)incorporate, as
				appropriate, recommendations under paragraph (2)(A) into any assessment used in
				the Head Start programs.
							(i)Special
				ruleThe use of assessment items and data on any assessment
				authorized under this subchapter by any agent of the Federal Government to
				rank, compare, or otherwise evaluate individual children or teachers, or to
				provide rewards or sanctions for individual children or teachers is prohibited.
				The Secretary shall not use the results of a single assessment as the sole
				method for assessing program effectiveness or making grantee funding
				determinations at the national, regional, or local level under this
				subchapter.
					(j)Services to limited
				english proficient children and families
						(1)StudyThe
				Secretary shall conduct a study on the status of limited English proficient
				children and their families in Head Start (including Early Head Start)
				programs.
						(2)ReportThe
				Secretary shall prepare and submit to Congress, not later than September 2011,
				a report containing the results of the study, including information on—
							(A)the demographics of
				limited English proficient children from birth through age 5, including the
				number of such children receiving Head Start (including Early Head Start)
				services and the geographic distribution of children described in this
				subparagraph;
							(B)the nature of Head Start
				(including Early Head Start) services provided to limited English proficient
				children and their families, including the types, content, duration, intensity,
				and costs of family services, language assistance, and educational
				services;
							(C)procedures in Head Start
				programs for the assessment of language needs and the transition of limited
				English proficient children to kindergarten, including the extent to which Head
				Start programs meet the requirements of section 642A for limited English
				proficient children;
							(D)the qualifications of and
				training provided to Head Start (including Early Head Start) teachers serving
				limited English proficient children and their families;
							(E)the rate of progress made
				by limited English proficient children and their families in Head Start
				(including Early Head Start) programs, including—
								(i)the rate of progress of
				the limited English proficient children toward meeting the additional
				educational standards described in section 641A(a)(1)(B)(ii) while enrolled in
				Head Start programs, measured between 1990 and 2006;
								(ii)the correlation between
				the progress described in this subparagraph and the type of instruction and
				educational program provided to the limited English proficient children;
				and
								(iii)the correlation between
				the progress described in this subparagraph and the health and family services
				provided by Head Start programs to limited English proficient children and
				their families; and
								(F)the extent to which Head
				Start programs make use of funds under section 640(a)(3) to improve the quality
				of Head Start services provided to limited English proficient children and
				their
				families.
							.
			21.ReportsSection 650 of the
			 Head Start Act (42 U.S.C. 9846) is
			 amended—
			(1)in subsection (a)—
				(A)in the matter preceding
			 paragraph (1)—
					(i)by striking
			 Education and the Workforce and inserting Education and
			 Labor;
					(ii)by striking Labor
			 and Human Resources and inserting Health, Education, Labor, and
			 Pensions; and
					(iii)by striking
			 (including disabled and non-English language background
			 children) and inserting (including children with disabilities,
			 limited English proficient children, and children participating in Indian Head
			 Start programs and migrant and seasonal Head Start programs);
					(B)in paragraph (8), by
			 inserting homelessness, children in foster care, after
			 ethnic background,;
				(C)in paragraph (14)—
					(i)by striking
			 Alaskan Natives and inserting Alaska Natives;
			 and
					(ii)by striking
			 migrant and and inserting migrant or; and
					(D)in the flush matter at
			 the end—
					(i)by striking
			 Education and the Workforce and inserting Education and
			 Labor; and
					(ii)by striking Labor
			 and Human Resources and inserting Health, Education, Labor, and
			 Pensions; and
					(2)in subsection (b)—
				(A)by striking
			 Education and the Workforce and inserting Education and
			 Labor;
				(B)by striking Labor
			 and Human Resources and inserting Health, Education, Labor, and
			 Pensions; and
				(C)by striking Native
			 Alaskan and inserting Alaska Native.
				22.Comparability of
			 wagesSection 653 of the
			 Head Start Act (42 U.S.C. 9848) is
			 amended—
			(1)by striking The
			 Secretary shall take and inserting (a) The Secretary shall
			 take; and
			(2)by adding at the end the
			 following:
				
					(b)No Federal funds shall be
				used to pay the compensation of an individual employed by a Head Start agency
				in carrying out programs under this subchapter, either as direct or indirect
				costs or any proration of such costs, in an amount in excess of an amount based
				on the rate payable for level II of the Executive Schedule under section 5313
				of title 5, United States
				Code.
					.
			23.Limitation with respect
			 to certain unlawful activitiesSection 655 of the
			 Head Start Act (42 U.S.C. 9850) is
			 amended by inserting or in after assigned
			 by.
		24.Political
			 activitiesSection 656 of the
			 Head Start Act (42 U.S.C. 9851) is
			 amended—
			(1)by striking all that
			 precedes chapter 15 and inserting the following:
				
					656.Political
				activities
						(a)State or Local
				AgencyFor purposes of
						;
				and
			(2)by striking subsection
			 (b) and inserting the following:
				
					(b)Restrictions
						(1)In
				generalA program assisted under this subchapter, and any
				individual employed by, or assigned to or in, a program assisted under this
				subchapter (during the hours in which such individual is working on behalf of
				such program), shall not engage in—
							(A)any partisan or
				nonpartisan political activity or any other political activity associated with
				a candidate, or contending faction or group, in an election for public or party
				office; or
							(B)any activity to provide
				voters or prospective voters with transportation to the polls or similar
				assistance in connection with any such election.
							(2)Rules and
				regulationsThe Secretary, after consultation with the Director
				of the Office of Personnel Management, may issue rules and regulations to
				provide for the enforcement of this section, which may include provisions for
				summary suspension of assistance or other action necessary to permit
				enforcement on an emergency
				basis.
						.
			25.Parental consent
			 requirement for health servicesThe Head Start
			 Act (42 U.S.C. 9831 et seq.) is amended by adding at the end the
			 following new section:
			
				657A.Parental consent
				requirement for nonemergency intrusive physical examinations
					(a)DefinitionThe
				term nonemergency intrusive physical examination means, with
				respect to a child, a physical examination that—
						(1)is not immediately
				necessary to protect the health or safety of the child or the health or safety
				of another individual; and
						(2)requires incision or is
				otherwise invasive, or involves exposure of private body parts.
						(b)RequirementA
				Head Start agency shall obtain written parental consent before administration
				of, or referral for, any health care service provided or arranged to be
				provided, including any nonemergency intrusive physical examination of a child
				in connection with participation in a program under this subchapter.
					(c)Rule of
				ConstructionNothing in this section shall be construed to
				prohibit agencies from using established methods, for handling cases of
				suspected or known child abuse and neglect, that are in compliance with
				applicable Federal, State, or tribal
				law.
					.
		26.Conforming
			 amendmentSection
			 2501(c)(1)(C) of the Children's Health Act of 2000 (42 U.S.C. 247b–1 note) is
			 amended by striking 9840a(h) and inserting
			 9840a.
		
	
		March 29, 2007
		Reported with an amendment
	
